        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 1 of 31




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 MIKHAIL FRIDMAN, PETR AVEN, and
 GERMAN KHAN,

                Plaintiffs,
                                                          No. 1:17-cv-2041-RJL
        v.

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                Defendants.


   DEFENDANTS BEAN LLC’S AND GLENN SIMPSON’S MOTION TO COMPEL
      PRODUCTION OF PLAINTIFFS’ FINANCIAL RECORDS AND OTHER
  DOCUMENTS RELEVANT TO DAMAGES AND SUBSTANTIAL TRUTH AND TO
    REVISE PLAINTIFFS’ ANSWER TO INTERROGATORY NO. 20 AND RULE
                       26(a)(1)(A)(iii) DISCLOSURE

       Pursuant to Rule 37 of the Federal Rules of Civil Procedure, Defendants Bean LLC a/k/a

Fusion GPS and Glenn Simpson (collectively, “Defendants”) respectfully file this Motion to

Compel Plaintiffs Mikhail Fridman, Petr Aven, and German Khan (collectively, “Plaintiffs”) to

produce all documents and information responsive to Defendants’ Document Request Nos. 57-60;

to revise their Answer to Interrogatory No. 20 to fully answer the interrogatory, including

specifying their damages and the factual basis for their damages; and to fulfill their requirements

under Federal Rule Civil Procedure 26(a)(1)(A)(iii). As stated more fully in the accompanying

Memorandum of Law, Plaintiffs are inappropriately withholding responsive documents relevant

to Plaintiffs’ damages claims and to the substantial truth or falsity of the alleged defamatory

statements in CIR 112, and have refused to adequately respond to Defendant’s interrogatory

concerning damages or to disclose the information on damages required by Federal Rule of Civil

Procedure 26(a)(1)(A)(iii).
         Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 2 of 31




       Pursuant to Local Civil Rule 7(m), Defendants met and conferred with Plaintiffs on this

issue in a good faith effort to determine whether there is any opposition to the relief sought and, if

there is, to narrow the areas of disagreement.1 The Parties, however, were unable to resolve their

disagreement. Plaintiffs oppose this motion.



Dated: October 27, 2020                               /s/ Joshua A. Levy

                                               Joshua A. Levy (D.C. Bar No. 475108)
                                               Rachel M. Clattenburg (D.C. Bar No. 1018164)
                                               LEVY FIRESTONE MUSE LLP
                                               1401 K St. NW, Suite 600
                                               Washington, DC 20005
                                               Tel: (202) 845-3215
                                               Fax: (202) 595-8253
                                               jal@levyfirestone.com
                                               rmc@levyfirestone.com


                                               Counsel for Defendants




1
  The Parties met and conferred on October 7, 2020 about this Motion. The Parties have engaged
in extensive correspondence about this issue, see Exs. 6-18, including Defendants’ emails dated:
September 9, 2020; September 21, 2020; September 30, 2020; October 5, 2020; October 15, 2020,
October 20, 2020; October 21, 2020; October 22, 2020; and Plaintiffs’ emails dated: September
17, 2020; September 29, 2020; October 2, 2020; October 14, 2020; October 20, 2020; October 21,
2020.
                                                  2
     Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 3 of 31




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


MIKHAIL FRIDMAN,         PETR   AVEN,   and
GERMAN KHAN,

          Plaintiffs,
                                              Civil Case No. 1:17-cv-2041-RJL
     v.

BEAN LLC a/k/a FUSION GPS, and GLENN
SIMPSON,

          Defendants.


   DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
 MOTION TO COMPEL PRODUCTION OF PLAINTIFFS’ FINANCIAL RECORDS
AND OTHER EVIDENCE RELEVANT TO DAMAGES AND SUBSTANTIAL TRUTH
  AND TO REVISE PLAINTIFFS’ ANSWER TO INTERROGATORY NO. 20 AND
                   RULE 26(a)(1)(A)(iii) DISCLOSURE
            Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 4 of 31




                                                 TABLE OF CONTENTS

INTRODUCTION ...............................................................................................................1
BACKGROUND ..................................................................................................................3
     A.        Plaintiffs Allege That Three Statements Are False and Defamatory ...................3
     B.        Plaintiffs Make Conclusory Allegations about Damages ....................................4
     C.        The Instant Dispute ..............................................................................................5
               1) Plaintiffs Refuse to Specify the Factual Basis for Their Alleged Damages in
                  Their Initial Disclosures and Their Response to Interrogatory No. 20. .........5
               2) Plaintiffs Are Withholding Documents Relevant to Mitigating and
                  Rebutting Their Damages Claims, and to the Substantial Truth of the
                  Alleged Defamatory Statements ....................................................................9
ARGUMENT ........................................................................................................................14
     A.        Legal Standards ....................................................................................................14
     B.        Plaintiffs’ Answer to Interrogatory No. 20 and Rule 26(a)(1)(A)(iii)
               Disclosure Are Incomplete. .................................................................................15
     C.        Plaintiffs’ Counsel’s Certification of Knowingly Incomplete Responses
               Violates Fed. R. Civ. P. 26(g) ..............................................................................18
     D.        Plaintiffs Must Produce Their Financial Records ................................................19
               1) Evidence Related to Plaintiffs’ Earned Income, Including Tax
                  Returns, Is Relevant to Rebutting Plaintiffs’ Claims of Harm and to
                  the Amount of Presumed General Damages. .................................................21
               2) The Requested Financial Records Are Relevant to the Substantial
                  Truth or Falsity of the Alleged Defamatory Statements. ...............................25
CONCLUSION ....................................................................................................................26




                                                                    ii
         Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 5 of 31




                                        INTRODUCTION

       Plaintiffs, three Russian oligarch billionaires, who lead the Alfa Group consortium of

companies, have sued Glenn Simpson and his small research firm, Fusion GPS, for damages based

on three statements about these oligarchs’ and Alfa’s decades-long relationship with Putin and the

Kremlin. Plaintiffs are no longer seeking economic or punitive damages. And, three years on in

this litigation, Plaintiffs have yet to specify their alleged general damages or the factual basis for

any alleged harm. Nor have Plaintiffs agreed to produce any of their financial documents, which

are relevant to any damages claims, any mitigation of them, and the substantial truth or falsity of

the alleged defamation. In an effort to address this failure, Plaintiffs’ counsel recently made various

representations about damages in an email, but those representations by counsel are no substitute

for Plaintiffs’ verified discovery obligations, which they refuse to supplement. Inasmuch as

Plaintiffs have deliberately provided incomplete discovery responses, sanctions under Fed. R. Civ.

P. 26(g)(3) are warranted.

       Damages are an essential element of Plaintiffs’ defamation claim. In their Amended

Complaint, Plaintiffs have claimed, in a vague and conclusory manner, harm to their business

interests, lost business opportunities, and harm to their professional and personal reputations. Am.

Compl. ¶¶ 10, 33. Yet in discovery, Plaintiffs have not provided any specific information about

their alleged damages. In Plaintiffs’ Answers to Interrogatories and their Federal Rule of Civil

Procedure 26(a)(1)(A)(iii) disclosure, they have refused to specify damages or the factual basis for

any alleged harm. Presumably, this is because they have not, in fact, suffered any appreciable

harm. Since their last defeat in a defamation action before this same District Court, which featured

allegations of criminality including corruption and drug trafficking, Plaintiffs have only gotten




                                                  1
         Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 6 of 31




vastly wealthier from their controversial business dealings in the former Soviet Union and have

expanded their investments in the West, including the United States.

       Plaintiffs have also refused to produce or identify evidence in their possession or control

relevant to any alleged harm. Plaintiffs may not sue to recover damages only to turn around and

deny Defendants the evidence they need to rebut Plaintiffs’ claims of damages. This recalcitrance

prejudices Defendants and is yet another example of Plaintiffs’ refusal to produce any meaningful

documents, while harassing Defendants with this lawsuit. It also further calls into question whether

Plaintiffs and their counsel discharged their obligations under Rule 11 before filing their Amended

Complaint.

       Discovery has now made plain that Plaintiffs filed suit not to remedy any alleged harm to

themselves, but instead to harass Mr. Simpson and Fusion GPS and chill any further criticism of

Plaintiffs in the ongoing controversies in the United States over the activities of Russia’s wealthiest

oligarchs and their relationship with the Kremlin. It is not surprising that Plaintiffs are no longer

seeking recompense for financial loss given that they have remained billionaires after any alleged

publication. Thus, instead of using this lawsuit to be made whole, Plaintiffs are pressing this case

to intimidate Defendants and others from availing themselves of their right to free speech under

the First Amendment. This lawsuit also seeks to punish Defendants by forcing them to expend

considerable resources in litigation. As part of this increasingly blatant and abusive legal strategy,

Plaintiffs have withheld the most relevant documents from discovery at nearly every turn. Russian

oligarchs may be accustomed to having their cake and eating it too in Vladimir Putin’s Russia, but

they should not be able to do so in U.S. District Court.

       Plaintiffs’ obstinacy has already forced Defendants to file two other motions to compel.

Defendants filed their first motion to compel because Plaintiffs claim, on the one hand, that alleged


                                                  2
         Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 7 of 31




statements about Alfa defamed them, but refuse, on the other hand, to produce their Alfa

documents, even though Plaintiffs own, founded, run and control Alfa. Defendants filed another

motion to compel because Plaintiffs have tried to manipulate the text of CIR 112 far beyond its

plain meaning in order to argue that the statements about Plaintiffs are relevant to nothing more

than the 2016 election, when CIR 112 is a two-page summary of Plaintiffs’ and Alfa’s relationship

with Putin and the Kremlin, dating back to the 1990s. Defendants also moved to compel production

of Plaintiffs’ documents from the Mueller investigation—which are relevant even under Plaintiffs’

erroneous interpretation of the alleged defamatory statements—and from a Spanish criminal

investigation, which investigated favors that Plaintiffs and Alfa made to benefit Putin and other

Russian officials – exactly what this litigation is about.

       Plaintiffs’ intention to use this lawsuit as nothing more than a vehicle for harassment

became plain earlier this month when Plaintiffs’ counsel, unable to stall any longer, divulged that

Plaintiffs are not seeking economic damages (or punitive damages), and on that basis, would not

be producing any responsive financial records. But Plaintiffs’ attempt to hide their relevant

financial documents by dropping their claims for economic and punitive damages must fail,

because such documents remain relevant to whether Plaintiffs suffered any reputational or

emotional harm, the amount of any presumed damages, and the substantial truth or falsity of the

alleged defamatory statements.

       Thus, Defendants respectfully request that the Court order Plaintiffs to supplement their

Answer to Interrogatory No. 20, supplement their Rule 26(a)(1)(A)(iii) disclosure, and produce

documents responsive to Document Requests 57-60.

                                         BACKGROUND

       A) Plaintiffs Allege That Three Statements Are False and Defamatory.

       Plaintiffs allege that the following lines in CIR 112 are false and defamatory:
                                                  3
          Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 8 of 31




             •   Plaintiffs claim that the line, “RUSSIA/US PRESIDENTIAL ELECTION:
                 KREMLIN-ALPHA GROUP COOPERATION,” is false and defamatory. Pls.’
                 Suppl. Resp. to Interrog. No. 2, ECF No. 78-6.1

             •   Plaintiffs claim that this sentence in CIR 112 is false and defamatory: “Significant
                 favours continued to be done in both directions, primarily political ones for PUTIN
                 and business/legal ones for Alpha.” Id.

             •   Plaintiffs claim that the following content of CIR 112 is false and defamatory:
                 “during the 1990s [Oleg] GOVORUN had been Head of Government Relations at
                 Alpha Group and in reality, the ‘driver’ and ‘bag carrier’ used by FRIDMAN and
                 AVEN to deliver large amounts of illicit cash to the Russian president, at that time
                 deputy Mayor of St Petersburg. Given that and the continuing sensitivity of the
                 PUTIN-Alpha relationship, and need for plausible deniability, much of the contact
                 between them was now indirect and entrusted to the relatively low profile
                 GOVORUN.” Id.

         B) Plaintiffs Make Conclusory Allegations About Damages.

         In their Amended Complaint, Plaintiffs claim that they “seek an award of compensatory

and punitive damages for the harm to their personal and professional reputations, current business

interests, and the impairment of business opportunities.” Am. Compl. ¶ 10, Dkt. No. 17. They

allege “serious injury to their personal, professional, and institutional reputations.” Id. ¶ 33.

However, in their revised answers to interrogatories, Plaintiffs abandon this long-held position and

state that they are now seeking damages only for “harm to their reputations and for emotional

harm” and no longer appear to be seeking economic or punitive damages. Ex. 2, Pls.’ Second Supp.

Resps., Answer to Interrogatory No. 20 (“Pls.’ Rev. Answer to Int. No. 20”). While this bow to

reality was predictable, Plaintiffs still refuse to elaborate on the precise contours of these vague

and broad categories of alleged damages, leaving Defendants in the dark about what harm

Plaintiffs claim they suffered.




1
    CIR 112 spells Alfa as “Alpha” throughout.

                                                  4
        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 9 of 31




       C) The Instant Dispute

           1) Plaintiffs Refuse to Specify the Factual Basis for Their Alleged Damages in
              Their Initial Disclosures and Their Response to Interrogatory No. 20.

       Plaintiffs refuse to specify their damages in their answers to interrogatories or their Rule

26(a)(1) disclosures. Defendants’ Interrogatory No. 20 asks for the following information

pertaining to damages:

               For each element of damage that you claim in this action, including, but not
               limited to, the injuries claimed at Paragraphs 10 and 33 of the Complaint,
               identify separately and with specificity the complete nature of your injury,
               the amount of damage and how you calculate it, all facts relating to or
               supporting the allegation of injury, and all documents that refer or relate to,
               contain information concerning, or upon which you rely to show the
               damages you claim in this action.

       Specifically, in their first Answer to Interrogatory No. 20, Plaintiffs responded as follows,

without specifying their damages:

               Plaintiffs’ damages have not been computed at this time. As indicated in the
               Amended Complaint, Plaintiffs seek compensatory damages and punitive
               damages in amounts to be proven at trial, together with interest and the costs
               and disbursements of this action, plus reasonable attorneys’ fees. Plaintiffs
               have suffered damage to their personal, professional, and institutional
               reputations, in that persons who read or saw the contents of CIR 112 were
               led to understand, incorrectly, that Plaintiffs had an inappropriate
               relationship with Putin, engaged in inappropriate and criminal activities
               such as bribery and extortion, and, based on the headline of CIR 112, were
               involved in some unspecified way in a Kremlin-orchestrated campaign to
               interfere in the 2016 U.S. presidential election. This information affected
               how people viewed, regarded, and treated Plaintiffs, and has affected
               Plaintiffs in their personal and business relationships.

Ex. 1, Pls.’ Answer to Interrogatory No. 20.

       Furthermore, Rule 26(a)(1)(A)(iii) of the Federal Rules of Civil Procedure also asks for

specifics about damages. That Rule requires Plaintiffs to disclose “a computation of each category

of damages claimed” and to “make available for inspection and copying as under Rule 34 the

documents or other evidentiary material, unless privileged or protected from disclosure, on which


                                                 5
        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 10 of 31




each computation is based, including materials bearing on the nature and extent of injuries

suffered.” In their original Rule 26(a)(1)(A)(iii) disclosure, Plaintiffs’ stated, without specifying

the requested information on damages:

                Plaintiffs’ damages have not been computed at this time. As indicated in the
                Amended Complaint, Plaintiffs seek compensatory damages and punitive
                damages in amounts to be proven at trial, together with interest and the costs
                and disbursements of this action, plus reasonable attorneys’ fees.

Ex. 3, Pls.’ Initial Disclosures, at 7.

        Because Plaintiffs’ first response to Interrogatory No. 20 and Plaintiffs’ first Rule

26(a)(1)(A)(iii) disclosures did not specify their damages or the factual basis for their damages

claims, Defendants requested that “Plaintiffs supplement their response to Interrogatory No. 20 by

responding fully to it” and “supplement their Rule 26(a)(1)(A)(iii) disclosure to specify damages.”

Ex. 10, Email from J. Levy to A. Lewis (Sept. 30, 2020). In response, by email dated October 2,

2020, Plaintiffs’ counsel for the first time informed Defendants that Plaintiffs are only pursuing

general damages, not economic damages. Ex. 11, Email from A. Lewis to J. Levy (Oct. 2, 2020)

(“Plaintiffs will not be seeking special damages based on financial losses and therefore, there are

no damages documents to produce.”). But Plaintiffs’ position that they do not have economic

damages does not alter the relevance of the information and documents Defendants seek.

        Following the Parties’ meet and confer, Plaintiffs agreed to supplement their Answer to

Interrogatory No. 20 and their Rule 26(a)(1)(A)(iii) disclosure. Their revised Answer and Rule

26(a)(1)(A)(iii) disclosure remove the claims for economic and punitive damages but remain as

vague and unspecific as the originals.

        Specifically, Plaintiffs’ revised Answer to Interrogatory No. 20 states:

                Plaintiffs’ damages have not been computed at this time. Plaintiffs seek
                presumed damages and general damages for harm to their reputations and
                for emotional harm in amounts to be proven at trial, but more than $75,000,

                                                  6
        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 11 of 31




               together with interest and the costs and disbursements of this action, plus
               reasonable attorneys’ fees. Plaintiffs have suffered damage to their
               reputations, in that persons who read or saw the contents of CIR 112 were
               led to understand, incorrectly, that Plaintiffs had an inappropriate
               relationship with Putin, engaged in inappropriate and criminal activities
               such as bribery and extortion, and, based on the headline of CIR 112, were
               involved in some unspecified way in a Kremlin orchestrated campaign to
               interfere in the 2016 U.S. presidential election. This information affected
               how people viewed, regarded, and treated Plaintiffs. At trial, Plaintiffs will
               rely on testimony from themselves and/or third parties to show the wide
               dissemination of the defamatory statements, and how the defamatory
               statements damaged Plaintiffs’ reputations, affected Plaintiffs in their
               personal relationships, and caused Plaintiffs emotional stress.

Ex. 2, Pls.’ Rev. Answer to Int. No. 20 (footnote omitted) (In a footnote to their Answer, Plaintiffs

identified two third parties who would provide testimony in support of their damages.) Plaintiffs’

answer provides no facts specifying how the alleged defamatory “information affected how people

viewed, regarded, and treated” them or how the statements “damaged Plaintiffs’ reputations,

affected Plaintiffs in their personal relationships, and caused Plaintiffs emotional distress.” Id. Nor

does Plaintiffs’ answer identify any documents on which Plaintiffs will be relying to show

damages, other than documents they might receive from third parties.

       Plaintiffs’ revised Rule 26(a)(1)(A)(iii) disclosure states:

               Plaintiffs’ damages have not been computed at this time. Plaintiffs seek
               presumed damages and general damages for harm to their reputations and
               for emotional harm in amounts to be proven at trial, but more than $75,000,
               together with interest and the costs and disbursements of this action, plus
               reasonable attorneys’ fees. At trial, Plaintiffs will rely on testimony from
               themselves and/or third parties to show the wide dissemination of the
               defamatory statements, and how the defamatory statements damaged
               Plaintiffs’ reputations, affected Plaintiffs in their personal relationships and
               caused Plaintiffs emotional stress.

Ex. 4, Pls.’ Revised Initial Disclosures, at 11-12 (footnote omitted).

       By email, Defendants’ counsel informed Plaintiffs’ counsel that the “revised responses,

however, do not sufficiently specify Plaintiffs’ damages,” and that, as the parties had already

engaged in a Rule 7(m) meet and confer on the issue, another one seemed unnecessary unless
                                                  7
       Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 12 of 31




Plaintiffs had changed their position. Ex. 14, Email from J. Levy to A. Lewis (Oct. 15, 2020).

Plaintiffs’ counsel responded:

               Last week Plaintiffs supplemented their Interrogatory Responses and
               revised their Initial Disclosures (together, “Additional Disclosures”), as you
               requested, in an effort to clarify Plaintiffs’ claimed damages. As indicated
               in Plaintiffs’ supplemental response to Interrogatory No. 20, Plaintiffs’
               presumed and general damages for harm to their reputations and for
               emotional harm cannot be specifically computed now but such damages will
               be proven at trial. While we disagree that the Additional Disclosures are
               not sufficiently specific, as you suggest in your October 15 email, we
               nevertheless provide the following to try to address your professed concerns
               further.

               Plaintiffs will prove their damages through their own testimony and
               testimony of Ed Rogers and Richard Burt. Such testimony will reveal that,
               as a result of the widespread dissemination of the defamatory statements
               accusing Plaintiffs of corrupt, criminal and other inappropriate conduct,
               Plaintiffs (a) suffered harm to their reputations, (b) experienced significant
               humiliation, embarrassment, and emotional distress, and (c) experienced the
               loss of or negative impact on relationships with people. People that read or
               heard about the defamatory statements, including personal friends and
               acquaintances of the Plaintiffs, contacted Plaintiffs and asked about the
               facts alleged, questioned Plaintiffs’ integrity and reputations, and/or
               expressed concern about how their own reputations would suffer based on
               their association with Plaintiffs. Some personal friends, contacts, or
               acquaintances of Plaintiffs no longer communicated or met with Plaintiffs
               after seeing or hearing about the defamatory statements. At least one close
               friend of Mr. Aven told him that he could no longer see or speak to Mr.
               Aven publicly because of the damage it might do, reputationally, to be
               linked or associated with Mr. Aven and the allegations in CIR 112. The
               damage Plaintiffs have suffered to their reputations has also manifested
               itself in connection with their philanthropic activities. Thus, Plaintiffs have
               experienced damage and harm to their relationships with people, which has
               caused them to experience emotional distress.

Ex. 15, Email from A. Lewis to J. Levy (Oct. 20, 2020).

       This response from Plaintiffs’ counsel contains information that is not in Plaintiffs’

Answers to Interrogatories or their Rule 26(a) disclosures. Defendants’ counsel asked Plaintiffs’

counsel if Plaintiffs would be supplementing their discovery to reflect this new information.




                                                 8
        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 13 of 31




Plaintiffs’ counsel said no. Instead, Plaintiffs’ counsel represented that Plaintiffs’ Answer to

Interrogatory No. 20 and Rule 26(a)(1)(A)(iii) disclosure were sufficient in their current form:

                Plaintiffs have already disclosed these witnesses in their Initial Disclosures,
                and stated that they are knowledgeable about the damages
                suffered. See Initial Disclosures at pp. 10-11; Response to Interrogatory
                No. 1. We have also disclosed our damages theory and how we intend to
                prove it. See Initial Disclosures at pp. 11-12; Response to Interrogatory No.
                20. While we provided you with a more fulsome explanation below
                following our 7(m) conference, we do not believe more granularity is
                required under Fed. R. Civ. P. 26 or 33.

Ex. 17, Email from A. Malyshev to J. Levy (Oct. 21, 2020). Accordingly, Plaintiffs are unwilling

to verify that the information in their counsel’s email concerning damages is, indeed, true. The

additional information in the email is of no evidentiary value if it is not in Plaintiffs’ discovery.

See also Ex. 16, Email from J. Levy to A. Malyshev (Oct. 21, 2020) & Ex. 18, Email from J. Levy

to A. Lewis (Oct. 22, 2020).

        Plaintiffs’ Answer and Rule 26(a)(1)(A)(iii) disclosure—failing as they do to provide the

requested information, including the specific factual basis for the alleged damages—are

insufficient.

            2) Plaintiffs Are Withholding Documents Relevant to Mitigating and Rebutting
               Their Damages Claims, and to the Substantial Truth of the Alleged
               Defamatory Statements.

        In addition to failing to provide sufficient information in their answer to interrogatory and

Rule 26(a)(1) disclosure, Plaintiffs are withholding evidence relevant to damages, including

evidence of their income, business transactions, loss of clients, and other financial records that

could support Defendants’ defense that Plaintiffs have not suffered any injury to reputation or

otherwise, and that go to mitigation of damages. Ex. 5, Pls.’ Supp. Resps. To Doc. Requests Nos.




                                                  9
        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 14 of 31




57, 59, 60 & Pls’ Resps. To Doc. Request No. 58.2 Plaintiffs are withholding documents related to

Plaintiffs’ earned income, tax returns, and documents indicating in any way whether Plaintiffs lost

money, revenue, business financing, or customers as a result of the publication of the allegedly

false and defamatory statements. The requested financial records are also relevant to the substantial

truth or falsity to the extent they show favors to or from Putin and/or the Kremlin, payments to

government officials, or cooperation between Alfa and the Kremlin.

       Plaintiffs, in their discovery responses, have divided damages-related documents into two

categories: (1) documents that Plaintiffs claim support their claims for damages; and (2) documents

responsive to Defendants’ Document Request Nos. 57-60.

       As to the first category (those that support Plaintiffs’ claim of damages), and in an effort

to avoid further litigation, Defendants agreed to allow Plaintiffs to produce documents evidencing

their claims of damages in conjunction with their forthcoming depositions. Specifically, the parties

agreed that “[e]ach Plaintiff shall produce any and all documents on which he is relying to support

his claim of damages no later than 14 calendar days before the date of his deposition.” Letter from

J. Levy to A. Lewis (Apr. 16, 2020), at 4, Dkt. No. 78-10. The parties reached this agreement when

Plaintiffs’ depositions were to occur over the summer. Plaintiffs, however, asked that their

depositions be postponed to September and then again to November, when they are currently

scheduled to take place. In all events, that agreement applied only to documents supporting

Plaintiffs’ claims of damages and does not excuse Plaintiffs from producing documents responsive

to Document Request Nos. 57-60, which are not limited to documents that support Plaintiffs’

claims for damages.


2
 Exhibit 5 contains the full version of Plaintiffs’ supplemental responses to document requests
and an excerpt from Plaintiffs’ first responses to document requests. A complete copy of
Plaintiffs’ responses to document requests is at Dkt. No. 78-5.

                                                 10
        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 15 of 31




       With respect to the second category of documents (documents responsive to Defendants’

Document Requests Nos. 57-60), the following Document Requests and Plaintiffs’ Responses are

at issue in this Motion:

               REQUEST NO. 57: All tax returns filed by you or on your behalf for the
               years 2013 to present.

               REVISED RESPONSE: Plaintiffs state that they are withholding
               responsive documents on the basis that they are not relevant to the issues in
               this Action, including but not limited to the truth or falsity of the defamatory
               statements asserted in CIR 112. Moreover, Plaintiffs have already
               represented to Defendants that any documents used for the purpose of
               supporting Plaintiffs’ damages claims will be produced prior to the
               deposition of any of the Plaintiffs.

               REQUEST NO. 58: All tax returns filed by Alfa, the Other Entities, or a
               third party on their behalf for the years 2013 to the present.3

               RESPONSE: Plaintiffs object to this request as vague, ambiguous, and
               seeking documents that are not relevant to the issues in the Action. Plaintiffs
               object to this request as seeking documents not within Plaintiffs’
               possession, custody, or control, and as seeking documents of non-parties
               over whom Plaintiffs have no control, such as Alfa and Other Entities.
               Alfa’s and the Other Entities’ tax returns or filings are not relevant to the
               issues in the Action.

               REQUEST NO. 59: All documents relating to your earned income,
               including wages and investments, for the years 2013 to present.

               REVISED RESPONSE: Plaintiffs state that they are withholding
               responsive documents on the basis that they are not relevant to the issues in
               this Action, including but not limited to the truth or falsity of the defamatory
               statements asserted in CIR 112. Moreover, Plaintiffs have already
               represented to Defendants that any documents used for the purpose of
               supporting Plaintiffs’ damages claims will be produced prior to the
               deposition of any of the Plaintiffs.

               REQUEST NO. 60: All documents, including but not limited to any and
               all financial records, indicating in any way that you lost money, revenue,
               business, financing, or customers as a result of the publication of the

3
  The issue of whether Plaintiffs have possession, custody, or control of Alfa documents is
currently pending before the Court. See Dkt. No. 78. Should the Court hold that Plaintiffs have
possession, custody, or control of these documents, and hold that Plaintiffs must provide
documents responsive to Request No. 57, then Plaintiffs must also produce these Alfa tax returns.
                                                 11
         Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 16 of 31




                statements quoted in the Complaint that Plaintiffs claim are false and
                defamatory.

                REVISED RESPONSE: To the extent that Plaintiffs possess documents
                stemming from damages incurred as a result of the publication of the
                defamatory statements alleged in the Complaint, Plaintiffs have already
                represented to Defendants that such documents will be produced prior to the
                depositions of any of the Plaintiffs.

         Ex. 5, Pls.’ Supp. Resps. to Requests for Prod. (Requests 57, 59, 60) & Pls.’ Responses to

Requests for Prod. (Request 58). By email dated September 21, 2020, Defendants renewed their

request that Plaintiffs produce all documents responsive to Document Request Nos. 57-60 and that

Plaintiffs produce by September 30 the documents that support their claims of damages.4 Ex. 8,

Email from J. Levy to A. Lewis (Sept. 21, 2020). By email dated September 29, 2020, Plaintiffs

once more refused to produce documents supporting their claim of damages. Ex. 9, Email from A.

Lewis to J. Levy (Sept. 29, 2020). Instead, Plaintiffs continued to insist they would only produce

documents supporting their claims of damages 14 days prior to their depositions, which are now

scheduled for November. Notwithstanding that position, Plaintiffs flatly refused to produce the

documents responsive to Document Request Nos. 57-60. Id.

         Defendants followed up again, requesting that Plaintiffs “promptly produce (a) the

documents supporting Plaintiffs’ damages claims and (b) those documents you are withholding

that are responsive to Document Request Nos. 57-60, regardless of whether such responsive

documents support Plaintiffs’ claims or not.” Ex. 10, Email from J. Levy to A. Lewis (Sept. 30,

2020).




4
  Due to the postponements of Plaintiffs Fridman, Aven and Khan’s depositions, Defendants
sought a timely production of Plaintiffs’ documents, so that further delays in scheduling Plaintiffs’
depositions would not prejudice Defendants’ ability to take discovery based on Plaintiffs’
documents.
                                                 12
       Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 17 of 31




       In response, Plaintiffs suddenly changed tact, asserting they were not seeking

compensation for financial loss after all. On October 2, 2020, counsel for Plaintiffs e-mailed

Defendants’ counsel as follows:

       Plaintiffs will not be seeking special damages based on financial losses and
       therefore, there are no damages documents to produce. This should render moot our
       previous disagreement about when such documents would have been due. In this
       light, Plaintiffs’ personal finances are utterly irrelevant and we therefore stand on
       our objections to Requests 57-60.

Ex. 11, Email from A. Lewis to J. Levy (Oct. 2, 2020). Defendants responded, asking for

clarification on whether Plaintiffs had any documents supporting their claims for damages,

explaining Defendants’ position that the documents requested were relevant regardless of whether

Plaintiffs claim financial loss, and again requesting that Defendants revise their Answer to

Interrogatory No. 20 and their Rule 26(a) disclosure. Ex. 12, Email from J. Levy to A. Lewis (Oct.

5, 2020). Plaintiffs’ counsel later clarified that “other than documents that have been or may be

produced by third parties in this case, Plaintiffs have no documents to produce supporting their

damages, including general damages.” Ex. 13, Email from M. White to J. Levy (Oct. 14, 2020).

Plaintiffs did not change their position that they would not produce documents responsive to

Document Requests 57-60.

       Plaintiffs’ refusal to produce documents responsive to Document Requests 57-60 is based

on the erroneous premise that their financial information is somehow not relevant simply because

the Plaintiffs have no economic damages. Not so. The fact that Plaintiffs are foregoing economic

damages does not make the documents requested in Document Requests 57-60 “utterly irrelevant.”

Ex. 11, Email from A. Lewis to J. Levy (Oct. 2, 2020). To the contrary, they remain relevant to

the existence of Plaintiffs’ alleged harm and to the amount of any general (or presumed) damages.

Defendants are entitled to evidence that rebuts Plaintiffs’ claim of damages. The Court should


                                                13
        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 18 of 31




order Plaintiffs to produce documents responsive to Defendants’ Document Requests Nos. 57-60,

and to revise their Answer to Interrogatory No. 20 and their Rule 26(a) disclosure.

                                          ARGUMENT

       A) Legal Standards

       Federal Rule of Civil Procedure 26(a)(1)(iii) provides that

               a party must, without awaiting a discovery request, provide to the other
               parties . . . a computation of each category of damages claimed by the
               disclosing party--who must also make available for inspection and copying
               as under Rule 34 the documents or other evidentiary material, unless
               privileged or protected from disclosure, on which each computation is
               based, including materials bearing on the nature and extent of injuries
               suffered[.]

       Federal Rule of Civil Procedure 26(b)(1) provides that a party may “obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense.” See Sherrod

v. Breitbart, 304 F.R.D. 73, 75 (D.D.C. 2014) (Leon, J.) (quoting Fed. R. Civ. P. 26(b)(1)).

“Generally speaking, ‘relevance’ for discovery purposes is broadly construed,” Food Lion, Inc. v.

United Food & Commercial Workers Int’l Union, AFL-CIO-CLC, 103 F.3d 1007, 1012 (D.C. Cir.

1997), and “encompass[es] any matter that bears on, or that reasonably could lead to other matter

that could bear on, any issue that is or may be in the case,” Oppenheimer Fund, Inc. v. Sanders,

437 U.S. 340, 351 (1978) (citing Hickman v. Taylor, 329 U.S. 495, 501 (1947)); see also id. n.12

(“The court should and ordinarily does interpret ‘relevant’ very broadly to mean matter that is

relevant to anything that is or may become an issue in the litigation.” (alteration adopted) (quoting

4 J. Moore, Federal Practice ¶ 26.56 [1], p. 26–131 n.34 (2d ed. 1976))); see also, e.g., Alexander

v. FBI, 194 F.R.D. 316, 325 (D.D.C. 2000). “Put another way, ‘[a] showing of relevance can be

viewed as a showing of need[, as] for the purpose of prosecuting or defending a specific pending

civil action, one is presumed to have no need of a matter not relevant to the subject matter involved

in the pending action.” Burlington Ins. Co. v. Okie Dokie, Inc., 368 F. Supp. 2d 83, 86 (D.D.C.
                                                 14
        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 19 of 31




2005) (quoting Friedman v. Bache Halsey Stuart Shields, Inc., 738 F.2d 1336, 1341 (D.C. Cir.

1984)). Importantly, “[i]nformation within this scope of discovery need not be admissible in

evidence to be discoverable,” Fed. R. Civ. P. 26(b)(1).

        “[O]nce a relevancy objection has been raised, the party seeking discovery must

demonstrate that the information sought to be compelled is discoverable.” Alexander, 194 F.R.D.

at 325. “If that party carries its burden, the party resisting discovery then must show ‘why

discovery should not be permitted,’” United States v. All Assets Held at Bank Julius Baer & Co.,

Ltd., 202 F. Supp. 3d 1, 6 (D.D.C. 2016) (quoting id. at 326), because the “movant’s request is

burdensome, overly broad, vague or outside the scope of discovery,” United States v. Kellogg

Brown & Root Servs., Inc., 284 F.R.D. 22, 33 (D.D.C. 2012). “The court must also consider the

prior efforts of the parties to resolve the discovery dispute without court intervention.” Id. at 27

(citing Fed. R. Civ. P. 37(a)(1)).

        Pursuant to Federal Rule of Civil Procedure 37, “[a] party seeking discovery may move for

an order compelling . . . production . . . if . . . a party fails to produce documents . . . as requested

under Rule 34.” Fed. R. Civ. P. 37(a)(3)(B).

        B) Plaintiffs’ Answer to Interrogatory No. 20 and Rule 26(a)(1)(A)(iii) Disclosure
           Are Incomplete.

        The Court should order Plaintiffs to answer Interrogatory No. 20, in full, and to comply

with the disclosure requirements in Rule 26(a)(1)(A)(iii). “A defendant is entitled to specific and

detailed information as to the amount of damages allegedly sustained by a plaintiff as a result of

the defendant’s purported behavior, how those amounts were determined, how the loss was

attributable to the defendant, and the dates applicable to each purported loss.” Nat’l Cmty.

Reinvestment Coal. v. NovaStar Fin., Inc., No. CV 07-861 (RCL), 2009 WL 10719757, at *2

(D.D.C. July 13, 2009) (emphasis added) (ordering the plaintiff to supplement its interrogatory

                                                   15
        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 20 of 31




answers to explain the factual basis for its purported damages). Plaintiffs have not complied with

these rules. They have refused to provide any specific information as to the damages they claim

from the alleged defamatory statements.

        In response to Interrogatory No. 20, Plaintiffs did not “identify separately and with

specificity the complete nature of [their] injury, the amount of damage and how [they] calculate it,

all facts relating to or supporting the allegation of injury, and all documents that refer or relate to,

contain information concerning, or upon which [they] rely to show the damages you claim in this

action,” as Defendants requested. Ex. 2, Pls.’ Rev. Answer to Int. No. 20. Furthermore, under

Federal Rule of Civil Procedure 26, Plaintiffs are required to disclose “a computation of each

category of damages claimed” and “make available for inspection and copying as under Rule 34

the documents or other evidentiary material, unless privileged or protected from disclosure, on

which each computation is based, including materials bearing on the nature and extent of injuries

suffered.” Fed. R. Civ. P. 26(a)(1)(iii). Plaintiffs have not done so.

        Plaintiffs’ vague Answer to Interrogatory No. 20 is akin to the answer that the court in

American Property Construction Company v. Sprenger Lang Foundation found “patently

inadequate” because it was “nothing more than a generalized, non-exhaustive list of categories of

damages and excuses for failing to provide a complete response.” 274 F.R.D. 1, 9 (D.D.C. 2011)

(holding that party failed to comply with its initial disclosure requirements and duty to respond

fully to interrogatories by providing only an evasive response about damages). “[A]n evasive or

incomplete ... response must be treated as a failure to ... respond.” Nat’l Cmty. Reinvestment Coal.,

2009 WL 10719757, at *2 (quoting Fed. R. Civ. P. 37(a)(4)). See also Equal Rights Ctr. v. Post

Properties, Inc., 246 F.R.D. 29, 32 (D.D.C. 2007) (“A party to whom an interrogatory is




                                                  16
        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 21 of 31




propounded must provide true, explicit, responsive, complete, and candid answers.”) (internal

quotation marks and citations omitted).

        Plaintiffs’ conclusory answer that the alleged defamatory statements “affected how people

viewed, regarded, and treated Plaintiffs,” Ex. 2, Pls.’ Rev. Answer to Int. No. 20 , does not specify

the factual basis for their damages claim, a factual basis that Plaintiffs were required to have had

at the time they filed suit and, thereafter, their Amended Complaint. See Fed. R. Civ. P. 11.

Plaintiffs

               must have had some factual basis for concluding they had sustained losses
               at the time the complaint was filed. Rule 11, F.R.Civ.P., requires no less.
               Rule 11 is designed to insure that allegations in a complaint, drafted by a
               member of the Bar, are supported by sufficient factual information at the
               time the claims are initially asserted.

King v. E.F. Hutton & Co., 117 F.R.D. 2, 5 (D.D.C. 1987) (ordering plaintiffs to provide detailed

and complete answers to interrogatories concerning damages). See also Companhia Brasileira

Carbureto de Calcio-CBCC v. Applied Industiral Materials Corp., No. CV 01-2678, 2013 WL

12310613, at *3 (D.D.C. May 29, 2013) (“Plaintiffs must have had a factual basis for their claim

that they suffered damages as a result of Defendants’ conduct, and they placed those damages at

issue by filing this suit.”) (ordering the plaintiffs to provide an answer to the interrogatory

concerning damages). “It is no answer for plaintiffs to assert that they will need discovery . . . to

determine their losses.” King v. E.F. Hutton & Co., 117 F.R.D. at 5.

        Moreover, it is not sufficient for Plaintiffs to claim that they will reveal the factual basis

for their damages claims “[a]t trial.” Ex. 2, Pls.’ Rev. Answer to Int. No. 20. They are required to

answer now specifically how the statements caused them harm and what the factual basis is for

their conclusory assertion that the “defamatory statements damaged Plaintiffs’ reputations,

affected Plaintiffs in their personal relationships, and caused Plaintiffs emotional stress.” Id. For

instance, Plaintiffs are required to detail how their “personal relationships” were “affected”; how
                                                 17
        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 22 of 31




their “reputations” were “damaged”; how the alleged statements caused “emotional stress,” and in

what sense the “information affected how people viewed, regarded, and treated Plaintiffs.” Id.

Without that information, Defendants cannot adequately conduct discovery or otherwise prepare

their defense to Plaintiffs’ case.

        C) Plaintiffs’ Counsel’s Certification of Knowingly Incomplete Responses Violates
           Fed. R. Civ. P. 26(g).

        Plaintiffs’ refusal to supplement their discovery responses with the additional information

included in their attorneys’ email, see Ex. 17, Email from A. Malyshev to J. Levy (Oct. 21, 2020),

suggests that either Plaintiffs are deliberately obstructing discovery or that the information

provided by Plaintiffs’ counsel is not accurate. Plaintiffs’ counsel’s email is of no evidentiary value

to Defendants. It is akin to an unsigned discovery response, which Defendants “may properly

disregard.” Johnson v. BAE Sys., Inc., 307 F.R.D. 220, 224 (D.D.C. 2013) (citing Fed. R. Civ. P.

26(g)(2) (“Other parties have no duty to act on an unsigned disclosure, request, response, or

objection until it is signed, and the court must strike it unless a signature is promptly supplied after

the omission is called to the attorney’s or party’s attention.”).

        Furthermore, to the extent that Plaintiffs have additional information for their Rule

26(a)(1)(A)(iii) disclosure and Answer to Interrogatory No. 20, and thus have intentionally

provided incomplete answers, it is not clear how Plaintiffs’ counsel has complied with Rule

26(g)(2) of the Federal Rules of Civil Procedure. That Rule requires that “[e]very disclosure under

Rule 26(a)(1) or (a)(3) and every discovery request, response, or objection must be signed by at

least one attorney of record in the attorney’s own name” and explains in relevant part that:


                [b]y signing, an attorney or party certifies that to the best of the person’s
                knowledge, information, and belief formed after a reasonable inquiry:

                  (A) with respect to a disclosure, it is complete and correct as of the time
                  it is made; and
                                                  18
        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 23 of 31




                 (B) with respect to a discovery request, response, or objection, it is:

                       (i) consistent with these rules and warranted by existing law or by a
                       nonfrivolous argument for extending, modifying, or reversing
                       existing law, or for establishing new law;

                       (ii) not interposed for any improper purpose, such as to harass, cause
                       unnecessary delay, or needlessly increase the cost of litigation[.]

Fed. R. Civ. P. 26(g)(1). In other words, “[a]n attorney or party has a duty, per Rule 26(g), to

perform a reasonable inquiry to determine whether a discovery response is complete and

accurate.” Johnson v. BAE Sys., Inc., 307 F.R.D. at 224.

       The certification for Plaintiffs’ Rule 26(a)(1) disclosures violates this Rule without

“substantial justification,” Fed. R. Civ. P. 26(g)(3), because Plaintiffs’ counsel is aware that the

Rule 26(a)(1) disclosure is not “complete and correct.” Fed. R. Civ. P. 26(g)(1)(A). The

certification for Plaintiffs’ Answers to Interrogatories also violates this Rule because Plaintiffs’

counsel has served a deliberately incomplete Answer to Interrogatory No. 20 “for [an] improper

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation.”

Fed. R. Civ. P. 26(g)(1)(B)(ii). Where a certification violates this Rule, the Court “must impose an

appropriate sanction on the signer, the party on whose behalf the signer was acting, or both.” Fed.

R. Civ. P. 26(g)(3).

       Accordingly, the Court should order Plaintiffs to again revise their Answer to Interrogatory

No. 20 to fully answer the Interrogatory and to comply with Rule 26(a)(1)(A)(iii), and should find

that the certifications violate Fed. R. Civ. P. 26(g) and impose sanctions.

       D) Plaintiffs Must Produce Their Financial Information.

       Plaintiffs have no justification for withholding documents responsive to Document Request

Nos. 57-60 because the documents sought are relevant to Plaintiffs’ claims of damages and

relevant to the substantial truth or falsity of the alleged defamatory statements.


                                                 19
        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 24 of 31




       As an initial matter, Plaintiffs are required to prove damages as part of their case or to prove

that the statements are actionable as a matter of law irrespective of special damages. A defamation

plaintiff must show:

               (1) that the defendant made a false and defamatory statement concerning
               the plaintiff; (2) that the defendant published the statement without privilege
               to a third party; (3) that the defendant's fault in publishing the statement
               amounted to at least negligence; and (4) either that the statement was
               actionable as a matter of law irrespective of special harm or that its
               publication caused the plaintiff special harm.

Jankovic v. Int’l Crisis Grp., 494 F.3d 1080, 1088 (D.C. Cir. 2007) (internal quotation marks and

citation omitted).

       “‘Special harm’ is ‘limited to actual pecuniary loss.’” Franklin v. Pepco Holdings, Inc.

(PHI), 875 F. Supp. 2d 66, 75 (D.D.C. 2012) (quoting FAA v. Cooper, 556 U.S. 284, 295 (2012)).

“General damages provide redress for intangible injuries, such as injury to reputation.” LaRue v.

Johnson, No. CV1600504EGSRMM, 2018 WL 1967128, at *9 (D.D.C. Feb. 22, 2018), report and

recommendation adopted, No. CV 16-504 (EGS), 2018 WL 2561036 (D.D.C. Apr. 4, 2018).

       To meet the damages element, “a plaintiff must show that she suffered a special harm,” –

economic or pecuniary loss – “unless the statements at issue are ‘defamatory per se,’ i.e. ‘so likely

to cause degrading injury to the subject’s reputation that proof of that harm is not required to

recover compensation.’” Id. (quoting Franklin v. Pepco Holdings, 875 F. Supp. 2d at 75).5

Moreover, presumed damages only apply to general damages, not special damages. Robertson v.

McCloskey, 680 F. Supp. 414, 416 (D.D.C. 1988).




5
 Presumed damages are not recoverable unless Plaintiffs prove actual malice. Gertz v. Robert
Welch, Inc., 418 U.S. 323, 349 (1974) (“It is necessary to restrict defamation plaintiffs who do not
prove knowledge of falsity or reckless disregard for the truth to compensation for actual injury.”).
                                                 20
        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 25 of 31




        1) Evidence Related to Plaintiffs’ Earned Income, Including Tax Returns, Is
           Relevant to Rebutting Plaintiffs’ Claims of Harm and to the Amount of Presumed
           General Damages.

        Evidence concerning Plaintiffs’ earned income, including tax returns, financial records

showing any loss of income, revenue, customers, and Alfa’s tax returns are relevant to Defendants’

defense that Plaintiffs suffered no harm—reputational, emotional, or otherwise—from the alleged

defamatory statements. Such evidence is necessary so that Defendants can test and rebut Plaintiffs’

claims that the alleged publication of the allegedly false and defamatory statements harmed them

personally and professionally. Without a doubt, Defendants have “a right to understand in advance

of trial the scope of [their] potential liability, and to know the factual support for the claims brought

against [them].” Dickerson v. D.C., No. CV 09-2213 (PLF), 2019 WL 6910043, at *4 (D.D.C.

Dec. 19, 2019) (ordering the plaintiff to answer the interrogatory’s request for the “basis for

claiming the type or category of damages” he sought, including harm to his reputation.) “By filing

this action and alleging damages, the plaintiffs have placed their theory behind each alleged loss

squarely at issue.” King v. E.F. Hutton & Co., 117 F.R.D. at 6.

        The requested documents are relevant to the Plaintiffs’ claims of injury. Defendants are

entitled to evidence that mitigates or rebuts any alleged harm or damages to Plaintiffs from the

alleged defamation even where Plaintiffs do not claim economic loss. By foregoing special

damages, Plaintiffs have only removed the obligation that Plaintiffs’ prove specific economic loss,

should Plaintiffs meet the requirements of proving that the statements are per se defamatory. That

Plaintiffs are not claiming economic damages does not render information related to Plaintiffs’

alleged harm irrelevant. To the contrary, the requested financial information remains relevant to

whether Plaintiffs in fact suffered harm from any alleged defamation; in other words, documents




                                                   21
        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 26 of 31




tending to show that Plaintiffs’ financial position improved or did not worsen supports Defendants’

position that Plaintiffs did not suffer any personal or professional reputational harm.

        Moreover, the amount of any damages remains an issue, and the documents requested go

directly to the amount of any general damages. “General damages may be presumed, but defendant

must be permitted to rebut the presumption, to try to disprove the existence of damage. . . .

Moreover, the amount of damages will always be in issue.” Davis v. Ross, 107 F.R.D. 326, 330

(S.D.N.Y. 1985). See also Pino v. Prudential Ins. Co. of Am., No. CIV.A. 86-2939, 1987 WL

26678, at *3 (E.D. Pa. Dec. 8, 1987) (holding, in a defamation case, that although “plaintiff

concedes that he has no evidence of economic loss[,] [n]evertheless, information regarding

plaintiff’s income is relevant to the issues of harm and damages.”) As the Pino court explained

when ordering the plaintiff to produce evidence of his business income: “The state of plaintiff’s

business income is relevant to the issue of harm. … [I]f plaintiff’s income did not decrease after

the defamatory statement was made, defendant might offer evidence of plaintiff’s income to rebut

allegations of injury.” Id. Similarly, evidence that Plaintiffs’ and Alfa’s financial condition

improved, or did not worsen, after any alleged publication is evidence that Defendants can offer

to rebut Plaintiffs’ allegations of injury.

        The requested financial documents are also relevant to the amount of any presumed

damages because “presumed damages must at least roughly approximate [the plaintiff’s] actual

harms.” Szymkowicz v. Frisch, No. CV 19-3329 (BAH), 2020 WL 4432240, at *8 (D.D.C. July

31, 2020). Indeed, “presumed damages may not be awarded ‘in a substantial amount to a party

who has not demonstrated evidence of concrete loss.’” Szymkowicz v. Frisch, 2020 WL 4432240,

at *7 (quoting Republic Tobacco Co. v. North Atl. Trading Co., 381 F.3d 717, 734 (7th Cir. 2004)).

If the financial documents show that Plaintiffs have not suffered any economic loss, then those


                                                 22
        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 27 of 31




documents are relevant to showing that Plaintiffs have not suffered any harm to their reputations.

Thus, these documents are relevant to showing that Plaintiffs would only be entitled to nominal

damages were they to succeed on their defamation claims.


       More specifically, evidence that Plaintiffs’ reputations did not suffer includes financial

documents showing no change in Plaintiffs’ financial condition as a result of the alleged

defamation, and Defendants are entitled to that evidence. Where Plaintiffs make no showing of

actual harm, or where Defendants rebut any allegations of harm, Plaintiffs would only be allowed

to recover nominal damages even if they succeed on their defamation claims. Szymkowicz, 2020

WL 4432240, at *7; see also Lothschuetz v. Carpenter, 898 F.2d 1200, 1204–05 (6th Cir. 1990)

(holding—where Plaintiffs offered no evidence of harm to their reputations, and sought only

presumed damages—that “[w]hile the plaintiffs may avail themselves of the presumption

concerning general damages, the presumption entitles them to nothing more than what the district

court awarded—nominal damages” of $1.00) (applying District of Columbia law) (footnote

omitted).

       The D.D.C. court in Tavoulareas v. Piro addressed this same issue and held that the

requested financial information was relevant and had to be produced even though the plaintiffs

had not claimed “any specific loss of income.” 93 F.R.D. 11, 22 (D.D.C. 1981). Specifically, in

that case—a defamation action brought by the president of Mobil Corporation and his son—the

Court stated:

                The defendants have requested documents pertaining to the salary and
                income of both plaintiffs. Given the fact that the complaint seeks damages
                for, among other things, loss of business reputation, the Court finds that this
                information is sufficiently relevant to require its production notwithstanding
                plaintiffs’ arguments that they have not placed these matters directly in issue
                because they have not yet claimed any specific loss of income. It is
                sufficient to say that loss of business reputation might well be expected to
                be attended by loss of income. The absence of any loss of income might be
                                                  23
        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 28 of 31




               used to cast doubt on the claim of loss of reputation or as probative of its
               extent. Furthermore, this information might reasonably be expected to bear
               on the issue of the truth or falsity of the defamatory statements since in part
               those statements suggest that company assets and business have been
               diverted to personal uses. In any event, it is clear that information pertaining
               to the salary and income of plaintiffs is sufficiently relevant to be
               discoverable.

Id. In line with this holding, Plaintiffs must produce the requested documents related to their earned

income and financial records, including documents showing wages, investments, and tax returns,

regardless of whether they claim loss of income. As in Tavoulareas, the “absence of any loss

income,” as shown in the requested documents, can be used to cast doubt on Plaintiffs’ claim of

loss of reputation, or the extent of any such alleged harm.

       In addition, in determining the amount of any presumed damages the jury may properly

take into account: “the seriousness of the defamatory charge, the extent of distribution of the

defamation, the extent to which the communication was actually believed, and plaintiff’s

prominence and professional standing in the community.” LaRue v. Johnson, 2018 WL 1967128,

at *9 (internal quotation marks and citation omitted); Moss v. Stockard, 580 A.2d 1011, 1036 (D.C.

1990) (same). The requested information concerning Plaintiffs’ and Alfa’s financial status is

relevant to these factors. For instance, if Plaintiffs’ financial status has improved since any alleged

publication, that supports an inference that the alleged defamatory communication was not actually

believed and that the alleged defamatory charge was not very serious.

       Accordingly, Defendants are entitled to evidence that shows that Plaintiffs did not suffer

any economic or pecuniary loss and evidence that casts doubt on the harm Plaintiffs allege,

including the alleged harm to their and Alfa’s reputations. Plaintiffs must produce the documents

responsive to Document Request Nos. 57-60.




                                                  24
        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 29 of 31




        2) The Requested Financial Records Are Relevant to the Substantial Truth or Falsity
           of the Alleged Defamatory Statements.

        The requested financial records are also relevant to the substantial truth or falsity of the

alleged defamatory statements and Plaintiffs must produce them. See Tavoulareas v. Piro, 93

F.R.D. at 22 (holding that documents pertaining to the salary and income of the plaintiffs were

relevant not only to damages, but also to the truth or falsity of the alleged defamatory statements

suggesting that company assets had been directed to personal uses).

        Plaintiffs challenge this sentence in CIR 112 as false and defamatory: “Significant favours

continued to be done in both directions, primarily political ones for PUTIN and business/legal ones

for Alpha.” Pls.’ Suppl. Resp. to Interrog. No. 2, Dkt. No. 78-6. Evidence of economic benefits to

Plaintiffs or Alfa from the Russian government, including investments, is relevant to the

substantial truth of this statement.

        Plaintiffs allege that the line, “RUSSIA/US PRESIDENTIAL ELECTION: KREMLIN-

ALPHA GROUP COOPERATION,” is false and defamatory. Pls.’ Suppl. Resp. to Interrog. No.

2, Dkt. No. 78-6. Again, financial records that show connections between Plaintiffs and/or Alfa on

the one hand, and the Kremlin or government officials, on the other, are relevant to the truth or

falsity of this statement.

        Plaintiffs allege that the following statement in CIR 112 is false and defamatory:

                during the 1990s [Oleg] GOVORUN had been Head of Government
                Relations at Alpha Group and in reality, the “driver” and “bag carrier” used
                by FRIDMAN and AVEN to deliver large amounts of illicit cash to the
                Russian president, at that time deputy Mayor of St Petersburg. Given that
                and the continuing sensitivity of the PUTIN-Alpha relationship, and need
                for plausible deniability, much of the contact between them was now
                indirect and entrusted to the relatively low profile GOVORUN.

        Pls.’ Suppl. Resp. to Interrog. No. 2, Dkt. No. 78-6. This statement concerns the

relationship between Plaintiffs, Alfa, and Putin, and the use of intermediaries, that developed in

                                                25
        Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 30 of 31




the years between the 1990s and 2016. It specifically concerns payments to the Russian president.

Accordingly, financial records that show payments to someone who could be an intermediary to

the Kremlin, or payments to anyone tied to the Kremlin, are relevant to the truth or falsity of this

statement. That makes Plaintiffs’ financial records as sought in the requests in dispute relevant and

responsive.

                                         CONCLUSION

       For the foregoing reasons, the Court should grant Defendants’ motion to compel and order

Plaintiffs to produce all documents responsive to Document Requests Nos. 57-60; supplement

their Answer to Interrogatory No. 20 to provide a full answer; and supplement their initial

disclosures to specify damages, and to provide Defendants with whatever other relief the Court

finds appropriate under Federal Rules of Civil Procedure 26(g) and 37.



Dated: October 27, 2020

                                              By:     /s/ Joshua A. Levy

                                              Joshua A. Levy (D.C. Bar No. 475108)
                                              Rachel M. Clattenburg (D.C. Bar No. 1018164)
                                              LEVY FIRESTONE MUSE LLP
                                              1401 K St. NW, Suite 600
                                              Washington, DC 20005
                                              Tel: (202) 845-3215
                                              Fax: (202) 595-8253
                                              jal@levyfirestone.com


                                              Counsel for Defendants




                                                 26
       Case 1:17-cv-02041-RJL Document 111 Filed 10/27/20 Page 31 of 31




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 27, 2020, I served the foregoing Motion and Memorandum

and supporting declaration and exhibits on all counsel of record via CM/ECF.




                                                /s/ Joshua A. Levy
                                                Joshua A. Levy




                                              27
         Case 1:17-cv-02041-RJL Document 111-1 Filed 10/27/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MIKHAIL FRIDMAN, PETR AVEN, and
 GERMAN KHAN,
            Plaintiffs,
      v.
 BEAN LLC a/k/a FUSION GPS, and GLENN                      No. 1:17-cv-2041-RJL
 SIMPSON,
            Defendants.

    [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO COMPEL
 PRODUCTION OF PLAINTIFFS’ FINANCIAL RECORDS AND OTHER EVIDENCE
 RELEVANT TO DAMAGES AND SUBSTANTIAL TRUTH AND TO REVISE THEIR
 ANSWER TO INTERROGATORY NO. 20 AND RULE 26(a)(1)(A)(iii) DISCLOSURE

        Upon consideration of Defendants’ Motion to Compel Production of Plaintiffs’ Financial

Records and Other Evidence Relevant to Damages and Substantial Truth, and To Revise Their

Answer to Interrogatory No. 20 and Rule 26(a)(1)(A)(iii) Disclosure, the related memorandum in

support thereof, the exhibits and declaration attached thereto, the opposition thereto, and the reply

thereto, and good cause appearing therefor, it is hereby

        ORDERED that Defendants’ Motion is GRANTED; and it is further

        ORDERED that, within 30 days, Plaintiffs shall produce all documents within their

possession, custody, or control responsive do Defendants’ Document Requests Nos. 57-60; and it

is further

        ORDERED that, within 14 days, Plaintiffs shall serve on Defendants a revised Answer to

Interrogatory No. 20 to respond fully to the information requested; and it is further

        ORDERED that, within 14 days, Plaintiffs shall serve on Defendants a revised Rule

26(a)(1)(A)(iii) disclosure that complies with the Rule.
      Case 1:17-cv-02041-RJL Document 111-1 Filed 10/27/20 Page 2 of 2




      SO ORDERED.



Dated:____________           __________________________________________
                             RICHARD J. LEON
                             United States District Judge




                                     2
        Case 1:17-cv-02041-RJL Document 111-2 Filed 10/27/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 MIKHAIL FRIDMAN, PETR AVEN, and
 GERMAN KHAN,

                Plaintiffs,
                                                          No. 1:17-cv-2041-RJL
        v.

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                Defendants.


                              DECLARATION OF JOSHUA A. LEVY

       I, Joshua A. Levy, declare as follows:

       1.     I am a member of the law firm Levy Firestone Muse LLP, counsel for Defendants

Bean LLC a/k/a Fusion GPS, and Glenn Simpson. I submit this Declaration in support of

Defendants’ Motion to Compel Production of Plaintiffs’ Financial Records and Other Documents

Relevant to Damages and Substantial Truth and to Revise Plaintiffs’ Answer to Interrogatory No.

20 and Rule 26(a)(1)(A)(iii) Disclosure.

       2.     Attached hereto as Exhibit 1 is a true and correct copy of Plaintiffs’ Responses and

Objections to Defendants’ Interrogatories, dated November 11, 2019.

       3.     Attached hereto as Exhibit 2 is a true and correct copy of Plaintiffs’ Second

Supplemental Responses and Objections to Defendants’ Interrogatories, dated October 14, 2020.

       4.     Attached hereto as Exhibit 3 is a true and correct copy of Plaintiffs’ Initial

Disclosures, dated September 25, 2019.

       5.     Attached hereto as Exhibit 4 is a true and correct copy of Plaintiffs’ Revised Initial

Disclosures, dated October 14, 2020.
       Case 1:17-cv-02041-RJL Document 111-2 Filed 10/27/20 Page 2 of 3




       6.     Attached hereto as Exhibit 5 is a true and correct copy of Plaintiffs’ Supplemental

Responses to Requests for Production of Documents, dated May 18, 2020, and a true and correct

copy of Plaintiffs’ Response to Request for Production of Documents, Number 58, dated

November 11, 2019. The complete copy of Plaintiffs’ Responses to Requests for Production of

Documents, dated November 11, 2019, is at Dkt. No. 78-5.

       7.     Attached hereto as Exhibit 6 is a true and correct copy of an email from Joshua

Levy to Alan Lewis, dated September 9, 2020.

       8.     Attached hereto as Exhibit 7 is a true and correct copy of an email from Alan Lewis

to Joshua Levy, dated September 17, 2010.

       9.     Attached hereto as Exhibit 8 is a true and correct an email from Joshua Levy to

Alan Lewis, dated September 21, 2020.

       10.    Attached hereto as Exhibit 9 is a true and correct an email from Alan Lewis to

Joshua Levy, dated September 29, 2020.

       11.    Attached hereto as Exhibit 10 is a true and correct copy of an email from Joshua

Levy to Alan Lewis, dated September 30, 2020.

       12.    Attached hereto as Exhibit 11 is a true and correct an email from Alan Lewis to

Joshua Levy, dated October 2, 2020.

       13.    Attached hereto as Exhibit 12 is a true and correct copy of an email from Joshua

Levy to Alan Lewis dated October 5, 2020.

       14.    Attached hereto as Exhibit 13 is a true and correct copy of an email from Madelyn

White to Joshua Levy, dated October 14, 2020.

       15.    Attached hereto as Exhibit 14 is a true and correct copy of an email from Joshua

Levy to Madelyn White and Alan Lewis dated October 15, 2020.


                                                2
       Case 1:17-cv-02041-RJL Document 111-2 Filed 10/27/20 Page 3 of 3




       16.    Attached hereto as Exhibit 15 is a true and correct copy of an email from Alan

Lewis to Joshua Levy, dated October 20, 2020.

       17.    Attached hereto as Exhibit 16 is a true and correct copy of an email from Joshua

Levy to Alexander Malyshev and Alan Lewis, dated October 21, 2020.

       18.    Attached hereto as Exhibit 17 is a true and correct copy of an email from Alexander

Malyshev to Joshua Levy, dated October 21, 2020.

       19.    Attached hereto as Exhibit 18 is a true and correct copy of an email from Joshua

Levy to Alan Lewis, dated October 22, 2020.



       I declare under penalty of perjury that the foregoing is true and correct.


Executed on: October 27, 2020




                                                           Joshua A. Levy




                                                 3
Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 1 of 34




                          EXHIBIT 1
        Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 2 of 34



UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
                                                       x

MIKHAIL FRIDMAN, PETR AVEN, AND
GERMAN KHAN,

                                  Plaintiffs,          :        Case 1:1 7-CV-0204 1 (RJL)



BEAN LLC (A/KJA FUSION GPS) AND GLENN
SIMPSON,

                                  Defendants.

                                                       x
                    PLAINTIFFS’ RESPONSES AND OBJECTIONS TO
                   DEFENDANTS’ FIRST SET OF INTERROGATORIES


       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure (the “Federal

Rules”) and the Local Rules of the District Court for the District of Columbia (the “Local

Rules”), Plaintiffs Mikhail Fridman, Petr Aven, and German Khan (“Plaintiffs”), by and through

their undersigned counsel, hereby respond and object to Defendants’ First Set of Interrogatories

of Defendants Bean LLC (a/Ic/a Fusion GPS) (“Fusion”) and Glenn Simpson (“Simpson”)

(together, “Defendants”), dated October 11, 2019 (each an “Interrogatory,” and together, the

“Interrogatories”), as follows:

                        GENERAL OBJECTIONS AND RESPONSES

       A.      These responses and objections (each a “Response,” and together, the

“Responses”) are being provided based upon documents and information presently available and

known to Plaintiffs. Plaintiffs reserve, and do not waive, (i) the right to rely on any information,

facts, documents, or other materials that may subsequently come to Plaintiffs’ attention through
        Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 3 of 34



disclosure or otherwise; (ii) the right to assert additional objections should Plaintiffs determine a

basis for doing so; (iii) any and all objections as to the relevance, authenticity, or admissibility of

any general or specific information, facts, documents, or other materials provided pursuant to

these Responses and/or in response to the Interrogatories; (iv) the right to object, on any

appropriate ground, to any demands or requests for additional discovery by any method, device,

medium or format; and (v) the right to supplement, amend, modify, or clarify these Responses.

       B.      Plaintiffs object to the Interrogatories, including to each of the definitions and

instructions set forth therein, to the extent that they seek or are intended to impose obligations

that exceed those under the Federal Rules of Civil Procedure, the Local Rules of the District

Court for the District of Columbia, and applicable law. Plaintiffs’ Responses are limited to their

obligations under the Federal Rules of Civil Procedure, the Local Rules of the District Court for

the District of Columbia, and applicable law.

        C.     Plaintiffs object to the Interrogatories, including each of the definitions and

instructions set forth therein, to the extent that any Interrogatory seeks expert disclosure

prematurely and/or is a premature contention interrogatory that should not have to be answered

until discovery is complete. Fact discovery is not scheduled to conclude until November 13,

2020, and expert discovery is not scheduled to conclude until February 5, 2021.              Plaintiffs

reserve the right to amend their Response to any Interrogatory at the conclusion of expert

discovery.

        D.      Plaintiffs object to the Interrogatories, including to each of the definitions and

instructions set forth therein, to the extent that they exceed the twenty-five-interrogatory limit,

inclusive of all discrete subparts, set forth in Rule 3 3(a)( 1) of the Federal Rules of Civil




                                                   2
        Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 4 of 34



Procedure. By way of example, several Interrogatories could be interpreted as having multiple

subparts, in contravention of Rule 33(a)(1).

        E.      Plaintiffs object to the Interrogatories, including each of the definitions and

instructions set forth therein, to the extent that they are vague, ambiguous, overly broad (whether

in terms of time, scope and/or subject matter), unduly burdensome, or are formulated so as to

seek information that is not relevant, material, or necessary to the issues in the above-captioned

action (the “Action”), or not proportional to the needs of the case.

        F.      Plaintiffs object to the Interrogatories to the extent that they create unreasonable

annoyance, expense, embarrassment, disadvantage or other prejudice to Plaintiffs.

        G.      Plaintiffs object to the Interrogatories to the extent that they do not specify the

information sought with reasonable particularity.

        H.      Plaintiffs object to the Interrogatories, including each of the definitions and

instructions set forth therein, to the extent they request information more appropriately supplied

in response to a pretrial order.

        I.      Plaintiffs object to Defendants’ Interrogatories to the extent that they require

Plaintiffs to make legal conclusions and/or presuppose legal conclusions that are disputed,

concern matters of law, and/or call for opinions and interpretations.

        J.      Plaintiffs object to the Interrogatories, including to each of the definitions and

instructions set forth therein, to the extent that any specific Interrogatory is duplicative,

repetitive, or cumulative, in whole or in part, of any other specific Interrogatory. Any objections

set forth in a Response to any Interrogatory shall be deemed to be part of any Response to any

other Interrogatory that is duplicative, repetitive, or cumulative of it, whether or not such

objections are specifically set forth in the latter Response.


                                                   3
        Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 5 of 34



       K.      Plaintiffs object to the Interrogatories, including to each of the definitions and

instructions set forth therein, to the extent that they seek or are intended to seek information

protected by the attorney-client privilege, the work-product doctrine, or any other privilege

and/or protection or immunity from disclosure under applicable law. Plaintiffs’ Responses to

these Interrogatories do not include information which is privileged, work-product, or otherwise

protected or immune from disclosure. The inadvertent disclosure of any such information shall

not constitute a general or specific waiver of any such privilege, protection, or immunity.

       L.       Plaintiffs object to the Interrogatories, including to each of the definitions and

instructions set forth therein, to the extent that they seek information that may be obtained from

other sources or by other means that are more convenient, less burdensome, and/or less

expensive, or that is already in the possession of the Defendants.

       M.      Plaintiffs object to the Interrogatories, including to each of the definitions and

instructions set forth therein, to the extent that they seek or are intended to seek information not

within Plaintiffs’ possession, custody or control, and/or information within the possession,

custody, or control of non-parties over whom Plaintiffs have no authority and/or control. In

responding to the Interrogatories, Plaintiffs are responding on their behalf only and providing

information only within Plaintiffs’ possession, custody, or control. For the avoidance of doubt,

Plaintiffs are not responding on behalf of the Alfa conglomerate of entities, including Alfa-Bank

JSC (also known as JSC Alfa-Bank and Alfa-Bank AO), ABH Holdings S.A., Alfa Capital,

AlfaStrakhovanie, Alfa Asset Management (Europe) S.A., Al, X5 Retail Group, Rosvodokanal

Group, and IDS Borjomi International Group or any of their subsidiaries or affiliates (“Alfa”),

Letterone Holdings S.A. and Letterone Investment Holdings S.A., or any of their subsidiaries or




                                                 4
        Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 6 of 34



affiliates (“LetterOne”), or any other person or entity whose information and documents are not

within Plaintiffs’ possession, custody, or control.

       N.       Plaintiffs object to the Interrogatories, including to each of the definitions and

instructions set forth therein, to the extent they assume or characterize, or are intended to assume

or characterize, facts or law. These Responses shall not constitute an endorsement, admission,

concession, agreement with, or acceptance of any such assumptions or characterizations.

Plaintiffs expressly reserve, and do not Waive, any objections to any characterizations of fact or

law set forth in the Interrogatories.

        0.      Plaintiffs reserve all objections to the use or admissibility of any documents or

information identified, made available, or produced.        The disclosure of any documents or

information does not constitute an admission by Plaintiffs that such documents are relevant to the

Action or admissible in evidence.

        P.      Plaintiffs object to the Interrogatories to the extent they seek confidential and non

public information or information that is subject to data protection, privacy, secrecy or blocking

laws, statutes or regulations (including the European Union General Data Protection Regulation),

trade secrets, proprietary business information, competitively sensitive information, or other

information the disclosure of which would be contrary to law or detrimental to the conduct of

Plaintiffs’ business interests or otherwise substantially likely to cause injury to Plaintiffs, and

otherwise not protected under the limited Stipulated Confidentiality Agreement and Protective

Order (Docket Doc. No. 67), and object to the production of such information unless and until

appropriate protections are put into place.




                                                  5
        Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 7 of 34




       Q.      Plaintiffs object to Defendants’ Interrogatories to the extent that they may be read

to call for the production of information generated in furtherance of or otherwise relating to

attempts to compromise or settle any claim or dispute.

       R.      Any reference herein to any allegation or definition from Defendants’

Interrogatories, or any other document filed or served by Defendants, shall not constitute

Plaintiffs’ agreement with or acquiescence in any such allegation, description, or definition.

        S.     Plaintiffs object to the relevant time period as overly broad and burdensome.

       T.      Plaintiffs object to the definitions of “You” and “Your” as vague, ambiguous, and

overly broad. For purposes of these Responses, Plaintiffs construe all references to “You” and

“Your” to mean Plaintiffs Mikhail Fridman, Petr Aven, and German Khan. Where appropriate,

for certain Interrogatories, each of the Plaintiffs have provided separate answers.

       U.      Plaintiffs object to the definition of “Alfa” as overly broad, vague, and including

entities that have no relevance to the issues in this Action.

        V.     Plaintiffs object to the definition of “Other Entities” as overly broad, vague, and

including entities that have no relevance to the issues in this Action.

        W.     The “Dossier” means the compilation of 17 separate memoranda, totaling 35

pages, prepared by Christopher Steele and/or Orbis Business Intelligence Ltd., as described in

Paragraphs 1 and 2 of the Complaint., and “CIR 112” means Company Intelligence Report

(“CIR”) 112 entitled “RUSSIA/US PRESIDENTIAL ELECTION: KREMLIN-ALPHA GROUP

CO-OPERATION,” which was part of the Dossier, and the contents therein.

        X.      The foregoing general objections and responses are hereby incorporated by

reference in each of the specific Responses appearing below.




                                                   6
           Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 8 of 34



                               RESPONSES AND OBJECTIONS

         Subject to and without waiver of the foregoing General Objections, Plaintiffs specifically

object and respond to Defendants’ Interrogatories as follows:


INTERROGATORY NO. 1

        Identify all persons who are believed or known by you to have information concerning
any of the allegations in the Complaint, and for each state the subject matter of their knowledge.
RESPONSE TO INTERROGATORY NO. 1

         The persons likely to have information concerning the allegations in the Complaint are as

follows:

         Mikhail Fridman
         do Alan S. Lewis
         Carter Ledyard & Milburn LLP
         2 Wall Street
         New York, NY 10005
         Mr. Fridman has knowledge concerning the falsity of the defamatory allegations

contained in CIR 112 and the damages caused by Defendants’ publication of the defamatory

statements at issue.

         Petr Aven
         do Alan S. Lewis
         Carter Ledyard & Milburn LLP
         2 Wall Street
         New York, NY 10005
         Mr. Aven has knowledge concerning the falsity of the defamatory allegations contained

in CIR 112 and the damages caused by Defendants’ publication of the defamatory statements at

issue.

    •    German Khan
         do Alan S. Lewis
         Carter Ledyard & Milburn LLP
         2 Wall Street
         New York, NY 10005


                                                 7
         Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 9 of 34




         Mr. Khan has knowledge concerning the falsity of the defamatory allegations contained

in CIR 112 and the damages caused by Defendants’ publication of the defamatory statements at

issue.

         Glenn Simpson
         Fusion GPS
         1700 Connecticut Avenue, NW, Suite 400
         Washington, DC 20006

         do Joshua A. Levy
         Cunningham Levy Muse LLP
         1401 K Street, NW, Suite 600
         Washington, DC 20005

         Upon information and belief, Mr. Simpson has knowledge concerning the publication of

the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

    •    Peter Fritsch
         Fusion GPS
         1700 Connecticut Avenue, NW, Suite 400
         Washington, DC 20006

         do Joshua A. Levy
         Cunningham Levy Muse LLP
         1401 K Street, NW, Suite 600
         Washington, DC 20005

         Upon information and belief, Mr. Fritsch has knowledge concerning the publication of

the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

    •    Nellie Ohr
         Accenture iDefense
         201 Wilson Boulevard
         Arlington, VA 22209




                                               8
       Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 10 of 34



       Upon information and belief, Ms. Ohr has knowledge concerning the publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

   •   Christopher Steele
       Orbis Business Intelligence Ltd.
       9-11 Grosvenor Gardens
       London SW1W OBD
       United Kingdom
       Upon information and belief, Mr. Steele has knowledge concerning the publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

   •   Christopher Burrows
       Orbis Business Intelligence Ltd.
       9-11 Grosvenor Gardens
       London SW1W OBD
       United Kingdom
       Upon information and belief, Mr. Burrows has knowledge concerning the publication of

the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

   •   David Kramer
       The McCain Institute for International Leadership
       at Arizona State University
       1800 I Street, NW, Sixth Floor
       Washington, DC 20006
       Upon information and belief, Mr. Kramer has knowledge concerning the publication of

the defamatory allegations contained in CIR 112.

   •   Jonathan Winer
       Middle East Institute
       1763 N Street, NW
       Washington, DC 20036
       Upon information and belief, Mr. Winer has knowledge concerning the publication of the

defamatory allegations contained in CIR 112.


                                               9
       Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 11 of 34




   •   Bruce Ohr
       U.S. Department of Justice
       950 Pennsylvania Avenue, NW
       Washington, DC 20530
       Upon information and belief, Mr. Ohr has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

   •   Ben Smith, Ken Bensinger, Miriam Elder, Mark Schoofs
       BuzzFeed, Inc.
       111 E. 18th Street, 1 3th Floor
       New York, N.Y. 10003 701 First Avenue
Upon information and belief, these BuzzFeed employee have knowledge concerning publication

of the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

   •   Michael Isikoff
       Yahoo! News
       701 First Avenue
       Sunnyvale, CA 94089
       Upon information and belief, Mr. Isikoff has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

   •   David Corn
       Mother Jones
       P.O. Box 584
       San Francisco, CA 94104
       Upon information and belief, Mr. Corn has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

   •   Evan Perez, Jim Sciutto, Jake Tapper, Carl Bernstein
       CNN
       820 First Street, NE
       Washington, DC 20001


                                               10
        Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 12 of 34




        Upon information and belief, Messrs. Perez, Sciutto, Tapper, and Bernstein have

knowledge concerning publication of the defamatory allegations contained in CIR 112 and the

Defendants’ fault in publishing those defamatory allegations.

    •   Jane Mayer
        New Yorker
        1 World Trade Center
        New York, NY 10006
        Upon information and belief, Ms. Mayer has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

    •   The Washington Post
        1301 KStreet,NW
        Washington, DC 20071
        Upon information and belief, a representative of The Washington Post has knowledge

concerning publication of the defamatory allegations contained in CIR 112 and the Defendants’

fault in publishing those defamatory allegations.

    •   The New York Times Company
        620 Eighth Avenue
        New York, NY 10018
        Upon information and belief, a representative of The New York Times has knowledge

concerning publication of the defamatory allegations contained in CIR 112 and the Defendants’

fault in publishing those defamatory allegations.

   •    Oleg Govorun
        Address Not Known
        Upon information and belief, Mr. Govorun has knowledge concerning the falsity of the

defamatory allegations contained in CIR 112.

INTERROGATORY NO. 2

      Identify all of the specific statements of and concerning you that you allege in this action
amount to defamation by the Defendants and for each of those statements, explain the alleged
defamatory meaning of the statement as it applies to you.

                                                11
       Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 13 of 34



RESPONSE TO INTERROGATORY NO. 2

        The heading of CIR 112, “RUSSIA/US PRESIDENTIAL ELECTION: KREML1N-

ALPHA GROUP COOPERATION,” coupled with Plaintiffs and Alfa being the subject of CIR

112, falsely suggests that Plaintiffs and Alfa cooperated with a Kremlin-orchestrated illegal

campaign to interfere with the 2016 U.S. presidential election.


        CIR 112 falsely states that “significant favours continue to be done in both directions”

between Vladimir Putin and Alfa and Plaintiffs, that Putin received “primarily political” favors

while Alfa received business/legal favors, which included Fridman and Aven giving “informal

advice to Putin on foreign policy” and “about the U.S.” This falsely suggests that, as part of this

relationship, Plaintiffs, as Alfa executives and among its largest beneficial owners, have a

corrupt, bribery-based relationship with Putin and the Kremlin.


        CIR 112 falsely states that during the 1 990s Oleg Govorun, Head of Government

Relations at Alfa, was the “key intermediary” between Putin and Alfa and the “driver’ and ‘bag

carrier’ used by Fridman and Aven to deliver large amounts of illicit cash to the Russian

president [Putinj, at that time deputy Mayor of St. Petersburg.”            This falsely conveys that

Plaintiffs had an inappropriate and criminal relationship with Putin, or otherwise were bribing

Putin or participating in illegal or fraudulent activities with, or on behalf of, Putin.


        CIR 112 falsely states that Plaintiffs and Alfa “held ‘kompromat’ on Putin and his corrupt

business activities from the 1 990s,” which suggests that Plaintiffs used their knowledge of past

bribery or illegal business activities by Putin in order to obtain favorable business opportunities

or interests from Putin or his government. CIR 112 also falsely states that Putin and senior

Kremlin colleagues used Plaintiffs’ or Alfa’ s “lack of investment in Russia” and “failure to

                                                   12
        Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 14 of 34



reinvest the proceeds of the TNK oil company sale into the Russian economy” as pressure to

make them do Putin’s political bidding (and were “able to exploit as lever over Alfa[sic]

interlocutors”).   This suggests that Plaintiffs engaged in criminal extortion by using their

knowledge of illegal activities by Putin to obtain favorable business opportunities, and that

Plaintiffs were extorted by Putin because of their lack of investment in Russia and, to avoid

retribution from Putin, were pressured to assist Putin in illegal or corrupt acts.


INTERROGATORY NO.3

        For each of the statements identified by you in your Answer to Interrogatory No. 2,
identify each and every publication of the statement that you allege caused you harm, specifying
the date of the alleged publication, manner of the alleged publication, who made the publication,
and the person or persons to whom the publication was made.
RESPONSE TO INTERROGATORY NO. 3

        In September and October 2016, Defendants published, and arranged for Christopher

Steele (“Steele”) to publish, the contents of CIR 112 to members of the print and online media,

including the New York Times, the Washington Post, CNN, and Yahoo News.


        In October 2016, Steele gave an interview (as arranged by or at the direction of

Defendants) to David Corn, a writer for Mother Jones magazine, in which Steele published to

Corn the contents of CIR 112.


       In November 2016, Defendants organized a meeting in Great Britain between Steele and

David Kramer, in which Steele published the contents of CIR 112 to Kramer, and Defendants

subsequently published the contents of CIR 112 to Kramer for redelivery and further publication

to John McCain.




                                                  13
       Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 15 of 34



       In 2016, upon information and belief, Defendants published the contents of CIR 112 to

their clients, including Perkins Coie LLP, the Democratic National Committee, the campaign of

Hillary Clinton, andJor HFACC, Inc.


       In publishing the contents of CIR 112, Defendants knew or reasonably should have

known that the above-referenced individuals and entities (or others to whom they published CIR

112) would further disseminate and publish the contents of CIR 112 to others.


       On January 10, 2017, BuzzFeed, Inc., which had received a copy of CIR 112, published

the contents of CIR 112 on the internet, along with an article entitled “These Reports Allege

Trump Has Deep Ties to Russia.” Upon information and belief, BuzzFeed received the Dossier

from Defendants or somebody who obtained it from Defendants.


       Discovery will be needed from Defendants and third parties to identify the precise dates

and manners of publication, as well as the precise persons who made the publications and the

precise persons to whom they were made.


INTERROGATORY NO. 4

        For each of the statements identified by you in your Answer to Interrogatory No. 2,
identify all facts supporting your allegation that the statement, as it applies to you, is false and
defamatory, and identify all persons who have knowledge or information of such facts.
RESPONSE TO INTERROGATORY NO. 4

       Plaintiffs object to this Interrogatory on the basis that this Interrogatory requests facts

supporting the absence of a fact or proof of a negative premise, and is unsusceptible to response.

Plaintiffs further object as this Interrogatory is duplicative of Interrogatory No. 1. Subject to the

foregoing objections, Plaintiffs respond as follows:



                                                 14
       Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 16 of 34



       The statements identified in the Answer to Interrogatory No. 2 are false. To the extent

that the headline of CIR 112 suggests that Plaintiffs and Alfa cooperated with a Kremlin-

orchestrated campaign to interfere with the 2016 U.S. presidential election, the headline is false.

Putin, on the one hand, and the Plaintiffs and Alfa, on the other, did not have a relationship in

which favors were performed for each other, or which included bribes paid to Putin and/or

included Plaintiffs assisting Putin with any other corrupt or illegal act. Govorun was not “a key

intermediary” and “driver and bag carrier” for the delivery of bribes from Alfa or the Plaintiffs to

Putin in the 1 990s when Putin was Deputy Mayor of St. Petersburg (or otherwise worked in the

St. Petersburg government) and no such bribes occurred. In fact, Govorun was not an employee

of Alfa when Putin worked for the St. Petersburg government (approximately 1990-1996), as

Govorun did not begin employment with Alfa until 1997. Putin resigned as deputy mayor of St.

Petersburg in August 1996 and began working for the President of Russia in Moscow, thus

Putin’s time in St. Petersburg does not overlap with the time that Govorun worked for Alfa in St.

Petersburg. In addition, Govorun was not “Head of Government Relations” at Alfa, but was

instead a mid-level employee and one of three Deputy Heads of Government Relations.


       Plaintiffs did not have an inappropriate or criminal relationship with Putin, or otherwise

participate in bribes to Putin or other illegal or fraudulent activities with, or on behalf of, Putin.

Plaintiffs were not involved in holding “kompromat” on Putin based on his alleged corrupt

business activities from the 1 990s, and did not use any alleged knowledge of past bribery or

illegal business activities by Putin in order to obtain favorable business opportunities or interests

from Putin or his government.


       Each of the Plaintiffs, as well as Govorun, would have knowledge or information of the

falsity of the defamatory statements in CIR 112.
                                                15
       Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 17 of 34




INTERROGATORY NO. 5

        With respect to the facts identified in your Answer to Interrogatory No. 4, identify all
documents that refer or relate to or contain information concerning those facts, or upon which
you rely to show those facts.

RESPONSE TO INTERROGATORY NO.5.

       Plaintiffs object to this Interrogatory on the basis that this Interrogatory requests

identification of documents relating to the absence of facts or proof of a negative premise.

Subject to the foregoing objections, Plaintiffs respond as follows:


       Employment records of Alfa reflect that Govorun did not begin employment for Alfa in

St. Petersburg until 1997. This is also reflected in Govorun’s biography located on the official

website for the President of Russia. Putin worked in the St. Petersburg government from 1990

until 1996, and in August 1996 resigned as deputy mayor of St. Petersburg and began working

for the President of Russia in Moscow, which is reflected in Putin’s biography located on the

official website for the President of Russia.


INTERROGATORY NO. 6

       Identify all communications between you and Vladimir Putin. For each such
communication, identify the date, topic(s), duration, method of communication (e.g., in-person
meeting, phone, e-mail, text message, social media, encrypted messaging, letter, memorandum,
telegram), participants in the communication, and physical address (if an in-person meeting).

RESPONSE TO INTERROGATORY NO.6.

       Plaintiffs object to this Interrogatory as overly broad, unduly burdensome, and seeking

information that is not relevant to the issues in the Action. Subject to the foregoing objections,

Plaintiffs respond as follows:


        Aven: Aven communicated on multiple occasions with Putin in 1991 to 1992 when Aven

served as Minister of Foreign Economic Relations for the Russian Federation and Putin

                                                 16
          Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 18 of 34



represented the Ministry in the St. Petersburg government. During this time, Putin and Aven

communicated with each other, and met in person. Since 2000, when Putin became President,

Aven has attended in-person meetings with Putin at the presidential building in Moscow along

with numerous prominent Russian business persons. Putin has hosted (and continues to host)

such meetings with prominent members of the business community on at least an annual basis to

discuss general business and economic issues, the state of the Russian economy, and economic

legislation and policies.   In addition, Aven has attended one-on-one meetings with Putin on a

periodic basis from the mid-2000s onwards.       The topics covered during such meetings are

macrO-economic issues, the Russian banking sector, and Alfa. In the fourth quarter of 2016,

Aven met one-on-one with Putin at the presidential building, in which they discussed, amongst

other things, U.S. sanctions as they affected the Russian banking sector and other business

issues.


          Fridman:   Since 2000, when Putin became President, Fridman has attended in-person

meetings with Putin at the presidential building in Moscow along with numerous prominent

Russian business persons.      Putin has hosted (and continues to host) such meetings with

prominent members of the business community on at least an annual basis to discuss general

business and economic issues, the state of the Russian economy, and economic legislation and

policies. Fridman has never met with Putin one-on-one or as part of any smaller group, or

otherwise communicated with Putin.


          Khan:   Since 2000, when Putin became President, Khan has attended in-person meetings

with Putin at the presidential building in Moscow along with numerous prominent Russian

business persons.     Putin has hosted (and continues to host) such meetings with prominent

members of the business community on at least an annual basis to discuss general business and
                                            17
       Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 19 of 34



economic issues, the state of the Russian economy, and economic legislation and policies. Khan

has never met with Putin one-on-one or as part of any smaller group, or otherwise communicated

with Putin.


INTERROGATORY NO. 7

        Identify any tangible or intangible thing of value that Vladimir Putin or his
representatives provided directly or indirectly to any of you. Identify for each item the name of
the thing of value, its present value in US dollars, and the date of the transaction.

RESPONSE TO INTERROGATORY NO. 7

       Plaintiffs are not aware of (or do not recall) having received anything of value from Putin

or his representatives.


INTERROGATORY NO. 8

        Identify any tangible or intangible thing of value that any of you provided directly or
indirectly to Vladimir Putin, his family members, or his representatives. Identify for each item
the name of the thing of value, its present value in US dollars, and the date of the transaction.

RESPONSE TO INTERROGATORY NO. 8

        Plaintiffs are not aware of (or do not recall) having provided anything of value to Putin,

persons known or believed by them to be his family members, or his representatives.


INTERROGATORY NO. 9

        Identify all consideration or things of value that any of you or a business entity in which
you were holding an interest have offered or provided to a government official in any country.
Identify for each item the name of the thing of value, its present value in US dollars, the date of
the transaction, and all benefits you or the business entity received in exchange.

RESPONSE TO INTERROGATORY NO. 9

        Plaintiffs object to this Interrogatory as overly broad, vague, unduly burdensome, and

seeking information that is not relevant to the issues in the Action. Subject to the foregoing

objections, Plaintiffs respond as follows:


                                                18
          Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 20 of 34



          Plaintiffs are not aware of (or do not recall) any consideration or things of value having

been offered or provided to a government official in any country by Plaintiffs.


INTERROGATORY NO.10

        Identify all communications, including but not limited to in-person meetings, phone
conversations, and video teleconferences, between any of you and any of the following: any US
government official; any representative of the Republican Party; any representative of the Trump
Campaign; any representative of the Trump Transition Team; or any representative of the
government of Ukraine. For each such communication, identify the date, topic(s), duration,
physical address if an in-person communication, method of communication (e.g., phone, e-mail,
text message, social media, encrypted messaging, letter, memorandum, telegram), and the
participants in the communication.

RESPONSE TO INTERROGATORY NO.10

          Plaintiffs object to this Interrogatory as overly broad, vague, unduly burdensome, and

seeking information that is not relevant to the issues in the Action. Subject to the foregoing

objections, Plaintiffs respond as follows:


          Plaintiffs are not aware of (or do not recall) any of them communicating with U.S.

government officials, any representative of the Republican Party, any representative of the

Trump Campaign, any representative of the Trump Transition Team, or any representative of the

government of Ukraine, relating to CIR 112 or the contents therein, except as follows:


          Aven: In May 2018, Aven received a grand jury subpoena from the U.S. Department of

Justice   —   Special Counsel’s Office about matters relating to its investigation into Russian

interference in the 2016 presidential election. Aven subsequently met with representatives of the

Special Counsel’s Office and Aven testified before the grand jury in 2018. In addition, in May

2019, Aven received (via legal counsel) a letter from the United States Senate Select Committee

on Intelligence, requesting information from, and a meeting with, Mr. Aven in relation to that

committee’s investigation into alleged Russian interference in the 2016 U.S. presidential
                                                  19
       Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 21 of 34




election. However, no such meeting took place and there were no substantive communications

with or production of documentation to the committee or its representatives.

       Fridman: None

       Khan: None


INTERROGATORY NO.11

        Provide your estimated net worth and the estimated net worth of Vladimir Putin and
explain, with particularity, how you and Putin accrued those fortunes, identifying the source,
location, and value of each of your and Putin’s significant assets and holdings.

RESPONSE TO INTERROGATORY NO.11

       Plaintiffs object to this Interrogatory as overly broad, vague, unduly burdensome, and

seeking information that is not relevant to the issues in the Action.      Plaintiffs object to the

Interrogatory as designed to create unreasonable annoyance, embarrassment, and prejudice to the

Plaintiffs. Plaintiffs’ net worth, the specific sources of Plaintiffs’ income, the precise location

and value of their assets and holdings, and other details regarding their net worth are not relevant

to the issues in the Action and constitute non-public and confidential information, and any

inquiry into such matters is an unreasonable invasion of privacy. Plaintiffs object to the portion

of the Interrogatory seeking the estimated net worth of Putin as such information is not within

the possession, custody, or control of Plaintiffs, and Plaintiffs have no knowledge as to the net

worth of Putin.


INTERROGATORY NO.12

        Identify every company in which any of you own a financial stake of at least 5 percent,
and/or for which you have performed professional services and have been compensated between
January 1, 2010 and the present (whether as an officer, director, employee, consultant,
independent contractor or otherwise). For each company, identify the value of your ownership
interest, and/or the dates during which you were so compensated, and provide a specific
description of your duties and responsibilities in each instance.


                                                20
       Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 22 of 34



RESPONSE TO INTERROGATORY NO.12

       Plaintiffs object to this Interrogatory as overly broad, vague, unduly burdensome, and

seeking information that is not relevant to the issues in the Action.        Plaintiffs object to the

Interrogatory as designed to create unreasonable annoyance, embarrassment, and prejudice to the

Plaintiffs. The specific sources of Plaintiffs’ income, the precise dates of compensation, and

details regarding their financial inte’rests in companies are not relevant to the issues in the Action

and constitute non-public and confidential information, and any inquiry into such matters is an

unreasonable invasion of privacy.


INTERROGATORY NO.13

       Identify every bank or financial institution (and its location) where any of you has an
account, or from which you have sought a loan or other financing, whether such financing was
granted, and the dates of such application and decision.

RESPONSE TO INTERROGATORY NO.13

        Plaintiffs object to this Interrogatory as overly broad, vague, unduly burdensome, and

seeking information that is not relevant to the issues in the Action. Plaintiffs object to the

Interrogatory as designed to create unreasonable annoyance, embarrassment, and prejudice to the

Plaintiffs. Details regarding Plaintiffs’ bank accounts, loans or financings are not relevant to the

issues in the Action and constitute non-public and confidential information, and any inquiry into

such matters is an unreasonable invasion of privacy.


INTERROGATORY NO.14

        Identify each and every instance in which you have been mentioned, identified,
interviewed, referred to, or quoted in, or credited as the author of, any book, magazine,
newspaper, press conference, speech, public statement, podcast, blog, television or radio
program, or on the Internet.




                                                  21
        Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 23 of 34




RESPONSE TO INTERROGATORY NO.14

        Plaintiffs object to this Interrogatory as overly broad, vague, unduly burdensome, and

seeking information that is not relevant to the issues in the Action.       Plaintiffs object to the

Interrogatory to the extent it is not limited to relevant subject matter and seeks information that

Defendants can obtain from the public domain. As to the undue burden and overbreadth of this

Interrogatory, Defendants, in their 2018 motion to dismiss papers, indicate that over 10,000

articles mention Fridman, over 1,700 articles mention Aven, and over 5,000 articles mention

Khan.   Assuming these figures are generally correct, it would be entirely unreasonable and

burdensome for all such articles to be identified and listed in response to this Interrogatory. In

addition, as reflected in Defendants’ 2018 motion to dismiss papers, in which they cite over sixty

such articles, this information has already been compiled by Defendants and/or Defendants can

obtain such information from the public domain.


INTERROGATORY NO. 15

        Identify all press conferences, speeches, public statements, or interviews you have given
or held, and each and every instance in which you have communicated with a reporter, journalist,
news organization, television or radio broadcaster or producer, or podcast host or producer.

RESPONSE TO INTERROGATORY NO. 15

        Plaintiffs object to this Interrogatory as overly broad, duplicative of Interrogatory No. 14,

unduly burdensome, and seeking information that is not relevant to the issues in the Action.

Plaintiffs object to the Interrogatory as it is not limited to relevant subject matter, unduly

burdensome, and seeks information that Defendants can obtain from the public domain.


INTERROGATORY NO.16

       Identify all individuals subject to sanctions by the United States under the Global
Magnitsky Human Rights Accountability Act or the Sergei Magnitsky Rule of Law
Accountability Act of 2012 with whom you have communicated and/or engaged in business
dealings. The list of individuals subject to these sanctions is available at
                                              22
       Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 24 of 34



https://sanctionssearch.ofac.treas. gov/ (select program as “MAGNIT” and “GLOMAG”).
RESPONSE TO INTERROGATORY NO.16

       Plaintiffs object to this Interrogatory as vague, overly broad, unduly burdensome, and

seeking information that is not relevant to the issues in the Action. Plaintiffs’ communications or

dealings, if any, with persons or entities listed on the above-referenced sanctions lists are not

relevant to the content of CIR 112, its publication, its defamatory character, Defendants’ fault in

publishing the Defamatory Statements in contains, or the harm Plaintiffs suffered as a result of

the publication of those statements.


INTERROGATORY NO.17

        Identify all awards, accolades, or other recognitions you have received from any civic,
political, charitable, religious, business, cultural, military, police, social, educational,
governmental, non-profit, or professional organization.

RESPONSE TO INTERROGATORY NO. 17.

       Plaintiffs object to this Interrogatory as overly broad, vague, seeking information that is

not relevant to the issues in the Action. Subject to the foregoing objections, Plaintiffs respond as

follows:


       Plaintiffs have received the following awards, accolades, and recognitions:


       Fridman:

           • 2003   --   Golden Plate Award from the Academy of Achievement in Washington.

        • 2003 Named one of °The Stars of Europe: 25 Leaders at the forefront of change”
                    --



       by BusinessWeek.

         • 2004      Included in the Financial Times list of 25 business executives named
                     --




        “Leaders of the New Europe.”

           • 2012   --    Russian Businessman of the Year by Forbes Russia.

           • 2017   --    Russian Businessman of the Year by Forbes Russia.
                                                    23
       Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 25 of 34



       Aven:

        • 2004        Best Manager in the Financial Services Sector in Russia in 2004 by
                     --



       Institutional Investor.

        • 2015    Woodrow Wilson Award for Corporate Citizenship by the Wilson Center’s
                     --



       Kennan Institute.

           • 2015   —     Russian Federation Order of Friendship.

           • 2013   —     Honorary Doctorate (Dr.h.c.) from the University of Latvia.

           • 2012   —     Latvian Order of the Three Stars.

           • 2005   —     Russian Federation Order of Honor.

       Khan:

           • None.



INTERROGATORY NO.18

        Identify all public events, including sporting events, and charitable donations that Alfa,
any Other Entities, or any of you have made, sponsored or otherwise financed, in whole or in
part. For each event or organization, identify the date and amount of the contribution.

RESPONSE TO INTERROGATORY NO.18

       Plaintiffs object to this Interrogatory as overly broad, unduly burdensome, and seeking

information that is not relevant to the issues in the Action. Plaintiffs object to the Interrogatory

as creating unreasonable annoyance, embarrassment, and prejudice to the Plaintiffs. Details

regarding Plaintiffs’ charitable contributions are not relevant to the issues in the Action and

constitute non-public and confidential information, and any inquiry into such matters is an

unreasonable invasion of privacy.            Subject to the foregoing objections, Plaintiffs respond as

follows:


       Fridman: In 1996, Fridman co-founded the Russian Jewish Congress, and he is an active

member. He regularly contributes to the European Jewish Fund, which promotes inter-religious
                                             24
       Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 26 of 34




dialogue. In 2007, Fridman co-founded the Genesis Philanthropy Group, which supports the

development and enhancement of Jewish identity among Russian-speaking Jews worldwide and

which awards the $1 million Genesis Prize annually to Jewish individuals for their contributions

to humanity. Fridman was one of the funders of, and is a member of the Initiative Group for, the

creation of the Babi Yar Holocaust Memorial Center in Ukraine. In 2011 he founded the annual

Alfa Jazz Fest, which is funded by Alfa, in his hometown of Lviv, Ukraine, and in 2014

launched the Alfa Future People Festival, an annual electronic-music festival held in the Nizhny

Novgorod area of Russia.


       Aven: In 2007, Aven co-founded the Genesis Philanthropy Group, which supports the

development and enhancement of Jewish identity among Russian-speaking Jews worldwide and

which awards the $1 million Genesis Prize annually to Jewish individuals for their contributions

to humanity. Aven regularly contributes to programs that support the arts and theatre in Russia.

Aven has lent works of art from his personal collection to museums, including the Jewish

Museum in Moscow, the Tate in London, the Museum of Modern Art in New York, and the

Royal Academy.


       Khan: Khan is an active supporter of the Life Line charitable program, which provides

medicine and surgery for seriously ill children in Russia. Khan is a supporter of Jewish initiatives

in Russia and elsewhere in Europe. He is a co-founder and active member of the Russian Jewish

Congress, and regularly contributes to the European Jewish Fund, which promotes inter-religious

dialogue.   In 2007, Khan co-founded the Genesis Philanthropy Group, which supports the

development and enhancement of Jewish identity among Russian-speaking Jews worldwide and

which awards the $1 million Genesis Prize annually to Jewish individuals for their contributions


                                                25
       Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 27 of 34




to humanity. Khan was one of the funders of, and is a member of the Initiative Group for, the

creation of the Babi Yar Holocaust Memorial Center in Ukraine.


iNTERROGATORY NO. 19

        Identify all individuals and/or entities whom you, Alfa or the Other Entities have
contracted or otherwise tasked to conduct government or public relations in any country and/or
to respond on your behalf to press inquiries, public appearance requests, requests for your
attendance at meetings, or other public relations matters, and state whether it was you, Alfa or
one of the Other Entities that tasked or contracted the identified individual or entity.

RESPONSE TO INTERROGATORY NO.19

       Plaintiffs object to this Interrogatory as overly broad, unduly burdensome, and seeking

information that is not relevant to the issues in the Action. Subject to the foregoing objections,

Plaintiffs respond as follows:


       Plaintiffs have been assisted in connection with government public relations matters by

Stuart Bruseth, Director of Communications at LetterOne, as tasked by LetterOne. In addition,

Plaintiffs Fridman and Aven have been assisted in connection with government and public

relations matters by BGR Group and by Richard Burt, a non-executive director of LetterOne,

working as a sub-contractor to BGR Group, and by Teneo, in each case as tasked by LetterOne.


INTERROGATORY NO.20

         For each element of damage that you claim in this action, including, but not limited to,
the injuries claimed at Paragraphs 10 and 33 of the Complaint, identify separately and with
specificity the complete nature of your injury, the amount of damage and how you calculate it,
all facts relating to or supporting the allegation of injury, and all documents that refer or relate to,
contain information concerning, or upon which you rely to show the damages you claim in this
action.

RESPONSE TO INTERROGATORY NO.20

        Plaintiffs object to this Interrogatory as overly broad, unduly burdensome, and premature.

Subject to the foregoing objections, Plaintiffs respond as follows:

                                                  26
       Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 28 of 34



       Plaintiffs’ damages have not been computed at this time. As indicated in the Amended

Complaint, Plaintiffs seek compensatory damages and punitive damages in amounts to be proven

at trial, together with interest and the costs and disbursements of this action, plus reasonable

attorneys’ fees. Plaintiffs have suffered damage to their personal, professional, and institutional

reputations, in that persons who read or saw the contents of CIR 112 were led to understand,

incorrectly, that Plaintiffs had an inappropriate relationship with Putin, engaged in inappropriate

and criminal activities such as bribery and extortion, and, based on the headline of CIR 112,

were involved in some unspecified way in a Kremlin-orchestrated campaign to interfere in the

2016 U.S. presidential election. This information affected how people viewed, regarded, and

treated Plaintiffs, and has affected Plaintiffs in their personal and business relationships.


INTERROGATORY NO.21

        Identify all legal actions, lawsuits, or arbitrations to which you are or have been a party,
whether civil or criminal, and/or in which you have testified. For each action, suit, or arbitration,
provide the caption, the court or forum in which it was brought, the nature of the allegations at
issue, and the outcome.

RESPONSE TO INTERROGATORY NO.21

        Plaintiffs object to this Interrogatory as overly broad, unduly burdensome, and seeking

information that is not relevant to the issues in the Action. Subject to the foregoing objections,

Plaintiffs respond as follows:


        The following are legal actions or proceedings relating to the defamatory statements in

CIR 112, which involve(d) Plaintiffs as parties or in which Plaintiffs testified:


         In 2017, Aven, Fridman, and Khan filed a civil lawsuit for defamation in the New York

Supreme Court, New York County, against BuzzFeed Inc. and certain individuals, for publishing



                                                  27
       Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 29 of 34



the statements in CIR 112 that defame Plaintiffs and which are likewise the subject of this

Action. The lawsuit is ongoing. Fridman v. BuzzFeed, Inc., No. 154895/2017.


       In 2017, Aven, Fridman, and Khan filed a civil lawsuit for defamation in the Superior

Court of the District of Columbia against Orbis Business Intelligence Limited and Christopher

Steele for publishing the statements in CIR 112 that defame Plaintiffs and which are likewise the

subject of this Action. In 2018, the lawsuit was dismissed, but that decision has been appealed to

the District of Columbia Court of Appeals.     Khan v. Orbis Business Intelligence Limited, No.

2018 CA 002667 B, Appeal No. CAB2667-18.


       In 2017, Aven, Fridman, and Khan filed a civil lawsuit for violation of a UK data

protection law against Orbis Business Intelligence Limited in the High Court of Justice, Queens

Bench Division, for processing inaccurate personal data comprising the contents of CIR 112

which included the defamatory suggestions and statements that are the subject of this Action as

well as other personal data of the plaintiffs. The lawsuit is ongoing. Aven v. Orbis Business

Intelligence Limited, No. HQ 1 8M0 1646.


INTERROGATORY NO.22

        Identify (a) all instances in which criminal charges were made or brought against you
and/or any entity you own in whole or in part, in any jurisdiction, and (b) identify each and every
investigation by law enforcement authorities or other governmental entities regardless of whether
or not charges were filed against any of you or the disposition of any such charges or
investigation, in which you have been involved either as a defendant, subject or target of
investigation.

RESPONSE TO INTERROGATORY NO.22

       Plaintiffs object to this Interrogatory as overly broad, unduly burdensome, vague, and

seeking information that is not relevant to the issues in the Action. Subject to the foregoing

objections, Plaintiffs respond as follows:
                                                28
        Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 30 of 34




        Fridman: Criminal charges have never been brought against Fridman, nor, as far as he is

aware, has he ever been the target of investigation by law enforcement authorities or other

governmental entities relating to anything said about him in CIR 112.


        Aven:   Criminal charges have never been brought against Aven, nor, as far as he is

aware, has he ever been the target of investigation by law enforcement authorities or other

governmental entities relating to anything said about him in CIR 112.


        Khan:   Criminal charges have never been brought against Khan, nor, as far as he is

aware, has he ever been the target of investigation by law enforcement authorities or other

governmental entities relating to anything said about him in CIR 112.


INTERROGATORY NO.23

        Identify all public controversies for which you have engaged Kroll Associates or any
other investigations firm, including but not limited to the Vimpelcom bribery investigations, the
IPOC case, the Telenor disputes, and the dispute with Vladimir Yakunin.

RESPONSE TO INTERROGATORY NO.23

        Plaintiffs object to this Interrogatory as overly broad, unduly burdensome, vague, and

seeking information that is not relevant to the issues in the Action. The Interrogatory’s use of the

term “public controversies” is vague, subject to varying interpretations, and unintelligible.

Plaintiffs’ engagement of the services of investigation firms is not relevant to issues in this

Action and involves non-public and confidential information. Plaintiffs further object to the

Interrogatory as creating unreasonable annoyance, embarrassment, and prejudice to the

Plaintiffs.


INTERROGATORY NO.24

      Identify all instances in which you have attempted to obtain government banking licenses
worldwide, including but not limited to Ukraine, the United Kingdom, and the United States.
                                               29
         Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 31 of 34



RESPONSE TO INTERROGATORY NO.24

         Plaintiffs object to this Interrogatory as overly broad, unduly burdensome, and seeking

information that is not relevant to the issues in the Action. Attempts to obtain banking licenses

are not relevant to the issues in this Action.


INTERROGATORY NO.25

        Identify each person—other than counsel of record in this action—who answered these
Interrogatories or contributed information used to answer these Interrogatories and identify
specifically what information each person contributed to each answer.

RESPONSE TO INTERROGATORY NO.25

         Plaintiffs object to this Interrogatory as overly broad and seeking information that is

protected by the attorney-client privilege and work product doctrine. Subject to the foregoing

objections, Plaintiffs respond as follows: Answers to these Interrogatories, and information used

to answer these Interrogatories, was primarily provided by Plaintiffs and counsel of record.

Additional input and information was provided by A. Stephen Gillespie, who also serves as an

attorney to the individual Plaintiffs.

Dated:    New York, New York
          November 11, 2019
                                                 CARTER LEDYARD & MILBURN LLP

                                         By:
                                                 Alan S. Lewis
                                                 John J. Walsh
                                                 2 Wall Street
                                                 New York, NY 10005
                                                 (212) 732-3200

                                                 Kim H. Sperduto
                                                 Sperduto Thompson & Gassier PLC
                                                 1747 Pennsylvania Ave., NW, Suite 1250
                                                 Washington, DC 20006
                                                 Phone: (202) 408-8900

                                                 Attorneysfor Plaintiffs

                                                   30
 Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 32 of 34




                                        V F RI Fl CAT1 ON


        I. M IKHAIL FRIDMAN, 1Ifl a plaintill in the above—captioned action. I have read the
foregoing Responses and Objections IC) Defendants’ First Set ot Interrogatories and know the
contents thereof and, as the responses pertain to tue individually, they are trite to my knowledge.
except as to matters therein stated to be alleged upon information and belief, and as to those
matters. I believe them to be true as they pertain to me individually.
    Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 33 of 34




                                       VERIFICATION

       I, PETR AVEN, am a plaintiff in the above-captioned action. I have read the foregoing
Responses and Objections to Defendants’ First Set of Interrogatories and know the contents
thereof and, as the responses pertain to me individually, they are true to my knowledge, except as
to matters therein stated to be alleged upon information and belief, and as to those matters, I
believe them to be true as they pertain to me individually.




                                                            Petr Aven
  Case 1:17-cv-02041-RJL Document 111-3 Filed 10/27/20 Page 34 of 34




                                       VERIFICATION


        I, GERMAN KHAN, am a plaintiff in the above-captioned action. I have read the
foregoing Responses and Objections to Defendants’ First Set of Interrogatories and know the
contents thereof and. as the responses pertain to me individually, they are true to my knowledge.
except as to matters therein stated to be alleged upon inlormation and belief, and as to those
matters, I believe them to be true as they pertain to me individually.




                                                           German Khai
Case 1:17-cv-02041-RJL Document 111-4 Filed 10/27/20 Page 1 of 16




                          EXHIBIT 2
        Case 1:17-cv-02041-RJL Document 111-4 Filed 10/27/20 Page 2 of 16




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
–––––––––––––––––––––––––––––––––––––––––––X
                                           :
MIKHAIL FRIDMAN, PETR AVEN, AND            :                     Case 1:17-CV-02041 (RJL)
GERMAN KHAN,                               :
                                           :
                        Plaintiffs,        :
                                           :
             -v-                           :
                                           :
BEAN LLC (A/K/A FUSION GPS) AND GLENN :
SIMPSON,                                   :
                                           :
                        Defendants.        :
                                           :
–––––––––––––––––––––––––––––––––––––––––––X

     PLAINTIFFS’ SECOND SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
               DEFENDANTS’ FIRST SET OF INTERROGATORIES

        Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure (the “Federal

Rules”) and the Local Rules of the District Court for the District of Columbia (the “Local

Rules”), Plaintiffs Mikhail Fridman, Petr Aven, and German Khan hereby supplement their

November 11, 2019 initial responses and objections (“Initial Responses”) to Defendants’ First

Set of Interrogatories, dated October 11, 2019 (each an “Interrogatory,” and together, the

“Interrogatories”), as follows:

                       GENERAL STATEMENTS AND OBJECTIONS

        A.     These supplemental responses and objections (each a “Response” and together the

“Responses”) are being provided based upon documents and information presently available and

known to Plaintiffs.

        B.      All objections, responses, reservations of rights, and definitions from Plaintiffs’

Initial Responses are applicable to these Responses and incorporated by reference as though fully

set forth.


9738842.3
         Case 1:17-cv-02041-RJL Document 111-4 Filed 10/27/20 Page 3 of 16




         C.     In supplementing their Responses, Plaintiffs are responding only based upon

information within Plaintiffs’ possession, custody, or control. As indicated in Plaintiffs’ Initial

Responses, Plaintiffs object to Interrogatories that seek or are intended to seek information

within the possession, custody, or control of non-parties.

         D.     Plaintiffs continue to reserve all rights to further supplement, amend, modify, or

clarify these Responses. If there is no supplemental response to specific Interrogatories being

provided at this time, such specific Requests are not reflected below.

         E.     The foregoing General Statements and Objections are incorporated by reference

in each of the specific Responses appearing below.

                    SUPPLEMENTAL RESPONSES AND OBJECTIONS

INTERROGATORY NO. 1

        Identify all persons who are believed or known by you to have information concerning any
of the allegations in the Complaint, and for each state the subject matter of their knowledge.

RESPONSE TO INTERROGATORY

         The persons likely to have information concerning the allegations in the Complaint are as

follows:

        Mikhail Fridman
         c/o Alan S. Lewis
         Carter Ledyard & Milburn LLP
         2 Wall Street
         New York, NY 10005
         Mr. Fridman has knowledge concerning the falsity of the defamatory allegations contained

in CIR 112 and the damages caused by Defendants’ publication of the defamatory statements at

issue.

        Petr Aven
         c/o Alan S. Lewis
         Carter Ledyard & Milburn LLP
         2 Wall Street

                                                  2

9738842.3
       Case 1:17-cv-02041-RJL Document 111-4 Filed 10/27/20 Page 4 of 16




       New York, NY 10005
       Mr. Aven has knowledge concerning the falsity of the defamatory allegations contained in

CIR 112 and the damages caused by Defendants’ publication of the defamatory statements at issue.

      German Khan
       c/o Alan S. Lewis
       Carter Ledyard & Milburn LLP
       2 Wall Street
       New York, NY 10005
       Mr. Khan has knowledge concerning the falsity of the defamatory allegations contained in

CIR 112 and the damages caused by Defendants’ publication of the defamatory statements at issue.

      Glenn Simpson
       Fusion GPS
       1700 Connecticut Avenue, NW, Suite 400
       Washington, DC 20006

       c/o Joshua A. Levy
       Levy Firestone Muse LLP
       1401 K Street, NW, Suite 600
       Washington, DC 20005

       Upon information and belief, Mr. Simpson has knowledge concerning the publication of

the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

      Peter Fritsch
       Fusion GPS
       1700 Connecticut Avenue, NW, Suite 400
       Washington, DC 20006

       c/o Joshua A. Levy
       Levy Firestone Muse LLP
       1401 K Street, NW, Suite 600
       Washington, DC 20005

       Upon information and belief, Mr. Fritsch has knowledge concerning the publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

                                               3

9738842.3
       Case 1:17-cv-02041-RJL Document 111-4 Filed 10/27/20 Page 5 of 16




      Jacob Berkowitz
       c/o Joshua A. Levy
       Levy Firestone Muse LLP
       1401 K St. NW, Suite 600
       Washington, DC 20005

       Upon information and belief, Mr. Berkowitz has knowledge concerning the publication of

the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

      Jason Felch
       c/o Joshua A. Levy
       Levy Firestone Muse LLP
       1401 K St. NW, Suite 600
       Washington, DC 20005

       Upon information and belief, Mr. Felch has knowledge concerning the publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

      Nellie Ohr
       c/o Joshua Berman, Esq.
       Clifford Chance, LLP
       2001 K Street NW
       Washington, DC 20006

       Upon information and belief, Ms. Ohr has knowledge concerning the publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

      Christopher Steele
       Orbis Business Intelligence Ltd.
       9-11 Grosvenor Gardens
       London SW1W 0BD
       United Kingdom
       Upon information and belief, Mr. Steele has knowledge concerning the publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.
                                              4

9738842.3
       Case 1:17-cv-02041-RJL Document 111-4 Filed 10/27/20 Page 6 of 16




      Christopher Burrows
       Orbis Business Intelligence Ltd.
       9-11 Grosvenor Gardens
       London SW1W 0BD
       United Kingdom
       Upon information and belief, Mr. Burrows has knowledge concerning the publication of

the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

      Democratic National Committee
       c/o Graham M. Wilson
       Perkins Coie LLP
       700 13th Street, NW, Suite 800
       Washington, DC 20005

       Upon information and belief, a representative of the Democratic National Committee has

knowledge concerning the publication of the defamatory allegations contained in CIR 112 and the

Defendants’ fault in publishing those defamatory allegations.

      HFACC, Inc.
       c/o Graham M. Wilson
       Perkins Coie LLP
       700 13th Street, NW, Suite 800
       Washington, DC 20005
       Upon information and belief, a representative of HFACC, Inc. has knowledge concerning

publication of the defamatory allegations contained in CIR 112 and the Defendants’ fault in

publishing those defamatory allegations.

      Marc Elias
       Perkins Coie LLP
       700 13th Street, NW, Suite 800
       Washington, DC 20005

       c/o Gregory Poe
       Law Offices of Gregory L. Poe PLLC
       1001 Pennsylvania Avenue, N.W., Swuite 7204
       Washington, DC 20004

       Upon information and belief, Mr. Elias has knowledge concerning the publication of the

                                               5

9738842.3
       Case 1:17-cv-02041-RJL Document 111-4 Filed 10/27/20 Page 7 of 16




defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

      Michael Sussmann
       Perkins Coie LLP
       700 13th Street, NW, Suite 800
       Washington, DC 20005

       c/o Gregory Poe
       Law Offices of Gregory L. Poe PLLC
       1001 Pennsylvania Avenue, N.W., Swuite 7204
       Washington, DC 20004

       Upon information and belief, Mr. Sussmann has knowledge concerning the publication of

the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

      Robert Mook
       c/o Graham M. Wilson
       Perkins Coie LLP
       700 13th Street, NW, Suite 800
       Washington, DC 20005

       Upon information and belief, Mr. Mook has knowledge concerning the publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

      Igor Danchenko
       c/o Mark Schamel
       Womble Bond Dickinson (US) LLP
       1200 Nineteenth Street, N.W.
       Washington, DC 20036

       Upon information and belief, Mr. Danchenko has knowledge concerning the publication

of the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

      David Kramer
       c/o Marcos D. Jimenez, Esq.
                                               6

9738842.3
       Case 1:17-cv-02041-RJL Document 111-4 Filed 10/27/20 Page 8 of 16




       Marcos D. Jimenez P.A.
       255 Alhambra Circle, Suite 800
       Coral Gables, FL 33134
       Upon information and belief, Mr. Kramer has knowledge concerning the publication of the

defamatory allegations contained in CIR 112.

      Jonathan Winer
       Middle East Institute
       1763 N Street, NW
       Washington, DC 20036

       c/o Lee Wolosky
       Jenner & Block LLP
       919 Third Avenue
       New York, NY 10022-3908
       Upon information and belief, Mr. Winer has knowledge concerning the publication of the

defamatory allegations contained in CIR 112.

      Bruce Ohr
       U.S. Department of Justice
       950 Pennsylvania Avenue, NW
       Washington, DC 20530
       Upon information and belief, Mr. Ohr has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

      Edward Baumgartner
       c/o Edward Austin Limited
       4 Old Park Lane
       London W1K 1QW
       United Kingdom
       Upon information and belief, Mr. Baumgartner has knowledge concerning publication of

the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

      Sir Andrew Wood
       c/o RPC
       Tower Bridge House
       St Katharine’s Way
                                               7

9738842.3
       Case 1:17-cv-02041-RJL Document 111-4 Filed 10/27/20 Page 9 of 16




       London E1W 1AA
       United Kingdom
       Upon information and belief, Sir Andrew Wood has knowledge concerning publication of

the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

      Daniel Jones
       c/o William W. Taylor III
       Zuckerman Spaeder
       1800 M Street, NW, Suite 1000
       Washington, DC 20036
       Upon information and belief, Mr. Jones has knowledge concerning publication of the
defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

      Tracy Schmaler
       Kivvit
       110 G Street NW, Suite 350
       Washington, DC 20005

       c/o Sara Kropf, Esq.
       Kropf Moseley PLLC
       1100 H Street NW, Suite 1220
       Washington, DC 20005
       Upon information and belief, Ms. Schmaler has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

      Ken Bensinger, Miriam Elder, Mark Schoofs
       BuzzFeed, Inc.
       111 E. 18th Street, 13th Floor
       New York, NY 10003 701 First Avenue
       Upon information and belief, these BuzzFeed employees have knowledge concerning

publication of the defamatory allegations contained in CIR 112 and the Defendants’ fault in

publishing those defamatory allegations.

      Ben Smith
       The New York Times Company
                                             8

9738842.3
       Case 1:17-cv-02041-RJL Document 111-4 Filed 10/27/20 Page 10 of 16




       620 Eighth Avenue
       New York, NY 10018

       Upon information and belief, Mr. Smith has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

      Michael Isikoff
       Yahoo! News
       701 First Avenue
       Sunnyvale, CA 94089
       Upon information and belief, Mr. Isikoff has knowledge concerning publication of the
defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

      David Corn
       Mother Jones
       P.O. Box 584
       San Francisco, CA 94104
       Upon information and belief, Mr. Corn has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

      Evan Perez, Jim Sciutto, Jake Tapper, Carl Bernstein
       CNN
       820 First Street, NE
       Washington, DC 20001
       Upon information and belief, Messrs. Perez, Sciutto, Tapper, and Bernstein have

knowledge concerning publication of the defamatory allegations contained in CIR 112 and the

Defendants’ fault in publishing those defamatory allegations.

      Jane Mayer
       New Yorker
       1 World Trade Center
       New York, NY 10006
       Upon information and belief, Ms. Mayer has knowledge concerning publication of the


                                               9

9738842.3
       Case 1:17-cv-02041-RJL Document 111-4 Filed 10/27/20 Page 11 of 16




defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

      The Washington Post
       1301 K Street, NW
       Washington, DC 20071
       Upon information and belief, a representative of The Washington Post has knowledge

concerning publication of the defamatory allegations contained in CIR 112 and the Defendants’

fault in publishing those defamatory allegations.

      The New York Times Company
       620 Eighth Avenue
       New York, NY 10018
       Upon information and belief, a representative of The New York Times has knowledge

concerning publication of the defamatory allegations contained in CIR 112 and the Defendants’

fault in publishing those defamatory allegations.

      Eric Lichtblau
       8023 Summer Mill Ct.
       Bethesda, MD 20817
       Upon information and belief, Mr. Lichtblau has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

      Oleg Govorun
       Address Not Known
       Upon information and belief, Mr. Govorun has knowledge concerning the falsity of the

defamatory allegations contained in CIR 112.


      Ed Rogers
       BGR Group
       601 13th Street, NW
       Washington, DC 20005
       Upon information and belief, Mr. Rogers has knowledge concerning the falsity of the

defamatory allegations contained in CIR 112 and the damages caused by Defendants’ publication
                                                10

9738842.3
       Case 1:17-cv-02041-RJL Document 111-4 Filed 10/27/20 Page 12 of 16




of the defamatory statements at issue.

      Richard Burt
       McLarty Associates
       900 17th Street, NW, Suite 800
       Washington, DC 20006
       Upon information and belief, Ambassador Burt has knowledge concerning the falsity of

the defamatory allegations contained in CIR 112 and the damages caused by Defendants’

publication of the defamatory statements at issue.

INTERROGATORY NO. 20

        For each element of damage that you claim in this action, including, but not limited to, the
injuries claimed at Paragraphs 10 and 33 of the Complaint, identify separately and with specificity
the complete nature of your injury, the amount of damage and how you calculate it, all facts
relating to or supporting the allegation of injury, and all documents that refer or relate to, contain
information concerning, or upon which you rely to show the damages you claim in this action.

RESPONSE TO INTERROGATORY NO. 20

       Plaintiffs object to this Interrogatory as overly broad, unduly burdensome, and premature.

Subject to the foregoing objections, Plaintiffs respond as follows:

       Plaintiffs’ damages have not been computed at this time. Plaintiffs seek presumed

damages and general damages for harm to their reputations and for emotional harm in amounts

to be proven at trial, but more than $75,000, together with interest and the costs and

disbursements of this action, plus reasonable attorneys’ fees. Plaintiffs have suffered damage to

their reputations, in that persons who read or saw the contents of CIR 112 were led to

understand, incorrectly, that Plaintiffs had an inappropriate relationship with Putin, engaged in

inappropriate and criminal activities such as bribery and extortion, and, based on the headline of

CIR 112, were involved in some unspecified way in a Kremlin orchestrated campaign to

interfere in the 2016 U.S. presidential election. This information affected how people viewed,

regarded, and treated Plaintiffs. At trial, Plaintiffs will rely on testimony from themselves and/or


                                                 11

9738842.3
        Case 1:17-cv-02041-RJL Document 111-4 Filed 10/27/20 Page 13 of 16




third parties1 to show the wide dissemination of the defamatory statements, and how the

defamatory statements damaged Plaintiffs’ reputations, affected Plaintiffs in their personal

relationships, and caused Plaintiffs emotional stress.


Dated: New York, New York
       October 14, 2020

                                                      CARTER LEDYARD & MILBURN LLP


                                             By:      _        /s/ Alan S. Lewis

                                                      Alan S. Lewis
                                                      John J. Walsh
                                                      2 Wall Street
                                                      New York, NY 10005
                                                      Tel: (212) 732-3200

                                                      Kim Sperduto
                                                      SPERDUTO THOMPSON & GASSLER PLC
                                                      1747 Pennsylvania Avenue, NW, Suite 1250
                                                      Washington, DC 20006
                                                      Tel: (202) 408-8900

                                                      Attorneys for Plaintiffs




1
  Those third parties include Ed Rogers and Richard Burt. To the extent Plaintiffs will present testimony of
additional third parties, Plaintiffs will promptly identify such third parties.
                                                          12

9738842.3
Case 1:17-cv-02041-RJL Document 111-4 Filed 10/27/20 Page 14 of 16
Case 1:17-cv-02041-RJL Document 111-4 Filed 10/27/20 Page 15 of 16
Case 1:17-cv-02041-RJL Document 111-4 Filed 10/27/20 Page 16 of 16
Case 1:17-cv-02041-RJL Document 111-5 Filed 10/27/20 Page 1 of 9




                          EXHIBIT 3
         Case 1:17-cv-02041-RJL Document 111-5 Filed 10/27/20 Page 2 of 9



UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
                                                        -‘C


MIKHAIL FRIDMAN, PETRAVEN, AND                                    Case 1:17-CV-02041 (RJL)
GERMAN KHAN,

                                Plaintiffs,              :        PLAINTIFFS’ INITIAL
                                                                  DISCLOSURES
                  -V.


BEAN LLC (A/K/A FUSION GPS) AND
GLENN SIMPSON,

                                Defendants.

                                                        x
        Plaintiffs make the following disclosures pursuant to Fed. R. Civ. P. 26(a)(1) (“Initial

Disclosures”).

                                  PRELIMINARY STATEMENT

        1.       These Initial Disclosures are based upon documents, knowledge, and information

presently and reasonably available to Plaintiffs as of this date, and on the basis of documents,

knowledge, and information within their possession, custody, or control. Plaintiffs reserve and

do not waive the right to rely on any information, facts, documents, or other materials that may
subsequently come to their attention through further investigation, discovery, disclosure, or

otherwise, or the right to supplement, amend, modify, correct, or clarify these Initial Disclosures

based upon any such other and additional information, facts, documents, or other materials.
        2.       In providing these Initial Disclosures, Plaintiffs reserve and do not waive the right

to object to the relevance, authenticity, or admissibility of any information contained herein.

Plaintiffs’ Initial Disclosures are made without waiving the right to object on the grounds of
competency, privilege, relevancy, hearsay, or any other proper ground, or the right to object to

the use or disclosure of any information set forth herein for any purpose, in whole or in part, in

this action or outside of this action.
         Case 1:17-cv-02041-RJL Document 111-5 Filed 10/27/20 Page 3 of 9




       3.      Plaintiffs’ Initial Disclosures are made without waiving the right to object on any

and all proper grounds to any other discovery requests, whether pursuant to the Federal Rules of

Civil Procedure, the Local Civil Rules of the United States District Court for the District of

Columbia, or otherwise.

       4.      Plaintiffs’ Initial Disclosures are being made subject to, and without waiver of,

the attorney-client privilege, work-product doctrine, or any other applicable privilege, protection,

or immunity from disclosure.

       5.      Each of the preceding statements in this Preliminary Statement is incorporated by

reference into each of the specific disclosures below as though fuiiy set forth therein.

       6.      The defined terms in Plaintiffs’ Amended Complaint dated December 12, 2017

(the “Complaint”) are incorporated herein, as applicable.
                                    INITIAL DISCLOSURES

Rule 26(a)(1)(A)(i): The name and, if known, the address and telephone number of each
individual likely to have discoverable information—along with the subjects of that
information—that the disclosing party may use to support its claims or defenses, unless the
use would be solely for impeachment.

        1.     Mikhail Fridman
               do Alan S. Lewis
               Carter Ledyard & Milburn LLP
               2 Wall Street
               New York, NY 10005
       Mr. Fridman has knowledge concerning the falsity of the defamatory allegations

contained in Company Intelligence Report 112 (“dR 112”) and the damages caused by

Defendants’ publication of the defamatory statements at issue.

       2.      Petr Aven
               do Alan S. Lewis
               Carter Ledyard & Milburn LLP
               2 Wall Street
               New York, NY 10005




                                                  2
          Case 1:17-cv-02041-RJL Document 111-5 Filed 10/27/20 Page 4 of 9




         Mr. Aven has knowledge concerning the falsity of the defamatory allegations contained

in CIR 112 and the damages caused by Defendants’ publication of the defamatory statements at

issue.

         3.     German Khan
                do Alan S. Lewis
                Carter Ledyard & Milburn LLP
                2 Wall Street
                New York, NY 10005
         Mr. Khan has knowledge concerning the falsity of the defamatory allegations contained

in CIR 112 and the damages caused by Defendants’ publication of the defamatory statements at

issue.

         4.     Glenn Simpson
                Fusion GPS
                1700 Connecticut Avenue, NW, Suite 400
                Washington, DC 20006

                do Joshua A. Levy
                Cunningham Levy Muse LLP
                1401 K Street, NW, Suite 600
                Washington, DC 20005

         Upon information and belief, Mr. Simpson has knowledge concerning the publication of

the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

         5.     Peter Fritsch
                Fusion GPS
                1700 Connecticut Avenue, NW, Suite 400
                Washington, DC 20006

                do Joshua A. Levy
                Cunningham Levy Muse LLP
                1401 K Street, NW, Suite 600
                Washington, DC 20005




                                               3
        Case 1:17-cv-02041-RJL Document 111-5 Filed 10/27/20 Page 5 of 9



       Upon information and belief, Mr. Fritsch has knowledge concerning the publication of

the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       6.     Nellie Ohr
              Accenture iDefense
              201 Wilson Boulevard
              Arlington, VA 22209

       Upon information and belief, Ms. Ohr has knowledge concerning the publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       7.     Christopher Steele
              Orbis Business Intelligence Ltd.
              9-11 Grosvenor Gardens
              London SW1W OBD
              United Kingdom
       Upon information and belief, Mr. Steele has knowledge concerning the publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       8.     Christopher Burrows
              Orbis Business Intelligence Ltd.
              9-11 Grosvenor Gardens
              London SW1W OBD
              United Kingdom
       Upon information and belief, Mr. Burrows has knowledge concerning the publication of

the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       9.     David Kramer
              The MeCain Institute for International Leadership
              at Arizona State University
              1800 I Street, NW, Sixth Floor
              Washington, DC 20006



                                                 4
        Case 1:17-cv-02041-RJL Document 111-5 Filed 10/27/20 Page 6 of 9




       Upon information and belief, Mr. Kramer has knowledge concerning the publication of
the defamatory allegations contained in CIR 112.

       10.    Jonathan Winer
              Middle East Institute
              1763 N Street, NW
              Washington, DC 20036
       Upon information and belief, Mr. Winer has knowledge concerning the publication of the

defamatory allegations contained in CIR 112.

       11.    BruceOhr
              U.S. Department of Justice
              950 Pennsylvania Avenue, NW
              Washington, DC 20530
       Upon information and belief, Mr. Obr has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       12.    Michael Isikoff
              Yahoo! News
              701 First Avenue
              Sunnyvale, CA 94089
       Upon information and belief, Mr. Isikoff has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       13.    David Corn
              Mother Jones
              P.O. Box 584
              San Francisco, CA 94104
       Upon information and belief, Mr. Corn has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those
defamatory allegations.




                                               5
         Case 1:17-cv-02041-RJL Document 111-5 Filed 10/27/20 Page 7 of 9




       14.     Evan Perez
               Jim Sciutto
               Jake Tapper
               Carl Bernstein
               CNI’.I
               820 First Street, NE
               Washington, DC 20001
       Upon information and belief, Messrs. Perez, Sciutto, Tapper, and Bernstein have

knowledge concerning publication of the defamatory allegations contained in CIR 112 and the

Defendants’ fault in publishing those defamatory allegations.

       15.     Jane Mayer
               New Yorker
               1 World Trade Center
               New York, NY 10006
       Upon information and belief, Ms. Mayer has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       16.     The Washington Post
               1301 K Street, NW
               Washington, DC 20071
       Upon information and belief, a representative of The Washington Post has knowledge

concerning publication of the defamatory allegations contained in CIR 112 and the Defendants’

fault in publishing those defamatory allegations.

       17.     The New York Times Company
               620 Eighth Avenue
               New York, NY 10018
       Upon information and belief, a representative of The New York Times has knowledge

concerning publication of the defamatory allegations contained in CIR 112 and the Defendants’

fault in publishing those defamatory allegations.




                                                    6
         Case 1:17-cv-02041-RJL Document 111-5 Filed 10/27/20 Page 8 of 9



        18.    OlegGovarun
               Address Not Known
       Upon information and belief, Mr. Govarun has knowledge concerning the falsity of the

defamatory allegations contained in CIR 112.



Rule 26(a)(11(A)(ii): A copy—or a description by category and location—of all documents,
electronically stored information, and tangible things that the disclosing party has in its
possession, custody, or control and may use to support its claims or defenses, unless the use
would be solely for impeachment.

       Plaintiffs expect that the primary evidence relating to the publication of the defamatory

allegations contained in CIR 112 and the Defendants’ fault in publishing those defamatory

allegations will be supplied by Defendants and third parties, through documents and

testimony.    Plaintiffs have limited documents that will be used to support their claims, which

are generally located, and are being preserved, in London, England by representatives for

Plaintiffs. These materials relate primarily to the falsity of the defamatory allegations.

Rule 26(a)(1)(A)(iii): A computation of each category of damages claimed by the disclosing
party—who must also make available for inspection and copying as under Rule 34 the
documents or other evidentiary material, unless privileged or protected from disclosure, on
which each computation is based, including materials bearing on the nature and extent of
injuries suffered.
       Plaintiffs’ damages have not been computed at this time. As indicated in the Amended

Complaint, Plaintiffs seek compensatory damages and punitive damages in amounts to be proven

at trial, together with interest and the costs and disbursements of this action, plus reasonable
attorneys’ fees.

Rule 26(a)(1)(A)(iv): For inspection and copying as under Rule 34, any insurance
agreement under which an insurance business may be liable to satisfy all or part of a
possible judgment in the action or to indemnify or reimburse for payments made to satisfy
the judgment.
       Not Applicable.



                                                  7
       Case 1:17-cv-02041-RJL Document 111-5 Filed 10/27/20 Page 9 of 9



Dated: New York, New York
       September 25, 2019

                                   CARTER LEDYARD & MILBURN LLP


                                   By:
                                       Alan S. Lewis
                                       John J. Walsh
                                   2 Wall Street
                                   New York, NY 10005
                                   (212) 732-3200

                                   Kim H. Sperduto
                                   Sperduto Thompson PLC
                                   1133 Twentieth Street, NW, 2nd Floor
                                   Washington, DC 20036
                                   (202) 408-8900

                                   Attorneysfor Plaintiffs




                                      8
Case 1:17-cv-02041-RJL Document 111-6 Filed 10/27/20 Page 1 of 13




                          EXHIBIT 4
        Case 1:17-cv-02041-RJL Document 111-6 Filed 10/27/20 Page 2 of 13




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
–––––––––––––––––––––––––––––––––––––––––––X
                                           :
MIKHAIL FRIDMAN, PETR AVEN, AND            :                    Case 1:17-CV-02041 (RJL)
GERMAN KHAN,                               :
                                           :
                        Plaintiffs,        :                    PLAINTIFFS’ REVISED
                                           :                    INITIAL DISCLOSURES
             -v-                           :
                                           :
BEAN LLC (A/K/A FUSION GPS) AND            :
GLENN SIMPSON,                             :
                                           :
                        Defendants.        :
                                           :
–––––––––––––––––––––––––––––––––––––––––––X

       Plaintiffs make the following revised disclosures pursuant to Fed. R. Civ. P. 26(a)(1)

(“Initial Disclosures”).

                                    PRELIMINARY STATEMENT
       1.      These Initial Disclosures are based upon documents, knowledge, and information

presently and reasonably available to Plaintiffs as of this date, and on the basis of documents,

knowledge, and information within their possession, custody, or control. Plaintiffs reserve and do

not waive the right to rely on any information, facts, documents, or other materials that may

subsequently come to their attention through further investigation, discovery, disclosure, or
otherwise, or the right to supplement, amend, modify, correct, or clarify these Initial Disclosures

based upon any such other and additional information, facts, documents, or other materials.

       2.      In providing these Initial Disclosures, Plaintiffs reserve and do not waive the right

to object to the relevance, authenticity, or admissibility of any information contained herein.

Plaintiffs’ Initial Disclosures are made without waiving the right to object on the grounds of

competency, privilege, relevancy, hearsay, or any other proper ground, or the right to object to the

use or disclosure of any information set forth herein for any purpose, in whole or in part, in this

action or outside of this action.



9738841.3
       Case 1:17-cv-02041-RJL Document 111-6 Filed 10/27/20 Page 3 of 13




       3.      Plaintiffs’ Initial Disclosures are made without waiving the right to object on any

and all proper grounds to any other discovery requests, whether pursuant to the Federal Rules of

Civil Procedure, the Local Civil Rules of the United States District Court for the District of

Columbia, or otherwise.

       4.      Plaintiffs’ Initial Disclosures are being made subject to, and without waiver of, the

attorney-client privilege, work-product doctrine, or any other applicable privilege, protection, or

immunity from disclosure.

       5.      Each of the preceding statements in this Preliminary Statement is incorporated by
reference into each of the specific disclosures below as though fully set forth therein.

       6.      The defined terms in Plaintiffs’ Amended Complaint dated December 12, 2017 (the

“Complaint”) are incorporated herein, as applicable.

                                   INITIAL DISCLOSURES

Rule 26(a)(1)(A)(i): The name and, if known, the address and telephone number of each
individual likely to have discoverable information—along with the subjects of that
information—that the disclosing party may use to support its claims or defenses, unless the
use would be solely for impeachment.

       1.      Mikhail Fridman
               c/o Alan S. Lewis
               Carter Ledyard & Milburn LLP
               2 Wall Street
               New York, NY 10005
       Mr. Fridman has knowledge concerning the falsity of the defamatory allegations contained

in Company Intelligence Report 112 (“CIR 112”) and the damages caused by Defendants’

publication of the defamatory statements at issue.

       2.      Petr Aven
               c/o Alan S. Lewis
               Carter Ledyard & Milburn LLP
               2 Wall Street
               New York, NY 10005
       Mr. Aven has knowledge concerning the falsity of the defamatory allegations contained in

CIR 112 and the damages caused by Defendants’ publication of the defamatory statements at issue.
                                                 2

9738841.3
       Case 1:17-cv-02041-RJL Document 111-6 Filed 10/27/20 Page 4 of 13




       3.     German Khan
              c/o Alan S. Lewis
              Carter Ledyard & Milburn LLP
              2 Wall Street
              New York, NY 10005
       Mr. Khan has knowledge concerning the falsity of the defamatory allegations contained in

CIR 112 and the damages caused by Defendants’ publication of the defamatory statements at issue.

       4.     Glenn Simpson
              Fusion GPS
              1700 Connecticut Avenue, NW, Suite 400
              Washington, DC 20006

              c/o Joshua A. Levy
              Levy Firestone Muse LLP
              1401 K Street, NW, Suite 600
              Washington, DC 20005

       Upon information and belief, Mr. Simpson has knowledge concerning the publication of

the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       5.     Peter Fritsch
              Fusion GPS
              1700 Connecticut Avenue, NW, Suite 400
              Washington, DC 20006

              c/o Joshua A. Levy
              Levy Firestone Muse LLP
              1401 K Street, NW, Suite 600
              Washington, DC 20005

       Upon information and belief, Mr. Fritsch has knowledge concerning the publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       6.     Jacob Berkowitz
              c/o Joshua A. Levy
              Levy Firestone Muse LLP
              1401 K St. NW, Suite 600
              Washington, DC 20005
                                               3

9738841.3
       Case 1:17-cv-02041-RJL Document 111-6 Filed 10/27/20 Page 5 of 13




       Upon information and belief, Mr. Berkowitz has knowledge concerning the publication of

the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       7.     Jason Felch
              c/o Joshua A. Levy
              Levy Firestone Muse LLP
              1401 K St. NW, Suite 600
              Washington, DC 20005

       Upon information and belief, Mr. Felch has knowledge concerning the publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       8.     Nellie Ohr
              c/o Joshua Berman, Esq.
              Clifford Change, LLP
              2001 K Street NW
              Washington, DC 20006

       Upon information and belief, Ms. Ohr has knowledge concerning the publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       9.     Christopher Steele
              Orbis Business Intelligence Ltd.
              9-11 Grosvenor Gardens
              London SW1W 0BD
              United Kingdom
       Upon information and belief, Mr. Steele has knowledge concerning the publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       10.    Christopher Burrows
              Orbis Business Intelligence Ltd.
              9-11 Grosvenor Gardens
              London SW1W 0BD
              United Kingdom
                                                 4

9738841.3
       Case 1:17-cv-02041-RJL Document 111-6 Filed 10/27/20 Page 6 of 13




       Upon information and belief, Mr. Burrows has knowledge concerning the publication of

the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       11.    Democratic National Committee
              c/o Graham M. Wilson
              Perkins Coie LLP
              700 13th Street, NW, Suite 800
              Washington, DC 20005

       Upon information and belief, a representative of the Democratic National Committee has

knowledge concerning the publication of the defamatory allegations contained in CIR 112 and the

Defendants’ fault in publishing those defamatory allegations.

       12.    HFACC, Inc.
              c/o Graham M. Wilson
              Perkins Coie LLP
              700 13th Street, NW, Suite 800
              Washington, DC 20005
       Upon information and belief, a representative of HFACC, Inc. has knowledge concerning

publication of the defamatory allegations contained in CIR 112 and the Defendants’ fault in

publishing those defamatory allegations.

       13.    Marc Elias
              Perkins Coie LLP
              700 13th Street, NW, Suite 800
              Washington, DC 20005

              c/o Gregory Poe
              Law Offices of Gregory L. Poe PLLC
              1001 Pennsylvania Avenue, N.W., Swuite 7204
              Washington, DC 20004

       Upon information and belief, Mr. Elias has knowledge concerning the publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.



                                               5

9738841.3
       Case 1:17-cv-02041-RJL Document 111-6 Filed 10/27/20 Page 7 of 13




       14.    Michael Sussmann
              Perkins Coie LLP
              700 13th Street, NW, Suite 800
              Washington, DC 20005

              c/o Gregory Poe
              Law Offices of Gregory L. Poe PLLC
              1001 Pennsylvania Avenue, N.W., Swuite 7204
              Washington, DC 20004

       Upon information and belief, Mr. Sussmann has knowledge concerning the publication of

the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       15.    Robert Mook
              c/o Graham M. Wilson
              Perkins Coie LLP
              700 13th Street, NW, Suite 800
              Washington, DC 20005

       Upon information and belief, Mr. Mook has knowledge concerning the publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       16.    Igor Danchenko
              c/o Mark Schamel
              Womble Bond Dickinson (US) LLP
              1200 Nineteenth Street, N.W.
              Washington, DC 20036

       Upon information and belief, Mr. Danchenko has knowledge concerning the publication

of the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       17.    David Kramer
              c/o Marcos D. Jimenez, Esq.
              Marcos D. Jimenez P.A.
              255 Alhambra Circle, Suite 800
              Coral Gables, FL 33134


                                               6

9738841.3
       Case 1:17-cv-02041-RJL Document 111-6 Filed 10/27/20 Page 8 of 13




       Upon information and belief, Mr. Kramer has knowledge concerning the publication of the

defamatory allegations contained in CIR 112.

       18.    Jonathan Winer
              Middle East Institute
              1763 N Street, NW
              Washington, DC 20036

              c/o Lee Wolosky
              Jenner & Block LLP
              919 Third Avenue
              New York, NY 10022-3908
       Upon information and belief, Mr. Winer has knowledge concerning the publication of the
defamatory allegations contained in CIR 112.

       19.    Bruce Ohr
              U.S. Department of Justice
              950 Pennsylvania Avenue, NW
              Washington, DC 20530
       Upon information and belief, Mr. Ohr has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       20.    Edward Baumgartner
              c/o Edward Austin Limited
              4 Old Park Lane
              London W1K 1QW
              United Kingdom
       Upon information and belief, Mr. Baumgartner has knowledge concerning publication of

the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       21.    Sir Andrew Wood
              c/o RPC
              Tower Bridge House
              St Katharine’s Way
              London E1W 1AA
              United Kingdom
       Upon information and belief, Sir Andrew Wood has knowledge concerning publication of
                                               7

9738841.3
       Case 1:17-cv-02041-RJL Document 111-6 Filed 10/27/20 Page 9 of 13




the defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       22.    Daniel Jones
              c/o William W. Taylor III
              Zuckerman Spaeder
              1800 M Street, NW, Suite 1000
              Washington, DC 20036
       Upon information and belief, Mr. Jones has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       23.    Tracy Schmaler
              Kivvit
              1100 G Street NW, Suite 350
              Washington, DC 20005

              c/o Sara Kropf, Esq.
              Kropf Moseley PLLC
              1100 H Street NW, Suite 1220
              Washington, DC 20005
       Upon information and belief, Ms. Schmaler has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       24.    Ken Bensinger
              Miriam Elder
              Mark Schoofs
              BuzzFeed, Inc.
              111 E. 18th Street, 13th Floor
              New York, NY 10003 701 First Avenue
       Upon information and belief, these BuzzFeed employees have knowledge concerning

publication of the defamatory allegations contained in CIR 112 and the Defendants’ fault in

publishing those defamatory allegations.

       25.    Ben Smith
              The New York Times Company
              620 Eighth Avenue
              New York, NY 10018
                                              8

9738841.3
       Case 1:17-cv-02041-RJL Document 111-6 Filed 10/27/20 Page 10 of 13




       Upon information and belief, Mr. Smith has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       26.    Michael Isikoff
              Yahoo! News
              701 First Avenue
              Sunnyvale, CA 94089
       Upon information and belief, Mr. Isikoff has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       27.    David Corn
              Mother Jones
              P.O. Box 584
              San Francisco, CA 94104
       Upon information and belief, Mr. Corn has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       28.    Evan Perez
              Jim Sciutto
              Jake Tapper
              Carl Bernstein
              CNN
              820 First Street, NE
              Washington, DC 20001
       Upon information and belief, Messrs. Perez, Sciutto, Tapper, and Bernstein have

knowledge concerning publication of the defamatory allegations contained in CIR 112 and the

Defendants’ fault in publishing those defamatory allegations.

       29.    Jane Mayer
              New Yorker
              1 World Trade Center
              New York, NY 10006
       Upon information and belief, Ms. Mayer has knowledge concerning publication of the

                                               9

9738841.3
       Case 1:17-cv-02041-RJL Document 111-6 Filed 10/27/20 Page 11 of 13




defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       30.     The Washington Post
               1301 K Street, NW
               Washington, DC 20071
       Upon information and belief, a representative of The Washington Post has knowledge

concerning publication of the defamatory allegations contained in CIR 112 and the Defendants’

fault in publishing those defamatory allegations.

       31.     The New York Times Company
               620 Eighth Avenue
               New York, NY 10018
       Upon information and belief, a representative of The New York Times has knowledge

concerning publication of the defamatory allegations contained in CIR 112 and the Defendants’

fault in publishing those defamatory allegations.

       32.     Eric Lichtblau
               8023 Summer Mill Ct.
               Bethesda, MD 20817
       Upon information and belief, Mr. Lichtblau has knowledge concerning publication of the

defamatory allegations contained in CIR 112 and the Defendants’ fault in publishing those

defamatory allegations.

       33.     Oleg Govorun
               Address Not Known
       Upon information and belief, Mr. Govorun has knowledge concerning the falsity of the

defamatory allegations contained in CIR 112.


       34.     Ed Rogers
               BGR Group
               601 13th Street, NW
               Washington, DC 20005
       Upon information and belief, Mr. Rogers has knowledge concerning the falsity of the

defamatory allegations contained in CIR 112 and the damages caused by Defendants’ publication

                                                10

9738841.3
       Case 1:17-cv-02041-RJL Document 111-6 Filed 10/27/20 Page 12 of 13




of the defamatory statements at issue.


       35.     Richard Burt
               McLarty Associates
               900 17th Street, NW, Suite 800
               Washington, DC 20006

       Upon information and belief, Ambassador Burt has knowledge concerning the falsity of

the defamatory allegations contained in CIR 112 and the damages caused by Defendants’

publication of the defamatory statements at issue.

Rule 26(a)(1)(A)(ii): A copy—or a description by category and location—of all documents,
electronically stored information, and tangible things that the disclosing party has in its
possession, custody, or control and may use to support its claims or defenses, unless the use
would be solely for impeachment.

       Plaintiffs expect that the primary evidence relating to the publication of the defamatory

allegations contained in CIR 112 and the Defendants’ fault in publishing those defamatory

allegations will be supplied by Defendants and third parties, through documents and

testimony. Plaintiffs have limited documents that will be used to support their claims, which are

generally located, and are being preserved, in London, England by representatives for

Plaintiffs. These materials relate primarily to the falsity of the defamatory allegations.

Rule 26(a)(1)(A)(iii): A computation of each category of damages claimed by the disclosing
party—who must also make available for inspection and copying as under Rule 34 the
documents or other evidentiary material, unless privileged or protected from disclosure, on
which each computation is based, including materials bearing on the nature and extent of
injuries suffered.
       Plaintiffs’ damages have not been computed at this time. Plaintiffs seek presumed

damages and general damages for harm to their reputations and for emotional harm in amounts to

be proven at trial, but more than $75,000, together with interest and the costs and disbursements

of this action, plus reasonable attorneys’ fees. At trial, Plaintiffs will rely on testimony from




                                                 11

9738841.3
        Case 1:17-cv-02041-RJL Document 111-6 Filed 10/27/20 Page 13 of 13




themselves and/or third parties1 to show the wide dissemination of the defamatory statements, and

how the defamatory statements damaged Plaintiffs’ reputations, affected Plaintiffs in their personal

relationships and caused Plaintiffs emotional stress.

Rule 26(a)(1)(A)(iv): For inspection and copying as under Rule 34, any insurance agreement
under which an insurance business may be liable to satisfy all or part of a possible judgment
in the action or to indemnify or reimburse for payments made to satisfy the judgment.
         Not Applicable.



Dated: New York, New York
       October 14, 2020

                                                      CARTER LEDYARD & MILBURN LLP


                                             By:             /s/ Alan S. Lewis
                                                          Alan S. Lewis
                                                          John J. Walsh
                                                      2 Wall Street
                                                      New York, NY 10005
                                                      (212) 732-3200

                                                      Kim Sperduto
                                                      Sperduto Thompson & Gassler PLC
                                                      1747 Pennsylvania Ave., NW, Suite 1250
                                                      Washington, DC 20036
                                                      (202) 408-8900

                                                      Attorneys for Plaintiffs




1
  Those third parties include Ed Rogers and Richard Burt. To the extent Plaintiffs will present testimony of
additional third parties, Plaintiffs will promptly identify such third parties.
                                                         12

9738841.3
Case 1:17-cv-02041-RJL Document 111-7 Filed 10/27/20 Page 1 of 11




                          EXHIBIT 5
        Case 1:17-cv-02041-RJL Document 111-7 Filed 10/27/20 Page 2 of 11




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
                                                        Y


MIKHAIL FRIDMAN, PETR AVEN, AND                                   Case 1:1 7-CV-0204 1 (RJL)
GERMAN KHAN,

                               Plaintiffs,



BEAN LLC (AIKJA FUSION GPS) AND GLENN
SIMPSON,

                               Defendants.

                                                        x
                PLAINTIFFS’ RESPONSES AND OBJECTIONS TO
        DEFENDANTS’ FIRST REQUESTS FOR PRODUCTION OF DOCUMENTS

       Pursuant to Rule 26 of the Federal Rules of Civil Procedure (the “Federal Rules”) and the

Local Rules of the District Court for the District of Columbia (the “Local Rules”), Plaintiffs

Mikhail Fridman (“Fridman”), Petr Aven (“Aven”), and German Khan (“Khan” and, collectively

with Fridman and Aven, “Plaintiffs”), by and through their undersigned counsel, hereby respond

and object to Defendants’ First Request for Production of Documents, dated October 11, 2019

(each a “Request,” and together, the “Requests”), as follows:

                        GENERAL OBJECTIONS AND RESPONSES

       A.      These responses and objections (each a “Response” and together the

“Responses”) are being provided based upon documents and information presently available and

known to Plaintiffs. Plaintiffs reserve, and do not waive, (i) the right to rely on any information,

facts, documents, or other materials that may subsequently come to Plaintiffs’ attention through

disclosure or otherwise; (ii) the right to assert additional objections should Plaintiffs determine a

basis for doing so; (iii) any and all objections as to the relevance, authenticity, or admissibility of
        Case 1:17-cv-02041-RJL Document 111-7 Filed 10/27/20 Page 3 of 11




and prejudice to the Plaintiffs. Plaintiffs’ tax returns or filings are not relevant to the issues in

the Action and constitute non-public and confidential information, and any inquiry into such tax

and personal financial matters is an unreasonable invasion of privacy.

REQUEST NO. 58: All tax returns filed by Alfa, the Other Entities, or a third party on their
behalf for the years 2013 to present.

       RESPONSE:         Plaintiffs object to this request as vague, ambiguous, and seeking

documents that are not relevant to the issues in the Action. Plaintiffs object to this request as

seeking documents not within Plaintiffs’ possession, custody, or control, and as seeking

documents of non-parties over whom Plaintiffs have no control, such as Alfa and Other Entities.

Alfa’s and the Other Entities’ tax returns or filings are not relevant to the issues in the Action.

REQUEST NO. 59: All documents relating to your earned income, including wages and
investments, for the years 2013 to present.

       RESPONSE: Plaintiffs object to this request as overly broad and unduly burdensome

insofar as it seeks from Plaintiffs “all” responsive documents, and documents that are not

relevant to the issues in the Action. Plaintiffs object to this request as creating unreasonable

annoyance and prejudice to the Plaintiffs. Documents reflecting Plaintiffs’ income constitutes

non-public and confidential information, and any inquiry into such personal financial matters is

an unreasonable invasion of privacy.

REQUEST NO. 60: All documents, including but not limited to any and all financial records,
indicating in any way that you lost money, revenue, business, financing, or customers as a result
of the publication of the statements quoted in the Complaint that Plaintiffs claim are false and
defamatory.

        RESPONSE: Plaintiffs object to this request as overly broad and unduly burdensome

insofar as it seeks from Plaintiffs “all” responsive documents. Plaintiffs object to this request as

creating unreasonable annoyance and prejudice to the Plaintiffs. Documents reflecting Plaintiffs’



                                                  38
                                              _____________________________
        Case 1:17-cv-02041-RJL Document 111-7 Filed 10/27/20 Page 4 of 11




and Responses set forth above, Plaintiffs will make a good faith effort to locate and produce all

documents relating to any statements of any witnesses regarding the subject matter of this action.

REQUEST NO. 84: All documents you receive in response to any subpoena you serve in this
action.

       RESPONSE:        Subject to the Plaintiffs’ General Objections and Responses set forth

above, Plaintiffs will make a good faith effort to produce all documents received in response to

any subpoena they serve in this Action.

REQUEST NO. 85: All documents you intend to rely on in a trial of this matter.

       RESPONSE:        Subject to the Plaintiffs’ General Objections and Responses set forth

above, Plaintiffs will produce all documents upon which they intend to rely on in a trial of this

Action at an appropriate time.


Dated: New York, New York
       November 11, 2019                      CARTER LEDYARD & MILBURN LLP



                                      By:
                                              Alan S. Lewis
                                              John J. Walsh
                                              2 Wall Street
                                              New York, NY 10005
                                              Tel: (212) 732-3200

                                              Kim H. Sperduto
                                              SPERDUTO THOMPSON & GASSLER PLC
                                              1747 Pennsylvania Ave., NW, Suite 1250
                                              Washington, DC 20006
                                              Tel: (202) 408-8900

                                              Attorneys for Plaintiffs




                                                 48
       Case 1:17-cv-02041-RJL Document 111-7 Filed 10/27/20 Page 5 of 11




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
–––––––––––––––––––––––––––––––––––––––––––X
                                           :
MIKHAIL FRIDMAN, PETR AVEN, AND            :                      Case 1:17-CV-02041 (RJL)
GERMAN KHAN,                               :
                                           :
                        Plaintiffs,        :
                                           :
             -v-                           :
                                           :
BEAN LLC (A/K/A FUSION GPS) AND GLENN :
SIMPSON,                                   :
                                           :
                        Defendants.        :
                                           :
–––––––––––––––––––––––––––––––––––––––––––X

         PLAINTIFFS’ SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
        DEFENDANTS’ FIRST REQUESTS FOR PRODUCTION OF DOCUMENTS

       Pursuant to Rule 26 of the Federal Rules of Civil Procedure (the “Federal Rules”) and the

Local Rules of the District Court for the District of Columbia (the “Local Rules”), Plaintiffs

Mikhail Fridman, Petr Aven, and German Khan hereby supplement their November 11, 2019

initial responses and objections (“Initial Responses”) to Defendants’ First Request for Production

of Documents, dated October 11, 2019 (each a “Request,” and together, the “Requests”), as

follows:

                       GENERAL STATEMENTS AND OBJECTIONS

       A.      These supplemental responses and objections (each a “Response” and together the

“Responses”) are being provided based upon documents and information presently available and

known to Plaintiffs.

       B.       As agreed by the Parties, the May 4, 2020 production was for documents within

the date range agreed to by the parties (subject to the Parties’ reservation of rights) as outlined in




9518830.3
        Case 1:17-cv-02041-RJL Document 111-7 Filed 10/27/20 Page 6 of 11




correspondence dated April 16 and April 24, 2020 and does not include publicly available

documents (which the Parties agreed need not be separately produced). These Supplemental

Responses are not intended to apply to documents that may exist but that fall outside the agreed

upon date range, or which exist in the public domain.

        C.     Plaintiffs object to requests that they produce documents dated or created (a) after

the date of the initial Complaint, October 3, 2017, or (b) prior to 2016, except as to documents

relating to the allegation of bribery in the 1990s involving Oleg Govorun.

        D.     All objections, responses, reservations of rights, and definitions from Plaintiffs’

Initial Responses are applicable to these Responses and incorporated by reference as though fully

set forth.

        E.     In supplementing their Responses, Plaintiffs are responding only based upon

documents within Plaintiffs’ possession, custody, or control. As indicated in Plaintiffs’ Initial

Responses, Plaintiffs object to Requests that seek or are intended to seek documents within the

possession, custody, or control of non-parties.

        F.     Plaintiffs continue to reserve all rights to further supplement, amend, modify, or

clarify these Responses. If there is no supplemental response to specific Requests being

provided at this time, such specific Requests are not reflected below.

        G.     The foregoing General Statements and Objections are incorporated by reference

in each of the specific Responses appearing below.

                    SUPPLEMENTAL RESPONSES AND OBJECTIONS

REQUEST NO. 49: All documents relating to regulation or oversight of you by any federal,
state, local, or international governmental entity.




                                                  2

9518830.3
       Case 1:17-cv-02041-RJL Document 111-7 Filed 10/27/20 Page 7 of 11




       RESPONSE: Based upon a diligent, good faith search, Plaintiffs are not aware of

having any responsive documents.

REQUEST NO. 50: All prospectuses or similar documents issued in connection with the sale of
your shares in Alfa.

       RESPONSE: Plaintiffs have no responsive documents.

REQUEST NO. 57: All tax returns filed by you or on your behalf for the years 2013 to present.

       RESPONSE: Plaintiffs state that they are withholding responsive documents on the

basis that they are not relevant to the issues in this Action, including but not limited to the truth

or falsity of the defamatory statements asserted in CIR 112. Moreover, Plaintiffs have already

represented to Defendants that any documents used for the purpose of supporting Plaintiffs'

damages claims will be produced prior to the deposition of any of the Plaintiffs.

REQUEST NO. 59: All documents relating to your earned income, including wages and
investments, for the years 2013 to present.

       RESPONSE: Plaintiffs state that they are withholding responsive documents on the

basis that they are not relevant to the issues in this Action, including but not limited to the truth

or falsity of the defamatory statements asserted in CIR 112. Moreover, Plaintiffs have already

represented to Defendants that any documents used for the purpose of supporting Plaintiffs'

damages claims will be produced prior to the deposition of any of the Plaintiffs.

REQUEST NO. 60: All documents, including but not limited to any and all financial records,
indicating in any way that you lost money, revenue, business, financing, or customers as a result
of the publication of the statements quoted in the Complaint that Plaintiffs claim are false and
defamatory.

       RESPONSE: To the extent that Plaintiffs possess documents stemming from damages

incurred as a result of the publication of the defamatory statements alleged in the Complaint,




                                                   3

9518830.3
       Case 1:17-cv-02041-RJL Document 111-7 Filed 10/27/20 Page 8 of 11




Plaintiffs have already represented to Defendants that such documents will be produced prior to

the depositions of any of the Plaintiffs.

REQUEST NO. 63: Documents sufficient to identify all instances in which you have sought to
obtain government telecom licenses worldwide, including but not limited to Nepal, Cambodia,
Malaysia, Uzbekistan, and Kazakhstan.

       RESPONSE: Based upon a diligent, good faith search, Plaintiffs are not aware of

having any responsive documents.

REQUEST NO. 64: Documents sufficient to identify all instances in which you have attempted
to obtain government banking licenses worldwide, including but not limited to the Ukraine, the
United Kingdom, and the United States.

       RESPONSE: Based upon a diligent, good faith search, Plaintiffs are not aware of

having any responsive documents.

REQUEST NO. 65: Documents sufficient to identify all public controversies for which you
have engaged Kroll Associates or any other investigations firm, including but not limited to the
Vimpelcom bribery investigations, the IPOC case, the Telenor disputes, and the dispute with
Vladimir Yakunin.

       RESPONSE: Based upon a diligent, good faith search, Plaintiffs are not aware of

having any responsive documents.

REQUEST NO. 66: All communications between you and any representative of the
government of Ukraine.

       RESPONSE: Based upon a diligent, good faith search, Plaintiffs are not aware of

having any responsive documents.

REQUEST NO. 69: All documents relating to your financial investments, including but not
limited to entities in which you or Alfa own more than 5%, other entities, equity, stock, fixed
debt, real property, art, or any other investment vehicle.

       RESPONSE: Plaintiffs state that they are withholding responsive documents on the

basis that they are not relevant to the issues in this Action, including but not limited to the truth

or falsity of the defamatory statements asserted in CIR 112. Moreover, Plaintiffs have already


                                                   4

9518830.3
       Case 1:17-cv-02041-RJL Document 111-7 Filed 10/27/20 Page 9 of 11




represented to Defendants that any documents used for the purpose of supporting Plaintiffs'

damages claims will be produced prior to the deposition of any of the Plaintiffs.

REQUEST NO. 70: All documents relating to attempts by you to borrow money or obtain
outside financing.

       RESPONSE: Based upon a diligent, good faith search, Plaintiffs are not aware of

having any responsive documents.

REQUEST NO. 71: All documents relating to any remedial measures undertaken by you after
publication of the of the statements quoted in the Complaint that Plaintiffs claim are false and
defamatory.

       RESPONSE: To the extent Plaintiffs possess documents supporting damages claims

stemming from remedial measures undertaken as a result of the publication of the defamatory

statements alleged in the Complaint, Plaintiffs have already represented to Defendants that such

documents will be produced prior to the depositions of any of the Plaintiffs.

REQUEST NO. 73: All documents not already requested relating to any damages you allege to
have suffered as a result of publication of the statements quoted in the Complaint that Plaintiffs
claim are false and defamatory.

       RESPONSE: To the extent Plaintiffs possess documents supporting damages claims

stemming from damages incurred as a result of the publication of the defamatory statements

alleged in the Complaint, Plaintiffs have already represented to Defendants that such documents

will be produced prior to the depositions of any of the Plaintiffs.

REQUEST NO. 74: Documents sufficient to show all legal actions or suits to which you have
been a party, whether criminal or civil in nature, including the caption of each suit or action, the
court in which such suit or action was brought, the identity of all parties to each such suit or
action, the general nature of each such suit or action, including both claims or charge and
counterclaims, if any, and the outcome of each such suit or action.




                                                  5

9518830.3
       Case 1:17-cv-02041-RJL Document 111-7 Filed 10/27/20 Page 10 of 11




        RESPONSE: Plaintiffs state that they are withholding responsive documents that are not

relevant to the issues in this Action, including but not limited to the truth or falsity of the

defamatory statements asserted in CIR 112.

REQUEST NO. 75: To the extent not produced in response to the foregoing requests,
documents sufficient to show all legal actions or suits to which you have given evidence under
oath, whether criminal or civil in nature, including the caption of each suit or action, the court in
which such suit or action was brought, the identity of all parties to each such suit or action, the
general nature of each such suit or action, including both claims or charge and counterclaims, if
any, the nature of your evidence, and the outcome of each such suit or action.

        RESPONSE: Plaintiffs state that they are withholding responsive documents that are not

relevant to the issues in this Action, including but not limited to the truth or falsity of the

defamatory statements asserted in CIR 112.

REQUEST NO. 76: All transcripts of deposition or trial testimony from OAO Alfa Bank v.
Center for Public Integrity, Case No. l:00-cv-2208 (JDB) (D.D.C.), as well as all other
transcripts of deposition or trial testimony or any other testimony provided by you under oath in
any fact-finding proceeding, investigation, or legal proceeding, including grand jury proceedings,
and all affidavits, declarations and other form of statement under oath given by you or Alfa in
any fact-finding proceeding, investigation, or legal proceeding, from 2000 to the present.

        RESPONSE: Plaintiffs state that they are withholding portions of the deposition

testimony from OAO Alfa Bank v. Center for Public Integrity, Case No. l:00-cv-2208 (JDB)

(D.D.C.) that are not relevant to the issues in this Action, including but not limited to the truth or

falsity of the defamatory statements asserted in CIR 112. All portions of the deposition

testimony from such case that are relevant to the issues in this Action have already been

produced.

REQUEST NO. 79: All documents relating to any review, investigation, or audit conducted by
any regulator in connection with any business in which you have held a financial interest, board
seat, or managerial position.

        RESPONSE: Based upon a diligent, good faith search, Plaintiffs are not aware of

having any responsive documents.


                                                   6

9518830.3
       Case 1:17-cv-02041-RJL Document 111-7 Filed 10/27/20 Page 11 of 11




Dated: New York, New York
       May 18, 2020

                                     CARTER LEDYARD & MILBURN LLP


                               By:   ___________________________________
                                     Alan S. Lewis
                                     John J. Walsh
                                     2 Wall Street
                                     New York, NY 10005
                                     Tel: (212) 732-3200


                                     Kim H. Sperduto
                                     SPERDUTO THOMPSON & GASSLER PLC
                                     1747 Pennsylvania Avenue, NW, Suite 1250
                                     Washington, DC 20006
                                     Tel: (202) 408-8900

                                     Attorneys for Plaintiffs




                                        7

9518830.3
Case 1:17-cv-02041-RJL Document 111-8 Filed 10/27/20 Page 1 of 2




                          EXHIBIT 6
             Case 1:17-cv-02041-RJL Document 111-8 Filed 10/27/20 Page 2 of 2


Subject: Re: Fridman v. Bean - Plain2ﬀs' Deposi2ons and other ma;ers
Date: Wednesday, 9 September 2020 at 17:21:51 Bri2sh Summer Time
From: Josh Levy
To:      Lewis, Alan S.
CC:      Dunn, Ma;hew D., Malyshev, Alexander G., McDonough, Theodore Y., Kim Sperduto
         (ksperduto@stglawdc.com), Erwin, Melissa J., White, Madelyn K., Rachel Cla;enburg, Andrew
         Sharp, Sco; Brooks

        Alan:


             1. Please note the following regarding Defendants' Supplemental Privilege
                  Log: PRIV0000030 should have the date 22 April 2016. PRIV0000045 should have
                  the date 27 May 2016. Those dates were included in the original privilege log,
                  but inadvertently fell out of the Supplemental Privilege Log.
             2.   Please let us know what pla`orm we will be using for David Kramer's deposi2on
                  and provide the link, as soon as possible.
             3.   Please advise whether you are taking Jonathan Winer's deposi2on on
                  September 17, 2020, and, if not, when that will take place.
             4.   Please send us dates for Plain2ﬀs' deposi2ons in October, per our earlier
                  requests.
             5.   Although we had agreed that Plain2ﬀs would produce documents in support of
                  any damages claims 14 days before the dates of their deposi2ons, that was an
                  agreement we reached in April (see my April 16, 2020 le;er), when the
                  understanding was that those deposi2ons would take place in the summer (see
                  my May 8, 2020 le;er). We subsequently agreed to extend the dates un2l
                  September. Given our right to take discovery on damages and the imminence of
                  the fact discovery deadline, and the fact that there is no reason to make
                  Plain2ﬀs’ produc2on of documents related to damages con2ngent upon
                  deposi2on dates that Plain2ﬀs have yet to ﬁnalize, we ask that Plain2ﬀs produce
                  those documents on or before September 30, 2020.
             6.   In Plain2ﬀs' most recent ﬁling (Dkt. No. 103), Plain2ﬀs indicated their receipt of
                  documents from Sir Andrew Wood. Please serve a copy of those documents to
                  Defendants.

        Josh



Joshua A. Levy
Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyﬁrestone.com
···
The informa2on contained in this communica2on is conﬁden2al, may be a;orney-client privileged, may cons2tute inside informa2on, and
is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the intended
recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby no2ﬁed that any
dissemina2on, distribu2on or copying of this communica2on is strictly prohibited and may be unlawful. If you have received this
communica2on in error, please no2fy us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this




                                                                                                                                         Page 1 of 5
Case 1:17-cv-02041-RJL Document 111-9 Filed 10/27/20 Page 1 of 3




                          EXHIBIT 7
         Case 1:17-cv-02041-RJL Document 111-9 Filed 10/27/20 Page 2 of 3


Subject: RE: Fridman v. Bean - Plain3ﬀs' Deposi3ons and other ma<ers
Date: Thursday, 17 September 2020 at 16:27:19 Bri3sh Summer Time
From: Lewis, Alan S.
To:      Josh Levy
CC:      Dunn, Ma<hew D., Malyshev, Alexander G., McDonough, Theodore Y., Kim Sperduto
         (ksperduto@stglawdc.com), Erwin, Melissa J., White, Madelyn K., Rachel Cla<enburg, Andrew
         Sharp, Sco< Brooks

Josh,

This email addresses several issues including those raised in your recent email.

   1. We have rescheduled the remote deposi3on of Jonathan Winer for October 13 star3ng at
      2pm, con3nuing on a date therea]er as is necessary. Please conﬁrm you availability on
      October 13.

   2. Our view regarding produc3on of damages-related documents remains the same – our
      previous agreement to produce them by at least wo weeks before the ﬁrst of the Plain3ﬀs’
      deposi3ons remains intact.

   3. Regarding the issue of the number of deposi3ons Plain3ﬀs intend to take, we provided last
      week all presently available informa3on as to deposi3ons that have been held in abeyance or
      rescheduled. This related to our request that Defendants agree that each party may take up
      to 15 deposi3ons. Having received no response from you on that issue, we understand
      Defendants to agree that the par3es each may conduct up to 15 deposi3ons.

   4. You asked that Plain3ﬀs produce certain documents rela3ng to Sir Andrew Wood referenced
      in Plain3ﬀs’ No3ce (Dkt. No. 103). These documents (a witness statement and trial
      transcript from a proceeding in the UK) were obtained by Plain3ﬀs’ UK counsel for purposes
      of the UK proceeding involving Plain3ﬀs. In addi3on, the documents are publicly available to
      Defendants. We refer you to our le<er of June 2 for informa3on as to how Defendants may
      obtain copies of the documents.

   5. Regarding the issues of the 3ming of Defendants’ deposi3ons and an extension of the
      discovery schedule, we expressed a willingness to depose Defendants in December rather
      than October subject to a reasonable extension of the discovery schedule. The 30-day
      extension you propose is unrealis3c for a number of reasons, not the least of which is the
      pendency of the par3es’ respec3ve mo3ons to compel—the most recent of which will not be
      fully briefed un3l next week. Resolu3on of those mo3ons very well could impact the par3es’
      ability to complete discovery under the present schedule, and we do not believe a 30-day
      extension alleviates that concern. We may also seek to depose a media en3ty but will not
      make that decision un3l Mr. Simpson is deposed, and that also makes the 30-day extension
      you suggest inadequate, when paired with moving Mr. Simpson’s deposi3on to December.
      We propose to extend the discovery schedule by three months.

   6. The date by which Jason Felch was required to respond to Plain3ﬀs’ subpoena, which you
      accepted service of, was September 11. We received no responses or objec3ons to the
      subpoena. Please advise whether Mr. Felch intends to respond to Plain3ﬀs’ subpoena and
      produce responsive documents.

Alan

                                                                                               Page 1 of 11
             Case 1:17-cv-02041-RJL Document 111-9 Filed 10/27/20 Page 3 of 3




Alan S. Lewis, Esq.
Carter Ledyard & Milburn LLP
2 Wall Street | New York, NY 10005
Direct 212.238.8647 | Fax 212.732.3232
lewis@clm.com | www.clm.com




From: Josh Levy <jal@levyﬁrestone.com>
Sent: Tuesday, September 15, 2020 12:32 PM
To: Lewis, Alan S. <Lewis@clm.com>
Cc: Dunn, Ma<hew D. <MDunn@clm.com>; Malyshev, Alexander G. <Malyshev@clm.com>; McDonough,
Theodore Y. <McDonough@clm.com>; Kim Sperduto (ksperduto@stglawdc.com)
<ksperduto@stglawdc.com>; Erwin, Melissa J. <Erwin@clm.com>; White, Madelyn K. <white@clm.com>;
Rachel Cla<enburg <rmc@levyﬁrestone.com>; Andrew Sharp <eas@levyﬁrestone.com>; Sco< Brooks
<sbrooks@levyﬁrestone.com>
Subject: Re: Fridman v. Bean - Plain3ﬀs' Deposi3ons and other ma<ers

Alan:

1. We would like to depose Aven on Nov. 9, Fridman on Nov. 17, and Khan on Nov. 19.
2. Plain3ﬀs have yet to produce any documents in support of any damages they are claiming. Given
how far we are into discovery, Plain3ﬀs should produce those documents by the end of the month.
3. Defendants remain available for their deposi3ons in the ﬁrst half of December.


Should these terms work for you, we will agree to a 30-day extension of the discovery deadline,
which should be suﬃcient for you to take any addi3onal deposi3ons.

Josh


Joshua A. Levy

Partner



Levy | Firestone | Muse

1401 K Street NW, Suite 600, Washington, DC 20005

T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyﬁrestone.com



···

The informa3on contained in this communica3on is conﬁden3al, may be a<orney-client privileged, may cons3tute inside informa3on, and
is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the intended
recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby no3ﬁed that any
dissemina3on, distribu3on or copying of this communica3on is strictly prohibited and may be unlawful. If you have received this
communica3on in error, please no3fy us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communica3on and all copies thereof, including all a<achments.




                                                                                                                                       Page 2 of 11
Case 1:17-cv-02041-RJL Document 111-10 Filed 10/27/20 Page 1 of 3




                          EXHIBIT 8
          Case 1:17-cv-02041-RJL Document 111-10 Filed 10/27/20 Page 2 of 3


Subject: Re: Fridman v. Bean - Plain2ﬀs' Deposi2ons and other ma;ers
Date: Monday, September 21, 2020 at 3:47:02 PM Bri2sh Summer Time
From: Josh Levy
To:      Lewis, Alan S.
CC:      Dunn, Ma;hew D., Malyshev, Alexander G., McDonough, Theodore Y., Kim Sperduto
         (ksperduto@stglawdc.com), Erwin, Melissa J., White, Madelyn K., Rachel Cla;enburg, Andrew
         Sharp, Sco; Brooks

Alan:

   1. Oct. 13, 2020 at 2pm works for Jonathan Winer’s deposi2on.
   2. Damages documents:

        First, we renew our request for Plain2ﬀs’ damages documents to be produced by September
        30. The agreement the par2es reached in April was entered into when Defendants planned
        on deposing Plain2ﬀs over the summer (and thus damages documents would also be
        produced over the summer). The delay of Plain2ﬀs’ deposi2ons should not delay their
        produc2on of relevant documents on damages. This delay prejudices Defendants.

        Second, we request the immediate produc2on of all documents responsive to Document
        Requests Nos. 57, 58, 59, 60. In Plain2ﬀs’ Revised Document Responses to Requests Nos. 57,
        58, 59, & 60, Plain2ﬀs commit only to producing documents “suppor2ng Plain2ﬀs’ damages
        claims” (pursuant to the agreement referenced above) and claim that other documents are
        not relevant. That is incorrect. Defendants are en2tled to documents, for instance, that cast
        doubt on Plain2ﬀs’ alleged harm and damages, or that mi2gate any such claims of harm.
        Such documents are relevant and responsive to Defendants’ requests and must be produced.
        Furthermore, documents pertaining to ﬁnancial records are relevant to the substan2al truth
        or falsity of the alleged defamatory statements concerning favors, coopera2on with the
        Kremlin, and payments to government oﬃcials. If Plain2ﬀs are unwilling to produce these
        relevant and responsive documents, please advise of a 2me next week for a meet and
        confer.

   3. We agree to 15 deposi2ons per side.
   4. Plain2ﬀs are in possession of the Sir Andrew Wood documents and do not object to the
       relevance of these documents. Forcing Defendants to make applica2on to a foreign court
       for these documents imposes an undue burden on them, prejudices Defendants, and is
       counter to the purposes of the discovery rules. We have advised you that we cannot obtain
       these documents online. Please produce the documents related to Sir Andrew Wood.
   5. Defendants have already agreed to Plain2ﬀs’ previous request to extend the discovery
      deadline by two months. Plain2ﬀs now seek another three-month extension of the
      deadline because of a strategic considera2on that Plain2ﬀs seek to make at this late stage
      of discovery. You say that decision may turn on the tes2mony of Glenn Simpson, whose
      deposi2on Plain2ﬀs ﬁrst no2ced for November 2020 (two months before the end of
      discovery). In the spirit of coopera2on, we will agree to a 60-day extension. If, ajer
      deposing Mr. Simpson, you seek to no2ce another deposi2on, a 60-day extension of the
      discovery deadline will be more than ample 2me to do so.
   6. Jason Felch has no responsive documents that Defendants have not already been produced
       or included in a privilege log, subject to the objec2ons that Defendants have already made.



                                                                                                Page 1 of 12
            Case 1:17-cv-02041-RJL Document 111-10 Filed 10/27/20 Page 3 of 3


Josh

Joshua A. Levy
Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyﬁrestone.com
···
The informa2on contained in this communica2on is conﬁden2al, may be a;orney-client privileged, may cons2tute inside informa2on, and
is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the intended
recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby no2ﬁed that any
dissemina2on, distribu2on or copying of this communica2on is strictly prohibited and may be unlawful. If you have received this
communica2on in error, please no2fy us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communica2on and all copies thereof, including all a;achments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in this
communica2on (including any a;achments) was not intended or wri;en to be used, and cannot be used, by any taxpayer for the purpose
of (1) avoiding tax-related penal2es under the U.S. Internal Revenue Code or (2) promo2ng, marke2ng or recommending to another party
any tax-related ma;ers addressed herein.
···




From: Lewis, Alan S. <Lewis@clm.com>
Sent: Thursday, September 17, 2020 11:27 AM
To: Josh Levy <jal@levyﬁrestone.com>
Cc: Dunn, Ma;hew D. <MDunn@clm.com>; Malyshev, Alexander G. <Malyshev@clm.com>; McDonough,
Theodore Y. <McDonough@clm.com>; Kim Sperduto (ksperduto@stglawdc.com)
<ksperduto@stglawdc.com>; Erwin, Melissa J. <Erwin@clm.com>; White, Madelyn K. <white@clm.com>;
Rachel Cla;enburg <rmc@levyﬁrestone.com>; Andrew Sharp <eas@levyﬁrestone.com>; Sco; Brooks
<sbrooks@levyﬁrestone.com>
Subject: RE: Fridman v. Bean - Plain2ﬀs' Deposi2ons and other ma;ers

Josh,

This email addresses several issues including those raised in your recent email.

    1. We have rescheduled the remote deposi2on of Jonathan Winer for October 13 star2ng at
       2pm, con2nuing on a date thereajer as is necessary. Please conﬁrm you availability on
       October 13.

    2. Our view regarding produc2on of damages-related documents remains the same – our
       previous agreement to produce them by at least wo weeks before the ﬁrst of the Plain2ﬀs’
       deposi2ons remains intact.

    3. Regarding the issue of the number of deposi2ons Plain2ﬀs intend to take, we provided last
       week all presently available informa2on as to deposi2ons that have been held in abeyance or
       rescheduled. This related to our request that Defendants agree that each party may take up
       to 15 deposi2ons. Having received no response from you on that issue, we understand
       Defendants to agree that the par2es each may conduct up to 15 deposi2ons.

    4. You asked that Plain2ﬀs produce certain documents rela2ng to Sir Andrew Wood referenced
       in Plain2ﬀs’ No2ce (Dkt. No. 103). These documents (a witness statement and trial
       transcript from a proceeding in the UK) were obtained by Plain2ﬀs’ UK counsel for purposes
       of the UK proceeding involving Plain2ﬀs. In addi2on, the documents are publicly available to

                                                                                                                                       Page 2 of 12
Case 1:17-cv-02041-RJL Document 111-11 Filed 10/27/20 Page 1 of 3




                          EXHIBIT 9
        Case 1:17-cv-02041-RJL Document 111-11 Filed 10/27/20 Page 2 of 3


Subject: Fridman et al v. Bean et al/ Response to emails dated 9/21 and 9/23
Date: Tuesday, 29 September 2020 at 18:22:55 BriBsh Summer Time
From: Lewis, Alan S.
To:      Josh Levy, ScoI Brooks, Rachel ClaIenburg, Andrew Sharp
CC:      Dunn, MaIhew D., Malyshev, Alexander G., McDonough, Theodore Y., Erwin, Melissa J., White,
         Madelyn K.


Josh:

I write to respond to your Sep. 21 email and to your Sep 23 email with the subject “Bangor Search.”

Response to September 21 Email (using the same numbers that you used for each subject)

2. Damages documents:
     As you know and as your April 16, 2020 leIer acknowledged, the parBes agreed that
     PlainBﬀs’ documents showing ﬁnancial losses or damages could be produced up unBl 14
     days before the date of their deposiBons. You now want to change this agreement because
     the deposiBons were themselves rescheduled, but we do not think that should change the
     date by which these documents are due. Our previous agreement on this point did not make
     it conBngent on the deposiBons not being adjourned, and frankly, it was not hard to
     conceive of the possibility that the deposiBons might wind up occurring later than iniBally
     scheduled.
     We decline to immediately produce documents responsive to Defendants’ Document
     Requests 57-60 for a few reasons. First, the agreement acknowledged in your April 16 leIer
     makes these documents due 14 days before the PlainBﬀs’ deposiBons. Second, we stand on
     our objecBons to these requests, as set forth in PlainBﬀs’ November 2019 Responses and
     ObjecBons and further arBculated in our March 12, 2020 leIer. While you suggest that
     PlainBﬀs’ personal ﬁnances are relevant to the truth or falsity of the defamatory statements
     concerning favors, cooperaBon with the Kremlin, and payments to government oﬃcials, we
     do not agree. Further, in answering Defendants’ interrogatories, PlainBﬀs have made it quite
     clear that they did not exchange favors with PuBn or cooperate with the Kremlin in any
     aIempt to interfere with the 2016 U.S. elecBon, nor did the PlainBﬀs make any payments to
     PuBn or to government oﬃcials in any country.

4. We have not changed our posiBon with regard to the Sir Andrew Wood documents - a witness
statement and trial transcript from a UK proceeding not involving PlainBﬀs. Those documents are
publicly available and, per the parBes’ agreement, we are not required to produce publicly
available documents . Defendants have previously obtained these types of documents from UK
proceedings and can obtain these documents in the same way.


5. We will prepare a joint moBon to modify the scheduling order accordingly.


6. Thank you for your response regarding the document subpoena to Jason Felch. Please conﬁrm
that you conducted a search of Mr. Felch’s personal (non-Fusion) documents and correspondence,
email accounts, and text messages (including WhatsApp, Slack, or Signal messages).
Response to September 23 “Bangor” Email


                                                                                                Page 1 of 2
         Case 1:17-cv-02041-RJL Document 111-11 Filed 10/27/20 Page 3 of 3


While we appreciate your sending us this email, respeciully it remains, at best, unclear whether
Defendants are withholding responsive “Bangor” documents.

To that end, please clarify what “applicable to CIR 112” means in the context of your review of the
“Bangor” documents. For example, are you limiBng your deﬁniBon of relevance to documents that
explicitly reference CIR 112?

Did your search for Bangor documents uncover any that may relate to the state of mind of
Defendants in publishing Steele’s reports generally? Did your search uncover documents that bear
on the publicaBon of Steele’s reports? Did your search uncover any documents that bear on
veriﬁcaBon or lack of veriﬁcaBon of the content of any of Steele’s reports?

Are Defendants treaBng as not responsive documents bearing on reasons for the compilaBon and
publicaBon of Steele’s reports generally, and on Defendants’ and Steele’s invesBgaBon (if any) into
the facts being reported in the reports?

Also, as we previously asked (our 9/17 email) but which you have not yet answered, please conﬁrm
if any of the 4,000 documents related to “Project Bangor” or the Steele Dossier generally, or
whether they were all truly “false hits” for Bangor Maine and the like. In other words, are there
documents among the 4,000 that relate to the Dossier generally which were withheld as not
responsive?

Alan
Alan S. Lewis, Esq.
Carter Ledyard & Milburn LLP
2 Wall Street | New York, NY 10005
Direct 212.238.8647 | Fax 212.732.3232
lewis@clm.com | www.clm.com

*****************************************************
This e-mail message and its aIachments are conﬁdenBal, intended only for the addressee(s) named
above and may contain informaBon that is proprietary, privileged, aIorney work product or otherwise
exempt from disclosure. If you receive this message in error please noBfy us at postmaster@clm.com
and immediately delete this message and its aIachments from your system.
*****************************************************




                                                                                                      Page 2 of 2
Case 1:17-cv-02041-RJL Document 111-12 Filed 10/27/20 Page 1 of 3




                          EXHIBIT 10
        Case 1:17-cv-02041-RJL Document 111-12 Filed 10/27/20 Page 2 of 3


Subject: Fridman et al v. Bean et al/ Response to emails dated 9/21 and 9/23
Date: Tuesday, 29 September 2020 at 18:22:55 BriBsh Summer Time
From: Lewis, Alan S.
To:      Josh Levy, ScoI Brooks, Rachel ClaIenburg, Andrew Sharp
CC:      Dunn, MaIhew D., Malyshev, Alexander G., McDonough, Theodore Y., Erwin, Melissa J., White,
         Madelyn K.


Josh:

I write to respond to your Sep. 21 email and to your Sep 23 email with the subject “Bangor Search.”

Response to September 21 Email (using the same numbers that you used for each subject)

2. Damages documents:
     As you know and as your April 16, 2020 leIer acknowledged, the parBes agreed that
     PlainBﬀs’ documents showing ﬁnancial losses or damages could be produced up unBl 14
     days before the date of their deposiBons. You now want to change this agreement because
     the deposiBons were themselves rescheduled, but we do not think that should change the
     date by which these documents are due. Our previous agreement on this point did not make
     it conBngent on the deposiBons not being adjourned, and frankly, it was not hard to
     conceive of the possibility that the deposiBons might wind up occurring later than iniBally
     scheduled.
     We decline to immediately produce documents responsive to Defendants’ Document
     Requests 57-60 for a few reasons. First, the agreement acknowledged in your April 16 leIer
     makes these documents due 14 days before the PlainBﬀs’ deposiBons. Second, we stand on
     our objecBons to these requests, as set forth in PlainBﬀs’ November 2019 Responses and
     ObjecBons and further arBculated in our March 12, 2020 leIer. While you suggest that
     PlainBﬀs’ personal ﬁnances are relevant to the truth or falsity of the defamatory statements
     concerning favors, cooperaBon with the Kremlin, and payments to government oﬃcials, we
     do not agree. Further, in answering Defendants’ interrogatories, PlainBﬀs have made it quite
     clear that they did not exchange favors with PuBn or cooperate with the Kremlin in any
     aIempt to interfere with the 2016 U.S. elecBon, nor did the PlainBﬀs make any payments to
     PuBn or to government oﬃcials in any country.

4. We have not changed our posiBon with regard to the Sir Andrew Wood documents - a witness
statement and trial transcript from a UK proceeding not involving PlainBﬀs. Those documents are
publicly available and, per the parBes’ agreement, we are not required to produce publicly
available documents . Defendants have previously obtained these types of documents from UK
proceedings and can obtain these documents in the same way.


5. We will prepare a joint moBon to modify the scheduling order accordingly.


6. Thank you for your response regarding the document subpoena to Jason Felch. Please conﬁrm
that you conducted a search of Mr. Felch’s personal (non-Fusion) documents and correspondence,
email accounts, and text messages (including WhatsApp, Slack, or Signal messages).
Response to September 23 “Bangor” Email


                                                                                                Page 1 of 2
         Case 1:17-cv-02041-RJL Document 111-12 Filed 10/27/20 Page 3 of 3


While we appreciate your sending us this email, respeciully it remains, at best, unclear whether
Defendants are withholding responsive “Bangor” documents.

To that end, please clarify what “applicable to CIR 112” means in the context of your review of the
“Bangor” documents. For example, are you limiBng your deﬁniBon of relevance to documents that
explicitly reference CIR 112?

Did your search for Bangor documents uncover any that may relate to the state of mind of
Defendants in publishing Steele’s reports generally? Did your search uncover documents that bear
on the publicaBon of Steele’s reports? Did your search uncover any documents that bear on
veriﬁcaBon or lack of veriﬁcaBon of the content of any of Steele’s reports?

Are Defendants treaBng as not responsive documents bearing on reasons for the compilaBon and
publicaBon of Steele’s reports generally, and on Defendants’ and Steele’s invesBgaBon (if any) into
the facts being reported in the reports?

Also, as we previously asked (our 9/17 email) but which you have not yet answered, please conﬁrm
if any of the 4,000 documents related to “Project Bangor” or the Steele Dossier generally, or
whether they were all truly “false hits” for Bangor Maine and the like. In other words, are there
documents among the 4,000 that relate to the Dossier generally which were withheld as not
responsive?

Alan
Alan S. Lewis, Esq.
Carter Ledyard & Milburn LLP
2 Wall Street | New York, NY 10005
Direct 212.238.8647 | Fax 212.732.3232
lewis@clm.com | www.clm.com

*****************************************************
This e-mail message and its aIachments are conﬁdenBal, intended only for the addressee(s) named
above and may contain informaBon that is proprietary, privileged, aIorney work product or otherwise
exempt from disclosure. If you receive this message in error please noBfy us at postmaster@clm.com
and immediately delete this message and its aIachments from your system.
*****************************************************




                                                                                                      Page 2 of 2
Case 1:17-cv-02041-RJL Document 111-13 Filed 10/27/20 Page 1 of 2




                          EXHIBIT 11
          Case 1:17-cv-02041-RJL Document 111-13 Filed 10/27/20 Page 2 of 2


Subject: RE: Fridman et al v. Bean et al/ Response to emails dated 9/21 and 9/23
Date: Friday, 2 October 2020 at 18:15:59 BriBsh Summer Time
From: Lewis, Alan S.
To:      Josh Levy, ScoK Brooks, Rachel ClaKenburg, Andrew Sharp
CC:      Dunn, MaKhew D., Malyshev, Alexander G., McDonough, Theodore Y., Erwin, Melissa J., White,
         Madelyn K.

Josh,

PlainBﬀs will not be seeking special damages based on ﬁnancial losses and therefore, there are no
damages documents to produce. This should render moot our previous disagreement about when
such documents would have been due. In this light, PlainBﬀs’ personal ﬁnances are uKerly
irrelevant and we therefore stand on our objecBons to Requests 57-60.

We conBnue to disagree with regard to the Andrew Wood documents for the reasons we have
previously expressed. If you want to confer on this issue, we are available to do so on Monday or
Tuesday of next week.

We conﬁrm that PlainBﬀs are available for their deposiBons on the dates set forth in your email.

Alan


Alan S. Lewis, Esq.
Carter Ledyard & Milburn LLP
2 Wall Street | New York, NY 10005
Direct 212.238.8647 | Fax 212.732.3232
lewis@clm.com | www.clm.com




From: Josh Levy <jal@levyﬁrestone.com>
Sent: Wednesday, September 30, 2020 2:27 PM
To: Lewis, Alan S. <Lewis@clm.com>; ScoK Brooks <sbrooks@levyﬁrestone.com>; Rachel ClaKenburg
<rmc@levyﬁrestone.com>; Andrew Sharp <eas@levyﬁrestone.com>
Cc: Dunn, MaKhew D. <MDunn@clm.com>; Malyshev, Alexander G. <Malyshev@clm.com>; McDonough,
Theodore Y. <McDonough@clm.com>; Erwin, Melissa J. <Erwin@clm.com>; White, Madelyn K.
<white@clm.com>
Subject: Re: Fridman et al v. Bean et al/ Response to emails dated 9/21 and 9/23

Alan,

This replies to your email of September 29, 2020, regarding Plaintiffs discovery
obligations and depositions.

Damages documents:
        First, Plaintiffs’ delay in producing these documents prejudices Defendants. We stand
        by our request that you promptly produce (a) the documents supporting Plaintiffs’
        damages claims and (b) those documents you are withholding that are responsive to
        Document Request Nos. 57-60, regardless of whether such responsive documents
        support Plaintiffs’ claims or not. Plaintiffs cannot sue for damages and then withhold


                                                                                                Page 1 of 5
Case 1:17-cv-02041-RJL Document 111-14 Filed 10/27/20 Page 1 of 2




                          EXHIBIT 12
            Case 1:17-cv-02041-RJL Document 111-14 Filed 10/27/20 Page 2 of 2


Subject: Re: Fridman et al v. Bean et al/ Response to emails dated 9/21 and 9/23
Date: Monday, 5 October 2020 at 15:20:07 BriBsh Summer Time
From: Josh Levy
To:      Lewis, Alan S., ScoK Brooks, Rachel ClaKenburg, Andrew Sharp
CC:      Dunn, MaKhew D., Malyshev, Alexander G., McDonough, Theodore Y., Erwin, Melissa J., White,
         Madelyn K.

Alan,
Thank you for your October 2, 2020 email. Please respond to the following:
First, in addiBon to staBng that PlainBﬀs “will not be seeking special damages based on ﬁnancial
losses and therefore, there are no damages documents to produce,” please conﬁrm that PlainBﬀs
have no documents supporBng their claims of damages, including any alleged general damages.
Second, PlainBﬀs have not responded to Defendants’ request that PlainBﬀs (1) fully answer
Interrogatory No. 20, including but not limited to the factual basis for alleged damages, and what
those damages are; and (2) comply with Rule 26(a)(1)(iii). Among other things, neither PlainBﬀs’
response to Interrogatory No. 20 nor PlainBﬀs’ Rule 26(a)(1)(iii) disclosures menBon that PlainBﬀs
are not pursuing special damages.
Third, we renew our request that PlainBﬀs produce the documents responsive to Document
Requests 57-60 because they remain relevant to PlainBﬀs’ allegaBons that the alleged defamatory
statements harmed them. They are also relevant to the amount of any general damages.
Defendants are enBtled to rebut or disprove PlainBﬀs’ claims for general damages. For instance,
evidence that PlainBﬀs’ or Alfa’s ﬁnancial posiBons improved or remained unchanged casts doubt
on any claims by PlainBﬀs of reputaBonal harm. The documents requested are also relevant to the
substanBal truth or falsity of the alleged defamatory statements.
Therefore, the Rule 7(m) meet and confer discussion will cover Andrew Wood’s documents as well
as Interrogatory No. 20; PlainBﬀs’ Rule 26(a)(1)(iii) response; and Document Requests 57-60.
Are you free for a meet and confer call at 10am tomorrow (Tuesday)?
Josh

Joshua A. Levy
Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyﬁrestone.com
···
The informaBon contained in this communicaBon is conﬁdenBal, may be aKorney-client privileged, may consBtute inside informaBon, and
is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the intended
recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby noBﬁed that any
disseminaBon, distribuBon or copying of this communicaBon is strictly prohibited and may be unlawful. If you have received this
communicaBon in error, please noBfy us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communicaBon and all copies thereof, including all aKachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in this
communicaBon (including any aKachments) was not intended or wriKen to be used, and cannot be used, by any taxpayer for the purpose
of (1) avoiding tax-related penalBes under the U.S. Internal Revenue Code or (2) promoBng, markeBng or recommending to another party
any tax-related maKers addressed herein.
···




                                                                                                                                         Page 1 of 5
Case 1:17-cv-02041-RJL Document 111-15 Filed 10/27/20 Page 1 of 2




                          EXHIBIT 13
         Case 1:17-cv-02041-RJL Document 111-15 Filed 10/27/20 Page 2 of 2


Subject:    RE: Fridman et al v. Bean et al/ Response to emails dated 9/21 and 9/23
Date:       Wednesday, 14 October 2020 at 22:51:43 BriCsh Summer Time
From:       White, Madelyn K.
To:         Josh Levy, Lewis, Alan S., ScoN Brooks, Rachel ClaNenburg, Andrew Sharp
CC:         Dunn, MaNhew D., Malyshev, Alexander G., McDonough, Theodore Y., Erwin, Melissa J.
A8achments: Simpson Bean PlainCﬀs' Revised IniCal Disclosures(9742732.1).pdf, Simpson-Bean
            PlainCﬀs Second Supplemental Responses and ObjecCons to
            Interrogatories(9742731.1).pdf

Josh,

See aNached revised iniCal disclosures and supplemental responses to interrogatories.

In response to your quesCon from last week, other than documents that have been or may be produced
by third parCes in this case, PlainCﬀs have no documents to produce supporCng their damages, including
general damages.

As previously requested, please provide us with available dates in the ﬁrst half of December for
Defendants’ deposiCons.

Thank you,
Madelyn

Madelyn K. White, Esq.
Carter Ledyard & Milburn LLP
2 Wall Street | New York, NY 10005
Direct 212.238.8614 | Fax 212.732.3232 | Mobile 646.522.8113
white@clm.com | www.clm.com
Keeping You Informed | COVID-19 Resource Center




From: Josh Levy <jal@levyﬁrestone.com>
Sent: Monday, October 5, 2020 10:20 AM
To: Lewis, Alan S. <Lewis@clm.com>; ScoN Brooks <sbrooks@levyﬁrestone.com>; Rachel ClaNenburg
<rmc@levyﬁrestone.com>; Andrew Sharp <eas@levyﬁrestone.com>
Cc: Dunn, MaNhew D. <MDunn@clm.com>; Malyshev, Alexander G. <Malyshev@clm.com>; McDonough,
Theodore Y. <McDonough@clm.com>; Erwin, Melissa J. <Erwin@clm.com>; White, Madelyn K.
<white@clm.com>
Subject: Re: Fridman et al v. Bean et al/ Response to emails dated 9/21 and 9/23


Alan,

Thank you for your October 2, 2020 email. Please respond to the following:

First, in addiCon to staCng that PlainCﬀs “will not be seeking special damages based on ﬁnancial
losses and therefore, there are no damages documents to produce,” please conﬁrm that PlainCﬀs
have no documents supporCng their claims of damages, including any alleged general damages.




                                                                                                   Page 1 of 7
Case 1:17-cv-02041-RJL Document 111-16 Filed 10/27/20 Page 1 of 2




                          EXHIBIT 14
            Case 1:17-cv-02041-RJL Document 111-16 Filed 10/27/20 Page 2 of 2


Subject: Re: Fridman et al v. Bean et al/ Response to emails dated 9/21 and 9/23
Date: Thursday, 15 October 2020 at 17:30:20 BriDsh Summer Time
From: Josh Levy
To:      White, Madelyn K., Lewis, Alan S., ScoM Brooks, Rachel ClaMenburg, Andrew Sharp
CC:      Dunn, MaMhew D., Malyshev, Alexander G., McDonough, Theodore Y., Erwin, Melissa J.

Alan, Madelyn and co:

Thank you for the revised responses.

The revised responses, however, do not suﬃciently specify PlainDﬀs’ damages. As we already had a
Rule 7(m) meet and confer on this issue, on October 7, 2020, we do not think another meet and
confer is worthwhile unless you have changed your posiDon and are willing to provide speciﬁc facts
supporDng PlainDﬀs’ damages claims. Please advise. Thank you.

Also, Glenn Simpson is available on December 15 for a deposiDon, and Peter Fritsch is available on
December 17 for a deposiDon.

Josh

Joshua A. Levy
Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyﬁrestone.com
···
The informaDon contained in this communicaDon is conﬁdenDal, may be aMorney-client privileged, may consDtute inside informaDon, and
is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the intended
recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby noDﬁed that any
disseminaDon, distribuDon or copying of this communicaDon is strictly prohibited and may be unlawful. If you have received this
communicaDon in error, please noDfy us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communicaDon and all copies thereof, including all aMachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in this
communicaDon (including any aMachments) was not intended or wriMen to be used, and cannot be used, by any taxpayer for the purpose
of (1) avoiding tax-related penalDes under the U.S. Internal Revenue Code or (2) promoDng, markeDng or recommending to another party
any tax-related maMers addressed herein.
···




From: White, Madelyn K. <white@clm.com>
Sent: Wednesday, October 14, 2020 5:51 PM
To: Josh Levy <jal@levyﬁrestone.com>; Lewis, Alan S. <Lewis@clm.com>; ScoM Brooks
<sbrooks@levyﬁrestone.com>; Rachel ClaMenburg <rmc@levyﬁrestone.com>; Andrew Sharp
<eas@levyﬁrestone.com>
Cc: Dunn, MaMhew D. <MDunn@clm.com>; Malyshev, Alexander G. <Malyshev@clm.com>; McDonough,
Theodore Y. <McDonough@clm.com>; Erwin, Melissa J. <Erwin@clm.com>
Subject: RE: Fridman et al v. Bean et al/ Response to emails dated 9/21 and 9/23

Josh,

See aMached revised iniDal disclosures and supplemental responses to interrogatories.


                                                                                                                                         Page 1 of 6
Case 1:17-cv-02041-RJL Document 111-17 Filed 10/27/20 Page 1 of 2




                          EXHIBIT 15
         Case 1:17-cv-02041-RJL Document 111-17 Filed 10/27/20 Page 2 of 2


Subject: RE: Fridman et al v. Bean et al/ Response to emails dated 9/21 and 9/23
Date: Tuesday, 20 October 2020 at 22:02:41 BriCsh Summer Time
From: Lewis, Alan S.
To:      Josh Levy, White, Madelyn K., ScoM Brooks, Rachel ClaMenburg, Andrew Sharp
CC:      Dunn, MaMhew D., Malyshev, Alexander G., McDonough, Theodore Y., Erwin, Melissa J.

Josh,

Last week PlainCﬀs supplemented their Interrogatory Responses and revised their IniCal
Disclosures (together, “AddiConal Disclosures”), as you requested, in an eﬀort to clarify PlainCﬀs’
claimed damages. As indicated in PlainCﬀs’ supplemental response to Interrogatory No. 20,
PlainCﬀs’ presumed and general damages for harm to their reputaCons and for emoConal harm
cannot be speciﬁcally computed now but such damages will be proven at trial. While we disagree
that the AddiConal Disclosures are not suﬃciently speciﬁc, as you suggest in your October 15
email, we nevertheless provide the following to try to address your professed concerns further.

PlainCﬀs will prove their damages through their own tesCmony and tesCmony of Ed Rogers and
Richard Burt. Such tesCmony will reveal that, as a result of the widespread disseminaCon of the
defamatory statements accusing PlainCﬀs of corrupt, criminal and other inappropriate conduct,
PlainCﬀs (a) suﬀered harm to their reputaCons, (b) experienced signiﬁcant humiliaCon,
embarrassment, and emoConal distress, and (c) experienced the loss of or negaCve impact on
relaConships with people. People that read or heard about the defamatory statements, including
personal friends and acquaintances of the PlainCﬀs, contacted PlainCﬀs and asked about the facts
alleged, quesConed PlainCﬀs’ integrity and reputaCons, and/or expressed concern about how their
own reputaCons would suﬀer based on their associaCon with PlainCﬀs. Some personal friends,
contacts, or acquaintances of PlainCﬀs no longer communicated or met with PlainCﬀs acer seeing
or hearing about the defamatory statements. At least one close friend of Mr. Aven told him that he
could no longer see or speak to Mr. Aven publicly because of the damage it might do,
reputaConally, to be linked or associated with Mr. Aven and the allegaCons in CIR 112. The damage
PlainCﬀs have suﬀered to their reputaCons has also manifested itself in connecCon with their
philanthropic acCviCes. Thus, PlainCﬀs have experienced damage and harm to their relaConships
with people, which has caused them to experience emoConal distress.

As you know, we served a subpoena (for documents and a deposiCon) on Igor Danchenko. His
counsel has indicated that he will not produce any documents and will not appear for a deposiCon
(scheduled for November 6). We have had a 7m conference with his counsel and intend to ﬁle a
moCon to compel Mr. Danchenko’s compliance with the subpoena. Please advise whether
Defendants have a posiCon on our intended moCon.

We will get back to you soon to conﬁrm the deposiCon dates you have proposed for Mr. Simpson
(Dec. 15) and Mr. Fritsch (Fusion) (Dec. 17).

We have not received a response to our Oct. 15 email regarding responsive documents no longer in
Defendants’ possession and related quesCons. Please let us know when you will respond.

Alan S. Lewis, Esq.
Carter Ledyard & Milburn LLP
2 Wall Street | New York, NY 10005
Direct 212.238.8647 | Fax 212.732.3232
lewis@clm.com | www.clm.com




                                                                                               Page 1 of 10
Case 1:17-cv-02041-RJL Document 111-18 Filed 10/27/20 Page 1 of 2




                          EXHIBIT 16
            Case 1:17-cv-02041-RJL Document 111-18 Filed 10/27/20 Page 2 of 2


Subject: Re: Fridman et al v. Bean et al/ Response to emails dated 9/21 and 9/23
Date: Wednesday, 21 October 2020 at 15:37:07 BriBsh Summer Time
From: Josh Levy
To:      Lewis, Alan S., White, Madelyn K., ScoM Brooks, Rachel ClaMenburg, Andrew Sharp
CC:      Dunn, MaMhew D., Malyshev, Alexander G., McDonough, Theodore Y., Erwin, Melissa J.

Alan:

Thank you for your email.

Given that you have not expressed a need for another Rule 7(m) conference, we operate with the
understanding that the parBes have discharged their Rule 7(m) obligaBons.

Will PlainBﬀs be supplemenBng their Interrogatory Responses and IniBal Disclosures to reﬂect all of the
informaBon below? If so, please let us know and serve the supplemental discovery by Thursday COB.

In a separate email, we will respond to your Oct. 15 email, and we look forward to hearing from you
regarding Defendants' deposiBon dates. Please also let us know whether you have goMen back to
Jonathan Winer's counsel about the date of his deposiBon. Thank you.

Josh

Joshua A. Levy
Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyﬁrestone.com
···
The informaBon contained in this communicaBon is conﬁdenBal, may be aMorney-client privileged, may consBtute inside informaBon, and
is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the intended
recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby noBﬁed that any
disseminaBon, distribuBon or copying of this communicaBon is strictly prohibited and may be unlawful. If you have received this
communicaBon in error, please noBfy us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communicaBon and all copies thereof, including all aMachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in this
communicaBon (including any aMachments) was not intended or wriMen to be used, and cannot be used, by any taxpayer for the purpose
of (1) avoiding tax-related penalBes under the U.S. Internal Revenue Code or (2) promoBng, markeBng or recommending to another party
any tax-related maMers addressed herein.
···




From: Lewis, Alan S. <Lewis@clm.com>
Sent: Tuesday, October 20, 2020 5:02 PM
To: Josh Levy <jal@levyﬁrestone.com>; White, Madelyn K. <white@clm.com>; ScoM Brooks
<sbrooks@levyﬁrestone.com>; Rachel ClaMenburg <rmc@levyﬁrestone.com>; Andrew Sharp
<eas@levyﬁrestone.com>
Cc: Dunn, MaMhew D. <MDunn@clm.com>; Malyshev, Alexander G. <Malyshev@clm.com>; McDonough,
Theodore Y. <McDonough@clm.com>; Erwin, Melissa J. <Erwin@clm.com>
Subject: RE: Fridman et al v. Bean et al/ Response to emails dated 9/21 and 9/23

Josh,



                                                                                                                                         Page 1 of 9
Case 1:17-cv-02041-RJL Document 111-19 Filed 10/27/20 Page 1 of 2




                          EXHIBIT 17
          Case 1:17-cv-02041-RJL Document 111-19 Filed 10/27/20 Page 2 of 2


Subject: RE: Fridman et al v. Bean et al/ Response to emails dated 9/21 and 9/23
Date: Wednesday, 21 October 2020 at 21:10:54 BriCsh Summer Time
From: Malyshev, Alexander G.
To:      Josh Levy, Lewis, Alan S., White, Madelyn K., ScoP Brooks, Rachel ClaPenburg, Andrew Sharp
CC:      Dunn, MaPhew D., McDonough, Theodore Y., Erwin, Melissa J.

Josh,

PlainCﬀs have already disclosed these witnesses in their IniCal Disclosures, and stated that they are
knowledgeable about the damages suﬀered. See IniCal Disclosures at pp. 10-11; Response to
Interrogatory No. 1. We have also disclosed our damages theory and how we intend to prove it. See
IniCal Disclosures at pp. 11-12; Response to Interrogatory No. 20. While we provided you with a more
fulsome explanaCon below following our 7(m) conference, we do not believe more granularity is required
under Fed. R. Civ. P. 26 or 33.

Best,

Alex

Alexander G. Malyshev, Esq.
Carter Ledyard & Milburn LLP
2 Wall Street | New York, NY 10005
Direct 212.238.8618 | Mobile 347.514.2742 | Fax 212.732.3232
malyshev@clm.com | www.clm.com


From: Josh Levy <jal@levyﬁrestone.com>
Sent: Wednesday, October 21, 2020 10:37 AM
To: Lewis, Alan S. <Lewis@clm.com>; White, Madelyn K. <white@clm.com>; ScoP Brooks
<sbrooks@levyﬁrestone.com>; Rachel ClaPenburg <rmc@levyﬁrestone.com>; Andrew Sharp
<eas@levyﬁrestone.com>
Cc: Dunn, MaPhew D. <MDunn@clm.com>; Malyshev, Alexander G. <Malyshev@clm.com>; McDonough,
Theodore Y. <McDonough@clm.com>; Erwin, Melissa J. <Erwin@clm.com>
Subject: Re: Fridman et al v. Bean et al/ Response to emails dated 9/21 and 9/23


Alan:



Thank you for your email.



Given that you have not expressed a need for another Rule 7(m) conference, we operate with the understanding
that the parCes have discharged their Rule 7(m) obligaCons.



Will PlainCﬀs be supplemenCng their Interrogatory Responses and IniCal Disclosures to reﬂect all of the
informaCon below? If so, please let us know and serve the supplemental discovery by Thursday COB.



In a separate email, we will respond to your Oct. 15 email, and we look forward to hearing from you regarding
Defendants' deposiCon dates. Please also let us know whether you have goPen back to Jonathan Winer's counsel
about the date of his deposiCon. Thank you.


                                                                                                          Page 1 of 12
Case 1:17-cv-02041-RJL Document 111-20 Filed 10/27/20 Page 1 of 2




                          EXHIBIT 18
            Case 1:17-cv-02041-RJL Document 111-20 Filed 10/27/20 Page 2 of 2


Subject: Re: Fridman et al v. Bean et al/ Response to emails dated 9/21 and 9/23
Date: Thursday, 22 October 2020 at 15:26:54 BriEsh Summer Time
From: Josh Levy
To:      Malyshev, Alexander G., Lewis, Alan S., White, Madelyn K., ScoP Brooks, Rachel ClaPenburg,
         Andrew Sharp
CC:      Dunn, MaPhew D., McDonough, Theodore Y., Erwin, Melissa J.

Alex:

We understand from your email that PlainEﬀs will not be further revising their discovery, and that
the parEes have discharged their obligaEons under Rule 7(m). If we are misunderstanding your
email, please advise by the end of the day. Thank you.

Josh

Joshua A. Levy
Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyﬁrestone.com
···
The informaEon contained in this communicaEon is conﬁdenEal, may be aPorney-client privileged, may consEtute inside informaEon, and
is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the intended
recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby noEﬁed that any
disseminaEon, distribuEon or copying of this communicaEon is strictly prohibited and may be unlawful. If you have received this
communicaEon in error, please noEfy us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communicaEon and all copies thereof, including all aPachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in this
communicaEon (including any aPachments) was not intended or wriPen to be used, and cannot be used, by any taxpayer for the purpose
of (1) avoiding tax-related penalEes under the U.S. Internal Revenue Code or (2) promoEng, markeEng or recommending to another party
any tax-related maPers addressed herein.
···




From: Malyshev, Alexander G. <Malyshev@clm.com>
Sent: Wednesday, October 21, 2020 4:10 PM
To: Josh Levy <jal@levyﬁrestone.com>; Lewis, Alan S. <Lewis@clm.com>; White, Madelyn K.
<white@clm.com>; ScoP Brooks <sbrooks@levyﬁrestone.com>; Rachel ClaPenburg
<rmc@levyﬁrestone.com>; Andrew Sharp <eas@levyﬁrestone.com>
Cc: Dunn, MaPhew D. <MDunn@clm.com>; McDonough, Theodore Y. <McDonough@clm.com>; Erwin,
Melissa J. <Erwin@clm.com>
Subject: RE: Fridman et al v. Bean et al/ Response to emails dated 9/21 and 9/23

Josh,

PlainEﬀs have already disclosed these witnesses in their IniEal Disclosures, and stated that they are
knowledgeable about the damages suﬀered. See IniEal Disclosures at pp. 10-11; Response to
Interrogatory No. 1. We have also disclosed our damages theory and how we intend to prove it. See
IniEal Disclosures at pp. 11-12; Response to Interrogatory No. 20. While we provided you with a more
fulsome explanaEon below following our 7(m) conference, we do not believe more granularity is required
under Fed. R. Civ. P. 26 or 33.



                                                                                                                                       Page 1 of 10
